Exhibit 10.5
CREDIT AGREEMENT
DATED AS OF SEPTEMBER 28, 2010
by and among
CORESITE, L.P.,
AS PARENT BORROWER,
CORESITE REAL ESTATE 70 INNERBELT, L.L.C.,
CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C.,
CORESITE REAL ESTATE 2901 CORONADO, L.L.C.
AND
CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C.,
AS SUBSIDIARY BORROWERS,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
KEYBANC CAPITAL MARKETS and RBC CAPITAL MARKETS CORPORATION,
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
§1.1 Definitions
    1  
§1.2 Rules of Interpretation
    26  
§2. THE CREDIT FACILITY
    27  
§2.1 Revolving Credit Loans
    27  
§2.2 Notes
    27  
§2.3 Facility Unused Fee
    27  
§2.4 Reduction and Termination of the Revolving Credit Commitments
    28  
§2.5 Swing Loan Commitment
    28  
§2.6 Interest on Loans
    31  
§2.7 Requests for Revolving Credit Loans
    31  
§2.8 Funds for Loans
    32  
§2.9 Use of Proceeds
    32  
§2.10 Letters of Credit
    33  
§2.11 Increase in Total Commitment
    36  
§2.12 Extension of Revolving Credit Maturity Date
    38  
§3. REPAYMENT OF THE LOANS
    39  
§3.1 Stated Maturity
    39  
§3.2 Mandatory Prepayments
    39  
§3.3 Optional Prepayments
    39  
§3.4 Partial Prepayments
    40  
§3.5 Effect of Prepayments
    40  
§4. CERTAIN GENERAL PROVISIONS
    40  
§4.1 Conversion Options
    40  
§4.2 Fees
    41  
§4.3 [Intentionally Omitted.]
    41  
§4.4 Funds for Payments
    41  
§4.5 Computations
    44  
§4.6 Suspension of LIBOR Rate Loans
    44  
§4.7 Illegality
    44  
§4.8 Additional Interest
    45  
§4.9 Additional Costs, Etc.
    45  
§4.10 Capital Adequacy
    46  
§4.11 Breakage Costs
    47  
§4.12 Default Interest; Late Charge
    47  
§4.13 Certificate
    47  
§4.14 Limitation on Interest
    47  
§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders
    47  
§5. COLLATERAL SECURITY
    48  
§5.1 Collateral
    48  
§5.2 Appraisals; Adjusted Value
    48  
§5.3 Addition of Mortgaged Properties
    49  
§5.4 Release of Mortgaged Property
    51  
§5.5 Additional Subsidiary Borrowers
    52  

 



--------------------------------------------------------------------------------



 



         
§5.6 Release of Certain Subsidiary Borrowers
    52  
§5.7 Release of Collateral
    52  
§6. REPRESENTATIONS AND WARRANTIES
    52  
§6.1 Corporate Authority, Etc.
    53  
§6.2 Governmental Approvals
    54  
§6.3 Title to Mortgaged Properties
    54  
§6.4 Financial Statements
    54  
§6.5 No Material Changes
    54  
§6.6 Franchises, Patents, Copyrights, Etc.
    54  
§6.7 Litigation
    55  
§6.8 No Material Adverse Contracts, Etc.
    55  
§6.9 Compliance with Other Instruments, Laws, Etc.
    55  
§6.10 Tax Status
    55  
§6.11 No Event of Default
    55  
§6.12 Investment Company Act
    55  
§6.13 Absence of UCC Financing Statements, Etc.
    56  
§6.14 Setoff, Etc.
    56  
§6.15 Certain Transactions
    56  
§6.16 Employee Benefit Plans
    56  
§6.17 Disclosure
    57  
§6.18 Trade Name; Place of Business
    57  
§6.19 Regulations T, U and X
    57  
§6.20 Environmental Compliance
    57  
§6.21 Subsidiaries; Organizational Structure
    59  
§6.22 Leases
    59  
§6.23 Property
    60  
§6.24 Brokers
    61  
§6.25 Other Debt
    61  
§6.26 Solvency
    61  
§6.27 No Bankruptcy Filing
    61  
§6.28 No Fraudulent Intent
    61  
§6.29 Transaction in Best Interests of Borrowers; Consideration
    61  
§6.30 OFAC
    62  
§7. AFFIRMATIVE COVENANTS
    62  
§7.1 Punctual Payment
    62  
§7.2 Maintenance of Office
    62  
§7.3 Records and Accounts
    62  
§7.4 Financial Statements, Certificates and Information
    62  
§7.5 Notices
    65  
§7.6 Existence; Maintenance of Properties
    66  
§7.7 Insurance; Condemnation
    66  
§7.8 Taxes
    71  
§7.9 Inspection of Properties and Books
    71  
§7.10 Compliance with Laws, Contracts, Licenses, and Permits
    72  
§7.11 Further Assurances
    72  
§7.12 Management
    72  

ii



--------------------------------------------------------------------------------



 



         
§7.13 Leases of the Property
    73  
§7.14 Business Operations
    74  
§7.15 Registered Servicemark
    74  
§7.16 Ownership of Real Estate
    74  
§7.17 [Intentionally Omitted]
    74  
§7.18 Ownership Restrictions
    74  
§7.19 Plan Assets
    74  
§7.20 [Intentionally Omitted.]
    74  
§7.21 [Intentionally Omitted.]
    74  
§7.22 REIT Covenants
    74  
§8. NEGATIVE COVENANTS
    75  
§8.1 Restrictions on Indebtedness
    75  
§8.2 Restrictions on Liens, Etc.
    76  
§8.3 Restrictions on Investments
    77  
§8.4 Merger, Consolidation
    79  
§8.5 Sale and Leaseback
    79  
§8.6 Compliance with Environmental Laws
    79  
§8.7 Distributions
    81  
§8.8 Asset Sales
    82  
§8.9 [Intentionally Omitted.]
    82  
§8.10 Restriction on Prepayment of Indebtedness
    82  
§8.11 Zoning and Contract Changes and Compliance
    82  
§8.12 Derivatives Contracts
    82  
§8.13 Transactions with Affiliates
    82  
§8.14 Management Fees
    83  
§9. FINANCIAL COVENANTS
    83  
§9.1 Borrowing Base
    83  
§9.2 Consolidated Total Indebtedness to Gross Asset Value
    83  
§9.3 Recourse Indebtedness to Gross Asset Value
    83  
§9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges
    83  
§9.5 Minimum Consolidated Tangible Net Worth
    83  
§9.6 Unhedged Variable Rate Debt
    83  
§9.7 Borrowing Base
    83  
§10. CLOSING CONDITIONS
    84  
§10.1 Loan Documents
    84  
§10.2 Certified Copies of Organizational Documents
    84  
§10.3 Resolutions
    84  
§10.4 Incumbency Certificate; Authorized Signers
    84  
§10.5 Opinion of Counsel
    84  
§10.6 Payment of Fees
    84  
§10.7 Insurance
    84  
§10.8 Performance; No Default
    84  
§10.9 Representations and Warranties
    85  
§10.10 Proceedings and Documents
    85  
§10.11 Eligible Real Estate Qualification Documents
    85  
§10.12 Compliance Certificate
    85  

iii



--------------------------------------------------------------------------------



 



         
§10.13 Appraisals
    85  
§10.14 Consents
    85  
§10.15 Other
    85  
§10.16 IPO
    85  
§11. CONDITIONS TO ALL BORROWINGS
    85  
§11.1 Prior Conditions Satisfied
    86  
§11.2 Representations True; No Default
    86  
§11.3 Borrowing Documents
    86  
§11.4 Title Confirmation
    86  
§11.5 Future Advances Tax Payment
    86  
§12. EVENTS OF DEFAULT; ACCELERATION; ETC.
    86  
§12.1 Events of Default and Acceleration
    87  
§12.2 Certain Cure Periods; Limitation of Cure Periods
    89  
§12.3 Termination of Commitments
    90  
§12.4 Remedies
    90  
§12.5 Distribution of Collateral Proceeds
    91  
§13. SETOFF
    92  
§14. THE AGENT
    92  
§14.1 Authorization
    92  
§14.2 Employees and Agents
    92  
§14.3 No Liability
    93  
§14.4 No Representations
    93  
§14.5 Payments
    93  
§14.6 Holders of Notes
    94  
§14.7 Indemnity
    94  
§14.8 Agent as Lender
    94  
§14.9 Resignation
    94  
§14.10 Duties in the Case of Enforcement
    95  
§14.11 Bankruptcy
    96  
§14.12 Request for Agent Action
    96  
§14.13 Reliance by Agent
    96  
§14.14 Approvals
    97  
§14.15 Borrowers Not Beneficiary
    97  
§14.16 Defaulting Lenders
    97  
§15. EXPENSES
    99  
§16. INDEMNIFICATION
    100  
§17. SURVIVAL OF COVENANTS, ETC.
    101  
§18. ASSIGNMENT AND PARTICIPATION
    101  
§18.1 Conditions to Assignment by Lenders
    101  
§18.2 Register
    102  
§18.3 New Notes
    102  
§18.4 Participations
    103  
§18.5 Pledge by Lender
    103  
§18.6 No Assignment by Borrowers
    103  
§18.7 Disclosure
    103  
§18.8 Titled Agents
    104  

iv



--------------------------------------------------------------------------------



 



         
§19. NOTICES
    104  
§20. RELATIONSHIP
    106  
§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    106  
§22. HEADINGS
    107  
§23. COUNTERPARTS
    107  
§24. ENTIRE AGREEMENT, ETC.
    107  
§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    107  
§26. DEALINGS WITH THE BORROWERS
    108  
§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    108  
§28. SEVERABILITY
    109  
§29. TIME OF THE ESSENCE
    109  
§30. NO UNWRITTEN AGREEMENTS
    109  
§31. REPLACEMENT NOTES
    109  
§32. NO THIRD PARTIES BENEFITED
    110  
§33. PATRIOT ACT
    110  
§34. [Intentionally Omitted.]
    110  
§35. JOINT AND SEVERAL LIABILITY
    110  
§36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS
    110  
§36.1 Attorney-in-Fact
    110  
§36.2 Accommodation
    110  
§36.3 Waiver of Automatic or Supplemental Stay
    111  
§36.4 Waiver of Defenses
    111  
§36.5 Waiver
    113  
§36.6 Subordination
    114  
§36.7 Waiver of Rights Under Anti-Deficiency Rules
    114  
§36.8 Further Waivers
    114  
§37. ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS
    115  

v



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  FORM OF REVOLVING CREDIT NOTE
 
   
Exhibit B
  FORM OF SWING LOAN NOTE
 
   
Exhibit C
  FORM OF JOINDER AGREEMENT
 
   
Exhibit D
  FORM OF REQUEST FOR REVOLVING CREDIT LOAN
 
   
Exhibit E
  FORM OF LETTER OF CREDIT REQUEST
 
   
Exhibit F
  FORM OF BORROWING BASE CERTIFICATE
 
   
Exhibit G
  FORM OF COMPLIANCE CERTIFICATE
 
   
Exhibit H
  FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
   
Exhibit I
  FORM OF LETTER OF CREDIT APPLICATION
 
   
Schedule 1.1
  LENDERS AND COMMITMENTS
 
   
Schedule 1.2
  ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
 
   
Schedule 6.3
  LIST OF ALL ENCUMBRANCES ON ASSETS
 
   
Schedule 6.5
  NO MATERIAL CHANGES
 
   
Schedule 6.7
  PENDING LITIGATION
 
   
Schedule 6.15
  CERTAIN TRANSACTIONS
 
   
Schedule 6.20(d)
  REQUIRED ENVIRONMENTAL ACTIONS
 
   
Schedule 6.21(a)
  PARENT BORROWER SUBSIDIARIES
 
   
Schedule 6.21(b)
  UNCONSOLIDATED AFFILIATES OF PARENT BORROWER AND ITS SUBSIDIARIES
 
   
Schedule 6.22
  EXCEPTIONS TO RENT ROLL
 
   
Schedule 6.23
  PROPERTY AND MANAGEMENT AGREEMENTS
 
   
Schedule 6.25
  MATERIAL LOAN AGREEMENTS
 
   
Schedule 7.24
  FORMATION TRANSACTIONS
 
   
Schedule 8.8
  ASSET SALES

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT is made as of the 28th day of September, 2010, by and
among CORESITE, L.P., a Delaware limited partnership (“Parent Borrower”), the
Subsidiary Borrowers a party hereto, KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
the other lending institutions which are parties to this Agreement as “Lenders”,
and the other lending institutions that may become parties hereto pursuant to
§18, and KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”),
and KEYBANC CAPITAL MARKETS and RBC CAPITAL MARKETS CORPORATION,, as Joint Lead
Arrangers and Joint Book Managers.
RECITALS
     WHEREAS, Borrowers have requested that the Lenders provide a revolving
credit facility to Borrowers; and
     WHEREAS, the Agent and the Lenders are willing to provide such revolving
credit facility to Borrowers on and subject to the terms and conditions set
forth herein;
     NOW, THEREFORE, in consideration of the recitals herein and mutual
covenants and agreements contained herein, the parties hereto hereby covenant
and agree as follows:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1 Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
     Additional Commitment Request Notice. See §2.11(a).
     Additional Subsidiary Borrower. Each additional Subsidiary of Parent
Borrower which becomes a Subsidiary Borrower pursuant to §5.5.
     Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) the Consolidated EBITDA for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.
     Adjusted Net Operating Income. On any date of determination, the sum of
(a) the Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.
     Affiliate. An Affiliate, as applied to any Person, shall mean any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means (a) the
possession, directly or indirectly, of the power to vote fifty percent (50%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership interests, member interests or other interests having voting power
for the election of directors of such Person or otherwise to

 



--------------------------------------------------------------------------------



 



direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise,
or (b) the ownership of (i) a general partnership interest, (ii) a managing
member’s or manager’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing fifty percent (50%) or more of the outstanding limited partnership
interests, preferred stock or other ownership interests of such Person.
     Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
     Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrowers and the Lenders.
     Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.
     Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.
     Agreement Regarding Fees. See §4.2.
     Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the ratio of the Consolidated Total
Indebtedness of Parent Borrower to the Gross Asset Value of Parent Borrower:

                                      LIBOR Rate   Base Rate Pricing Level  
Ratio   Loans   Loans
Pricing Level 1
  Less than or equal to 50%     3.50 %     2.50 %
 
                       
Pricing Level 2
  Greater than 50% but less than or equal to 55%     3.75 %     2.75 %
 
                       
Pricing Level 3
  Greater than 55%     4.00 %     3.00 %

The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Parent Borrower to the Agent of the Compliance Certificate at the end of a
calendar quarter. In the event that Parent Borrower shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Revolving Credit Loans shall be
at Pricing Level 3 until such failure is cured within any applicable cure
period, in which event the Applicable Margin shall adjust, if necessary, on the
first (1st) day of the first (1st) month following receipt of such Compliance
Certificate.

2



--------------------------------------------------------------------------------



 



     Appraisal. An MAI appraisal of the value of a parcel of Real Estate,
performed by an independent appraiser with experience appraising data center
properties selected by the Agent who is not an employee of any Borrower or any
of their Subsidiaries, the Agent or a Lender, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent, as approved by the Agent, such approval not
to be unreasonably withheld.
     Appraised Value. The “as-is” value of a parcel of Real Estate determined by
the most recent Appraisal of such Real Estate, obtained pursuant to §2.12, §5.2
or §10.13.
     Arrangers. Collectively, KeyBanc Capital Markets and RBC Capital Markets
Corporation or any successors thereto.
     Assignment and Acceptance Agreement. See §18.1.
     Assignment of Leases and Rents. Each of the assignments of leases and rents
from the Parent Borrower or a Subsidiary Borrower to the Agent now or hereafter
delivered to secure the Obligations, as may be modified or amended.
     Authorized Officer. Any of the following Persons: Thomas M. Ray, Deedee M.
Beckman, Robert M. Sistek and such other Persons as Parent Borrower shall
designate in a written notice to Agent.
     Balance Sheet Date. September 22, 2010.
     Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
     Base Rate. The greater of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) the then applicable LIBOR for a one month Interest Period plus
one percent (1.00%), or (c) one half of one percent (0.5%) above the Federal
Funds Effective Rate. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.
     Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans and the
Swing Loans.
     Borrowers. Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.
     Borrowing Base Availability. The Borrowing Base Availability shall be the
amount which is the least of (a) the Borrowing Base Value, (b) the maximum
principal amount which would not cause the Borrowing Base Debt Service Coverage
Ratio to be less than 1.75 to 1, and

3



--------------------------------------------------------------------------------



 



(c) the maximum principal amount which would not cause the Debt Yield to be less
than eighteen percent (18%).
     Borrowing Base Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Mortgaged Properties determined for the preceding
fiscal quarter divided by the Implied Debt Service.
     Borrowing Base Value. The Borrowing Base Value for Eligible Real Estate
owned by Parent Borrower or any Subsidiary Borrower included in the Mortgaged
Property shall be the amount which is sixty percent (60%) of the sum of the
Appraised Values of each Mortgaged Property as most recently determined under
§2.12(e), §5.2 or §10.13.
     Breakage Costs. The commercially reasonable cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of a Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which such Borrower has elected a
LIBOR Rate Loan.
     Building. With respect to each Mortgaged Property or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.
     Business Day. Any day on which federally-insured banking institutions
located in the same city and State as the Agent’s Head Office are located are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, which also is a LIBOR Business Day.
     Capital Reserve. For any period and with respect to any improved Real
Estate, an amount equal to $0.25 multiplied by the total square footage of the
Buildings in such Real Estate. If the term Capital Reserve is used without
reference to any specific Real Estate, then the amount shall be determined on an
aggregate basis with respect to all Real Estate of the Borrowers and their
Subsidiaries and a proportionate share of all Real Estate of all Unconsolidated
Affiliates. The Capital Reserve shall be calculated based on the total square
footage of the Buildings owned (or ground leased) at the end of each fiscal
quarter, less the square footage of unoccupied space held for development or
redevelopment.
     Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
     Capitalization Rate. Nine and one quarter percent (9.25%).
     Capitalized Value. The Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.
     Cash Equivalents. As of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits

4



--------------------------------------------------------------------------------



 



having maturities of not more than one year from such date and issued by any
domestic commercial bank having, (A) senior long term unsecured debt rated at
least A or the equivalent thereof by S&P or A2 or the equivalent thereof by
Moody’s and (B) capital and surplus in excess of $100,000,000; (iii) commercial
paper rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.
     CERCLA. The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq.
     Change of Control. A Change of Control shall exist upon the occurrence of
any of the following:
          (a) Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than The Carlyle Group, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of REIT or Parent Borrower equal to at least thirty-five
percent (35%);
          (b) As of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or Parent Borrower consists of individuals
who were not either (i) directors or trustees of REIT or Parent Borrower as of
the corresponding date of the previous year, or (ii) selected or nominated to
become directors or trustees by the Board of REIT or Parent Borrower of which a
majority consisted of individuals described in clause (b)(i) above, or
(iii) selected or nominated to become directors or trustees by the Board of REIT
or Parent Borrower, which majority consisted of individuals described in clause
(b)(i) above and individuals described in clause (b)(ii), above (excluding, in
the case of both clause (ii) and (iii) above, any individual whose initial
nomination for, or assumption of office as, a member of the Board occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors or trustees by any Person or group
other than a solicitation for the election of one or more directors or trustees
by or on behalf of the Board); or
          (c) REIT shall fail to be the sole general partner of Parent Borrower,
shall fail to own such general partnership interest in Parent Borrower free of
any lien, encumbrance or other adverse claim, or shall fail to control the
management and policies of Parent Borrower; or
          (d) Parent Borrower fails to own directly or indirectly, free of any
lien, encumbrance or other adverse claim, at least one hundred percent (100%) of
the economic, voting and beneficial interest of each Subsidiary Borrower.
     Closing Date. The first date on which all of the conditions set forth in
§10 and §11 have been satisfied.
     Code. The Internal Revenue Code of 1986, as amended.

5



--------------------------------------------------------------------------------



 



     Collateral. All of the property, rights and interests of the Borrowers
which are subject to the security interests, security title, liens and mortgages
created by the Security Documents, including, without limitation, the Mortgaged
Properties.
     Commitment. With respect to each Lender, the Revolving Credit Commitment of
such Lender.
     Commitment Increase. An increase in the Total Commitment to not more than
$200,000,000 pursuant to §2.11.
     Commitment Increase Date. See §2.11(a).
     Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 1.1 hereto as such Lender’s percentage of the aggregate
Commitments of all of the Lenders, as the same may be changed from time to time
in accordance with the terms of this Agreement.
     Compliance Certificate. See §7.4(c).
     Condemnation Proceeds. All compensation, awards, damages, judgments and
proceeds awarded to a Borrower by reason of any Taking, net of all reasonable
and customary amounts actually expended to collect the same and/or to maximize
the total amount of the same.
     Consolidated. With reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
     Consolidated EBITDA. With respect to any period, an amount equal to the
EBITDA of Parent Borrower and its Subsidiaries for such period determined on a
Consolidated basis.
     Consolidated Fixed Charges. For any fiscal quarter, annualized, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of Parent
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Distributions paid during such period. Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.
     Consolidated Interest Expense. For any period, without duplication,
(a) total Interest Expense of Parent Borrower and its Subsidiaries determined on
a consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.
     Consolidated Tangible Net Worth. The amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.

6



--------------------------------------------------------------------------------



 



     Consolidated Total Indebtedness. All Indebtedness of Parent Borrower and
its Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.
     Construction In Process. Costs incurred for any build-outs, redevelopment,
construction, or tenant improvements of a Data Center Property that is not a
Development Property.
     Conversion/Continuation Request. A notice given by the Borrowers to the
Agent of its election to convert or continue a Loan in accordance with §4.1.
     Data Center Property. Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building. For the avoidance of doubt, the facility
located at 55 S. Market Street, San Jose, California 95113, shall be considered
a Data Center Property.
     Debt Offering. The issuance and sale by Parent Borrower or any of its
Subsidiaries of any debt securities of Parent Borrower.
     Debt Yield. The quotient (expressed as a percentage) of Adjusted Net
Operating Income from the Mortgaged Properties divided by the aggregate of the
outstanding Loans and Letter of Credit Liabilities.
     Default. See §12.1.
     Default Rate. See §4.12.
     Defaulting Lender. Any Lender that, as determined by the Agent, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Loans,
within three Business Days of the date required to be funded by it hereunder,
unless such Lender is contesting its obligation to fund such amount in good
faith, (b) has notified the Borrower, or the Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it has extended credit, (c) has failed, within three
Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations,
unless such Lender is contesting its obligation to fund in good faith or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy or other debtor relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     Derivatives Contract. Any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions,

7



--------------------------------------------------------------------------------



 



interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement. Not in limitation
of the foregoing, the term “Derivatives Contract” includes any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.
     Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).
     Development Property. Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenants improvements) for at least
eighteen (18) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value. For purposes of this definition, it is
acknowledged and agreed that the property owned by CoreSite Coronado Stender,
L.L.C. and the buildings to be developed and/or redeveloped at such property
shall be deemed a “Development Property” and as portions of this become complete
and Stabilized Property, for purposes of calculation for remaining development
value of Gross Asset Value, the same method of calculation shall be implemented
as applied when the property owned by CoreSite Real Estate 2901 Coronado, L.L.C.
became completed and a Stabilized Property.
     Distribution. Any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of Parent Borrower or a Subsidiary Borrower,
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of
Parent Borrower or a Subsidiary Borrower now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of Parent
Borrower or a Subsidiary Borrower now or hereafter outstanding.
     Dollars or $. Dollars in lawful currency of the United States of America.

8



--------------------------------------------------------------------------------



 



     Domestic Lending Office. Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.
     Drawdown Date. The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity
Date, is converted in accordance with §4.1.
     EBITDA. With respect to a Person for any period (without duplication): The
net income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting, before (i) interest, income taxes, depreciation,
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP). EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners. EBITDA attributable to
equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.
     Eligible Assignee. While any Event of Default is in existence, any Person,
and at all other times, any of (a) a commercial bank or other financial
institution organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000; (b) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having a net worth of at least $100,000,000, calculated in
accordance with generally accepted accounting principles; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; or (e) any Lender Affiliate or a Related Fund of a Lender. For the
purposes hereof, “Lender Affiliate” shall mean, (i) with respect to any Person
who would otherwise be an Eligible Assignee under clauses (a) — (d), above (a
“Qualified Assignee”), an Affiliate of such Qualified Assignee which is an
entity (whether a corporation, partnership, trust or otherwise) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business, with sufficient
assets to meet its funding obligations hereunder, and is administered (including
as placement agent therefor) or managed by a Qualified Assignee or an Affiliate
of such Qualified Assignee and (ii) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit, with sufficient
assets to meet its funding obligations hereunder, and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor
(i.e., a Related Fund of such Lender). Further, for the purposes hereof,
“Related Fund” shall mean, with respect to a Lender, a fund that invests in
loans, any other such fund managed by the same investment advisor as such Lender
or by an Affiliate of such Lender or such advisor with

9



--------------------------------------------------------------------------------



 



sufficient assets to meet its funding obligations hereunder. Notwithstanding the
foregoing, no Borrower or any affiliate of Borrower or the REIT shall be an
Eligible Assignee.
     Eligible Real Estate. Real Estate:
          (a) which is wholly-owned in fee (or leased under a ground lease
acceptable to the Required Lenders in their reasonable discretion), with such
easements, rights-of-way, and other similar appurtenances required for the
operation of the fee or leasehold property, by Parent Borrower or a Subsidiary
Borrower;
          (b) which is located within the 50 States of the continental United
States or the District of Columbia;
          (c) which is improved by an income-producing Data Center Property;
          (d) as to which all of the representations set forth in §6 of this
Agreement concerning Mortgaged Property are true and correct except as would not
reasonably be expected to result in a Material Adverse Effect;
          (e) as to which the Agent and the Required Lenders, as applicable,
have received and approved all Eligible Real Estate Qualification Documents, or
will receive and approve them prior to inclusion of such Real Estate as a
Mortgaged Property; and
          (f) as to which, notwithstanding anything to the contrary contained
herein, but subject to the last sentence of §5.3(a), the Agent and the Required
Lenders have approved for inclusion in the Borrowing Base.
     Eligible Real Estate Qualification Documents. See Schedule 1.2 attached
hereto.
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
     Environmental Engineer. Such firm or firms of independent professional
engineers or other scientists generally recognized as expert in the detection,
analysis and remediation of Hazardous Substances and related environmental
matters and acceptable to the Agent in its reasonable discretion.
     Environmental Laws. As defined in the Indemnity Agreements.
     Equity Interests. With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not

10



--------------------------------------------------------------------------------



 



such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.
     Equity Offering. The issuance and sale after the Closing Date by Parent
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person.
     Equity Percentage. The aggregate ownership percentage of a Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer with
Parent Borrower or its Subsidiaries under §414 of the Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
     Event of Default. See §12.1.
     Federal Funds Effective Rate. For any day, the rate per annum (rounded
upward to the nearest one-hundredth of one percent (1/100 of 1%)) announced by
the Federal Reserve Bank of Cleveland on such day as being the weighted average
of the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”
     Fronting Exposure. At any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.
     Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with NAREIT guidelines, excluding losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis.
     GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied.

11



--------------------------------------------------------------------------------



 



     Governmental Authority. The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     Gross Asset Value. On a consolidated basis for Parent Borrower and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):
               (i) the Appraised Value of any Mortgaged Properties owned by
Parent Borrower or any of its Subsidiaries; plus
               (ii) the Capitalized Value of any Stabilized Properties that is
not a Mortgaged Property; plus
               (iii) the book value determined in accordance with GAAP of all
Development Properties and Construction In Process with respect to Real Estate
owned by Parent Borrower or any of its Subsidiaries; plus
               (iv) the aggregate amount of all Unrestricted Cash and Cash
Equivalents of Parent Borrower and its Subsidiaries as of the date of
determination; plus
               (v) the book value determined in accordance with GAAP of Land
Assets of Parent Borrower and its Subsidiaries.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property. Gross Asset Value will be
adjusted to include an amount equal to Parent Borrower’s or any of its
Subsidiaries’ pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.
     Guarantor. CoreSite Realty Corporation, a Maryland corporation.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Hazardous Substances. As defined in the Indemnity Agreements.

12



--------------------------------------------------------------------------------



 



     Implied Debt Service. On any date of determination, an amount equal to the
greater of (1) the annual principal and interest payment sufficient to amortize
in full during a thirty (30) year period, a loan in an amount equal to the sum
of the aggregate principal balance of Loans and Letters of Credit Liabilities as
of such date, calculated using an interest rate equal to the then current annual
yield on ten (10) year obligations issued by the United States Treasury most
recently prior to the date of determination as determined by the Agent plus
three and one quarter percent (3.25%), (b) the actual annual interest expense of
the Borrower under this Agreement based on the weighted average of interest
rates then in effect under this Agreement, or (3) an annual debt service
constant of 8%.
     Increase Notice. See §2.11(a).
     Indebtedness. With respect to a Person, at the time of computation thereof,
all of the following (without duplication): (a) all obligations of such Person
in respect of money borrowed (other than trade debt incurred in the ordinary
course of business which is not more than one hundred eighty (180) days past
due); (b) all obligations of such Person for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests) (g) net obligations under any Derivatives Contract not entered
into as a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a claim is made and an
action is commenced with respect thereto, and then shall be included only to the
extent of the amount of such claim), including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder, any obligation to supply funds to or
in any manner to invest directly or indirectly in a Person, to maintain working
capital or equity capital of a Person or otherwise to maintain net worth,
solvency or other financial condition of a Person, to purchase indebtedness, or
to assure the owner of indebtedness against loss, including, without limitation,
through an agreement to purchase property, securities, goods, supplies or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise; (i) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation; and (j) such
Person’s pro rata share of the Indebtedness (based upon its Equity Percentage in
such Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person.
“Indebtedness” shall be adjusted to remove any impact

13



--------------------------------------------------------------------------------



 



of intangibles pursuant to ASC 805, as codified by the Financial Accounting
Standards Board in June of 2009, and shall be adjusted to remove (a) the impact
from Asset Retirement Obligations pursuant to ASC 410, as codified by the
Financial Accounting Standards Board in June of 2009, and (b) any potential
impact from the exposure draft issued by the Financial Accounting Standards
Board in August of 2010 related to Leases (Topic 840).
     Indemnity Agreements. The Environmental Indemnity regarding Hazardous
Substances made by the Borrowers and each Additional Subsidiary Borrower in
favor of the Agent and the Lenders, as the same may be modified or amended.
     Insurance Proceeds. All insurance proceeds, damages and claims and the
right thereto under any insurance policies relating to any portion of any
Collateral, net of all reasonable and customary amounts actually expended to
collect the same and/or to maximize the total amount of the same.
     Interest Expense. For any period with respect to Parent Borrower and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Capitalized Leases,
plus (b) Parent Borrower’s and its respective Subsidiaries’ Equity Percentage of
Interest Expense of their Unconsolidated Affiliates for such period.
     Interest Payment Date. As to each Loan, the fifth (5th) day of each
calendar month.
     Interest Period. With respect to each LIBOR Rate Loan (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending one,
two, three or six months thereafter (subject to availability from each Lender),
and (b) thereafter, each period commencing on the day following the last day of
the next preceding Interest Period applicable to such Loan and ending on the
last day of one of the periods set forth above, as selected by the Borrowers in
a Loan Request or Conversion/Continuation Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
               (i) if any Interest Period with respect to a LIBOR Rate Loan
would otherwise end on a day that is not a LIBOR Business Day, such Interest
Period shall end on the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day occurs in the next calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;
               (ii) if the Borrowers shall fail to give notice as provided in
§4.1, the Borrowers shall be deemed to have requested a continuation of the
affected LIBOR Rate Loan as a LIBOR Rate Loan on the last day of the then
current Interest Period with respect thereto as provided in and subject to the
terms of §4.1(c);
               (iii) any Interest Period pertaining to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the applicable calendar
month; and

14



--------------------------------------------------------------------------------



 



               (iv) no Interest Period relating to any LIBOR Rate Loan shall
extend beyond the Revolving Credit Maturity Date, as applicable.
     Investments. With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.
     Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters
of Credit and any successor thereto.
     Joinder Agreement. The Joinder Agreement with respect to this Agreement,
the Notes and Indemnity Agreement to be executed and delivered pursuant to §5.5
by any Additional Subsidiary Borrower, such Joinder Agreement to be
substantially in the form of Exhibit C hereto.
     KeyBank. As defined in the preamble hereto.
     Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.
     Leased Rate. With respect to Real Estate at any time, the ratio, expressed
as a percentage, of (a) the Net Rentable Area of such Real Estate actually
leased by tenants that are not affiliated with the Borrowers and paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
default has occurred and has continued unremedied for 30 or more days to (b) the
aggregate Net Rentable Area of such Real Estate.
     Leases. Leases, licenses and agreements, whether written or oral, relating
to the use or occupation of space in any Building or of any Real Estate.
     Legal Requirements shall mean all applicable federal, state, county and
local laws, by-laws, rules, regulations, codes and ordinances, and the
requirements of any governmental agency

15



--------------------------------------------------------------------------------



 



or authority having or claiming jurisdiction with respect thereto, including,
but not limited to, those applicable to zoning, subdivision, building, health,
fire, safety, sanitation, the protection of the handicapped, and environmental
matters and shall also include all orders and directives of any court,
governmental agency or authority having or claiming jurisdiction with respect
thereto.
     Lenders. KeyBank, the other lending institutions which are party hereto and
any other Person which becomes an assignee of any rights of a Lender pursuant to
§18 (but not including any participant as described in §18); and collectively,
the Revolving Credit Lenders and the Swing Loan Lender. The Issuing Lender shall
be a Revolving Credit Lender, as applicable.
     Letter of Credit. Any standby letter of credit issued at the request of the
Borrowers and for the account of the Borrowers in accordance with §2.10.
     Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.
     Letter of Credit Request. See §2.10(a).
     LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Dow Jones Markets (formerly Telerate) (Page 3750) (or any successor to
Dow Jones Markets, or if such Person no longer reports such rate as determined
by Agent, by another commercially available source providing such quotations
approved by Agent) at which deposits in U.S. dollars are offered by first class
banks in the London Interbank Market at approximately 11:00 a.m. (London time)
on the day that is two (2) LIBOR Business Days prior to the first day of such
Interest Period with a maturity approximately equal to such Interest Period and
in an amount approximately equal to the amount to which such Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
Dow Jones Markets or such other Person approved by Agent described above no
longer reports such rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.
     LIBOR Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

16



--------------------------------------------------------------------------------



 



     LIBOR Lending Office. Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining LIBOR Rate Loans.
     LIBOR Rate Loans. Collectively the Revolving Credit LIBOR Rate Loans.
     Lien. See §8.2.
     Loan Documents. This Agreement, the Notes, the Letter of Credit Request,
the Security Documents and all other documents, instruments or agreements now or
hereafter executed or delivered by or on behalf of the Borrowers in connection
with the Loans.
     Loan Request. See §2.7.
     Loan and Loans. An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), and a Swing Loan (or Loans)), as the case may
be, to be made by the Lenders hereunder. All Loans shall be made in Dollars.
Amounts drawn under a Letter of Credit shall also be considered Revolving Credit
Loans as provided in §2.10(f).
     Majority Lenders. As of any date, any Revolving Credit Lender or collection
of Lenders whose aggregate Revolving Credit Commitment Percentage is greater
than fifty percent (50%); provided that in determining said percentage at any
given time, all the existing Revolving Credit Lenders that are Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for voting
purposes only to exclude the Revolving Credit Commitment Percentages of such
Defaulting Lenders.
     Management Agreements. Written agreements providing for the management of
the Mortgaged Properties or any of them.
     Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent
Borrower and its Subsidiaries considered as a whole; (b) the ability of Parent
Borrower or any Subsidiary Borrower to perform any of its material obligations
under the Loan Documents; or (c) the validity or enforceability of any of the
Loan Documents or the material rights or remedies of Agent or the Lenders
thereunder.
     Moody’s. Moody’s Investor Service, Inc.
     Mortgaged Property or Mortgaged Properties. The Eligible Real Estate owned,
or leased pursuant to a ground lease approved by the Required Lenders in their
reasonable discretion, by Parent Borrower or a Subsidiary Borrower which is
security for the Obligations pursuant to the Mortgages.
     Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from
Parent Borrower or a Subsidiary Borrower to the Agent for the benefit of the
Lenders (or to trustees named therein acting on behalf of the Agent for the
benefit of the Lenders) now or hereafter delivered to secure the Obligations, as
the same may be modified or amended.

17



--------------------------------------------------------------------------------



 



     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.
     Net Income (or Loss). With respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP.
     Net Offering Proceeds. The gross cash proceeds received by Parent Borrower
or any of its Subsidiaries or REIT as a result of an Equity Offering less the
customary and reasonable costs, expenses and discounts paid by Parent Borrower
or such Subsidiary or REIT in connection therewith.
     Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued and related to the ownership,
operation or maintenance of such Real Estate for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (excluding general overhead expenses of
Parent Borrower and its Subsidiaries and any asset management fees), minus (c)
management expenses of such Real Estate equal to three percent (3.0%) of the
gross revenues from such Real Estate, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants in
default of obligations under their lease or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding unless such tenant has expressly
assumed its obligations under the applicable lease in such proceeding.
     Net Rentable Area. With respect to any Real Estate, the “Net Rentable
Operating Square Footage” as defined in REIT’s most recent S-11.
     Non Excluded Taxes. See §4.4(b).
     Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of
any Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Property securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).
     Non-Recourse Indebtedness. Indebtedness of Parent Borrower, its
Subsidiaries or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate (other than a

18



--------------------------------------------------------------------------------



 



Mortgaged Property) or interests therein or equipment and which is not a general
obligation of Parent Borrower or such Subsidiary or Unconsolidated Affiliate,
the holder of such Indebtedness having recourse solely to the parcels of Real
Estate, or interests therein, securing such Indebtedness, the leases thereon and
the rents, profits and equity thereof or equipment, as applicable (except for
recourse against the general credit of the Parent Borrower or its Subsidiaries
or an Unconsolidated Affiliate for any Non-Recourse Exclusions), provided that
in calculating the amount of Non-Recourse Indebtedness at any time, the amount
of any Non-Recourse Exclusions which are the subject of a claim and action shall
not be included in the Non-Recourse Indebtedness but shall constitute recourse
Indebtedness. Non-Recourse Indebtedness shall also include Indebtedness of a
Subsidiary of Parent Borrower that is not a Subsidiary Borrower or of an
Unconsolidated Affiliate which is a special purpose entity that is recourse
solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrowers and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).
     Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.
     Notice. See §19.
     Obligations. The term “Obligations” shall mean and include:
     A. The payment of the principal sum, interest at variable rates, charges
and indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, in the original
aggregate amount of up to ONE HUNDRED TEN MILLION DOLLARS ($110,000,000) given
by Borrowers to the order of the respective Lenders, as such amount may be
increased in accordance with the provisions of §2.11 hereof;
     B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrowers under and pursuant to this Credit
Agreement or the other Loan Documents;
     C. The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lender’s rights or remedies under this Credit Agreement or the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and
     D. The payment, performance, discharge and satisfaction of all other
liabilities and obligations of any Borrower to Agent or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of any Borrower under any one or more
of the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Credit Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Credit Agreement or any
other Loan Document.

19



--------------------------------------------------------------------------------



 



     OFAC. Office of Foreign Asset Control of the Department of the Treasury of
the United States of America.
     Off-Balance Sheet Obligations. Liabilities and obligations of Parent
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Parent
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of Parent
Borrower’s report on Form 10-Q or Form 10-K (or their equivalents) which Parent
Borrower is required to file with the SEC or would be required to file if it
were subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefore having jurisdiction over Parent Borrower). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).
     Outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
     Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permitted Liens. Liens, security interests and other encumbrances permitted
by §8.2.
     Person. Any individual, corporation, limited liability company,
partnership, trust, unincorporated association, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
     Plan Assets. Assets of any employee benefit plan subject to Part 4,
Subtitle B, Title I of ERISA.
     Post Closing Letter. That certain letter agreement of even date herewith
entered into by and among the Agent and the Borrowers.
     Potential Collateral. Any property of Parent Borrower or a Subsidiary
Borrower which is not at the time included in the Collateral and which consists
of (i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Required Lenders and the
completion and delivery of Eligible Real Estate Qualification Documents.
     Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Borrower or any of
its Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of

20



--------------------------------------------------------------------------------



 



identical class payable to holders of such class of Equity Interests; or
(b) paid or payable to Parent Borrower or any of its Subsidiaries.
     Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
     Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Mortgaged Properties.
     Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Parent Borrower or any of
its Subsidiaries. Recourse Indebtedness shall not include Non-Recourse
Indebtedness.
     Register. See §18.2.
     REIT. CoreSite Realty Corporation, a Maryland corporation.
     REIT Status. With respect to a Person, its status as a real estate
investment trust as defined in §856(a) of the Code.
     Release. See §6.20(c)(iii).
     Removal Conditions. The satisfaction by the Borrower of each of the
following after giving effect to the requested release:
     (a) there is a minimum of six (6) Mortgaged Properties;
     (b) the Gross Asset Value of the remaining Mortgaged Properties is at least
$300,000,000, with no individual Mortgaged Property accounting for more than
twenty percent (20%) of the total Gross Asset Value of the Mortgaged Properties;
and
     (c) the Debt Yield of the remaining Mortgaged Properties is at least 18%
based on the then outstanding Loans and Letter of Credit Liabilities.
     Rent Roll. A report prepared by the Borrowers showing for each Mortgaged
Property owned or leased by Borrowers, its occupancy, tenants, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent on or prior to the date hereof.
     Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the

21



--------------------------------------------------------------------------------



 



Lenders shall be redetermined for voting purposes only to exclude the Commitment
Percentages of such Defaulting Lenders.
     Reserve Percentage. For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
Agent or any Lender for determining the maximum reserve requirement (including,
but not limited to, any marginal reserve requirement) for Agent or any Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such Interest Period and with a maturity equal to such Interest
Period.
     Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
     Revolving Credit Commitment. With respect to each Revolving Credit Lender,
the amount set forth on Schedule 1.1 hereto as the amount of such Revolving
Credit Lender’s Revolving Credit Commitment to make or maintain Revolving Credit
Loans (other than Swing Loans) to the Borrowers, to participate in Letters of
Credit for the account of the Borrowers and to participate in Swing Loans to the
Borrowers, as the same may be changed from time to time in accordance with the
terms of this Agreement.
     Revolving Credit Commitment Percentage. With respect to each Revolving
Credit Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving
Credit Lender’s percentage of the Total Commitment, as the same may be changed
from time to time in accordance with the terms of this Agreement; provided that
if the Revolving Credit Commitments of the Revolving Credit Lenders have been
terminated as provided in this Agreement, then the Revolving Credit Commitment
of each Revolving Credit Lender shall be determined based on the Revolving
Credit Commitment Percentage of such Revolving Credit Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
     Revolving Credit Lender. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.
     Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
     Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $110,000,000 (subject to increase as provided in §2.11) to be made by
the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).
     Revolving Credit Maturity Date. September 28, 2013, as such date may be
extended as provided in §2.12, or such earlier date on which the Revolving
Credit Loans shall become due and payable pursuant to the terms hereof.

22



--------------------------------------------------------------------------------



 



     Revolving Credit Notes. See §2.2.
     SEC. The federal Securities and Exchange Commission.
     Secured Debt. With respect to Borrowers or any of their Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien.
     Security Documents. Collectively, the Joinder Agreements, the Mortgages,
the Assignments of Leases and Rents, the Assignment of Interests, the Indemnity
Agreements, UCC-1 financing statements and any further collateral assignments to
the Agent for the benefit of the Lenders.
     S&P. Standard & Poor’s Ratings Group.
     Stabilized Property. A completed project that has achieved a Leased Rate of
at least eighty-five percent (85%), provided that a Development Property on
which all improvements related to the development of such Real Estate have been
substantially completed (excluding tenant improvements) for at least eighteen
(18) months shall constitute a Stabilized Property. Once a project becomes a
Stabilized Property under this Agreement, it shall remain a Stabilized Property.
     State. A state of the United States of America and the District of
Columbia.
     Subordination, Attornment and Non-Disturbance Agreement. An agreement among
the Agent, a Borrower and a tenant under a Lease pursuant to which such tenant
agrees to subordinate its rights under the Lease to the lien or security title
of the applicable Mortgage and agrees to recognize the Agent or its successor in
interest as landlord under the Lease in the event of a foreclosure under such
Mortgage, and the Agent agrees to not disturb the possession of such tenant,
such agreement to be in form and substance reasonably satisfactory to Agent.
     Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
     Subsidiary Borrowers. CoreSite Real Estate 70 Innerbelt, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 900 N. Alameda, L.L.C., a
Delaware limited liability company, CoreSite Real Estate 2901 Coronado, L.L.C.,
a Delaware limited liability company and CoreSite Real Estate 1656 McCarthy,
L.L.C., a Delaware limited liability company, and any Additional Subsidiary
Borrower that is the direct or indirect owner of a Mortgaged Property.
     Survey. An instrument survey of each parcel of Mortgaged Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and

23



--------------------------------------------------------------------------------



 



utility lines on such property, shall be sufficient to remove the standard
survey exception from the Title Policy, shall show that all buildings and
structures are within the lot lines of the Mortgaged Property and shall not show
any encroachments by others (or to the extent any encroachments are shown, such
encroachments shall be acceptable to the Agent in its reasonable discretion),
shall show rights of way, adjoining sites, establish building lines and street
lines, the distance to and names of the nearest intersecting streets and such
other details as the Agent may reasonably require; and shall show whether or not
the Mortgaged Property is located in a flood hazard district as established by
the Federal Emergency Management Agency or any successor agency or is located in
any flood plain, flood hazard or wetland protection district established under
federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.
     Surveyor Certification. With respect to each parcel of Mortgaged Property,
a certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent may reasonably require, such certificate to be
reasonably satisfactory to the Agent in form and substance.
     Swing Loan. See §2.5(a).
     Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
     Swing Loan Commitment. The sum of $20,000,000, as the same may be changed
from time to time in accordance with the terms of this Agreement.
     Swing Loan Note. See §2.5(b).
     Taking. The taking or appropriation (including by deed in lieu of
condemnation) of any Mortgaged Property, or any part thereof or interest
therein, whether permanently or temporarily, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner or any damage or injury or
diminution in value through condemnation, inverse condemnation or other exercise
of the power of eminent domain.
     Taxes. Any present or future taxes, levies, imposts, duties, charges, fees,
or similar deductions or withholdings that are imposed by any Governmental
Authority.
     The Carlyle Group. Collectively, Carlyle Realty Partners II, L.P., Carlyle
Realty Partners III, L.P., Carlyle Realty Partners IV, L.P., Carlyle Realty
Partners V, L.P. and Carlyle Partners II, L.P., and each of their respective
Affiliates (other than their respective portfolio companies).
     Titled Agents. The Arrangers, and any co-syndication agents or
documentation agent.
     Title Insurance Company. Any title insurance company or companies approved
by the Agent and the Parent Borrower.
     Title Policy. With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form

24



--------------------------------------------------------------------------------



 



of mortgagee title insurance policy reasonably acceptable to the Agent) issued
by a Title Insurance Company (with such reinsurance as the Agent may reasonably
require, any such reinsurance to be with direct access endorsements to the
extent available under applicable law) in an amount as the Agent may reasonably
require based upon the fair market value of the applicable Mortgaged Property
insuring the priority of the Mortgage thereon and that a Borrower holds
marketable fee simple title or a valid and subsisting leasehold interest to such
parcel, subject only to the encumbrances acceptable to Agent in its reasonable
discretion and which shall not contain standard exceptions for mechanics liens,
persons in occupancy (other than tenants as tenants only under Leases and liens
for taxes not yet due and payable) or matters which would be shown by a survey,
shall not insure over any matter except to the extent that any such affirmative
insurance is acceptable to the Agent in its reasonable discretion, and shall
contain if available in the State in which the Real Estate is located, (a) a
revolving credit endorsement and (b) such other endorsements and affirmative
insurance as the Agent may reasonably require, including but not limited to
(i) a comprehensive endorsement, (ii) a variable rate of interest endorsement,
(iii) a usury endorsement, (iv) a doing business endorsement, (v) an ALTA form
3.1 zoning endorsement, (vi) a “tie-in” endorsement relating to all Title
Policies issued by such Title Insurance Company in respect of other Mortgaged
Property, (vii) a “first loss” endorsement, and (viii) a utility location
endorsement.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
from time to time. As of the date of this Agreement, the Total Commitment is One
Hundred Ten Million and No/100 Dollars ($110,000,000). The Total Commitment may
increase in accordance with §2.11.
     Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
     Unconsolidated Affiliate. In respect of any Person, any other Person in
whom such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.
     Unconsolidated Subsidiary. In respect of any Person, any other Person in
whom such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.
     Unhedged Variable Rate Debt. Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.
     Unrestricted Cash and Cash Equivalents. As of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.
     Unsecured Debt. Indebtedness of the Borrowers and their Subsidiaries
outstanding at any time which is not Secured Indebtedness.

25



--------------------------------------------------------------------------------



 



     Wholly Owned Subsidiary. As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned 100% by Parent Borrower.
     §1.2 Rules of Interpretation.
          (a) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.
          (b) The singular includes the plural and the plural includes the
singular.
          (c) A reference to any law includes any amendment or modification of
such law.
          (d) A reference to any Person includes its permitted successors and
permitted assigns.
          (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
          (f) The words “include”, “includes” and “including” are not limiting.
          (g) The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.
          (h) All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.
          (i) Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.
          (j) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
          (k) In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Borrowers or Agent, the Borrowers, the Agent and the Lenders shall negotiate
promptly, diligently and in good faith in order to amend the provisions of the
Loan Documents such that such financial covenant, ratio or other requirement
shall continue to provide substantially the same financial tests or restrictions
of the Borrowers as in effect prior to such accounting change, as determined by
the Required Lenders in their good faith judgment. Until such time as such
amendment shall have been executed and delivered by the Borrowers,

26



--------------------------------------------------------------------------------



 



the Agent and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.
§2. THE CREDIT FACILITY.
     §2.1 Revolving Credit Loans. Subject to the terms and conditions set forth
in this Agreement and the Post Closing Letter, each of the Revolving Credit
Lenders severally agrees to lend to the Borrowers, and the Borrowers may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Revolving Credit Maturity Date upon notice by the Borrowers to the Agent given
in accordance with §2.7, such sums as are requested by the Borrowers for the
purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) such Revolving Credit Lender’s Revolving Credit Commitment
and (ii) such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of the sum of (A) the Borrowing Base Availability minus (B) the sum of (1) the
amount of all outstanding Revolving Credit Loans and Swing Loans, and (2) the
aggregate amount of Letter of Credit Liabilities; provided, that, in all events
no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Swing Loans and Letter of
Credit Liabilities shall not at any time exceed the Total Commitment or cause a
violation of the covenant set forth in §9.1. The Revolving Credit Loans shall be
made pro rata in accordance with each Revolving Credit Lender’s Revolving Credit
Commitment Percentage. Each request for a Revolving Credit Loan hereunder shall
constitute a representation and warranty by the Borrowers that all of the
conditions required of Borrowers set forth in §10 and §11 have been satisfied on
the date of such request, and to the extent all of the conditions required of
Borrowers set forth in §10 and §11 are not satisfied or deemed satisfied as of
the date of such request, such shall not result in any Material Adverse Effect.
The Agent may assume that the conditions in §10 and §11 have been satisfied
unless it receives prior written notice from a Revolving Credit Lender that such
conditions have not been satisfied. No Revolving Credit Lender shall have any
obligation to make Revolving Credit Loans to Borrowers in the maximum aggregate
principal outstanding balance of more than the principal face amount of its
Revolving Credit Note or its Commitment, as applicable.
     §2.2 Notes. The Revolving Credit Loans shall, if requested by each Lender,
be evidenced by separate promissory notes of the Borrowers in substantially the
form of Exhibit A hereto (collectively, the “Revolving Credit Notes”), dated of
even date with this Agreement (except as otherwise provided in §18.3) and
completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Revolving Credit Lender which so requests the
issuance of a Revolving Credit Note in the principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below.
     §2.3 Facility Unused Fee. The Borrowers agree to pay to the Agent for the
account of the Revolving Credit Lenders (other than any Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee calculated at the rate

27



--------------------------------------------------------------------------------



 



per annum as set forth below on the average daily amount by which the Total
Commitment exceeds the outstanding principal amount of Revolving Credit Loans,
Swing Loans and the face amount of Letters of Credit Outstanding during each
calendar quarter or portion thereof commencing on the date hereof and ending on
the Revolving Credit Maturity Date; provided such fee shall not accrue until one
hundred and twenty (120) days after the Closing Date. The facility unused fee
shall be calculated for each day based on the ratio (expressed as a percentage)
of (a) the average daily amount of the outstanding principal amount of the
Revolving Credit Loans and Swing Loans and the face amount of Letters of Credit
Outstanding during such quarter to (b) the Total Commitment, and if such ratio
is less than or equal to fifty percent (50%), the facility unused fee shall be
payable at the rate of 0.50%, and if such ratio is greater than fifty percent
(50%), the facility unused fee shall be payable at the rate of 0.40%. The
facility unused fee shall be payable quarterly in arrears on the fifth (5th) day
of each calendar quarter for the immediately preceding calendar quarter or
portion thereof, and on any earlier date on which the Revolving Credit
Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Revolving Credit Maturity Date.
     §2.4 Reduction and Termination of the Revolving Credit Commitments. The
Borrowers shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Commitment be reduced in such manner to an amount less than
$50,000,000) or to terminate entirely the Revolving Credit Commitments,
whereupon the Revolving Credit Commitments of the Revolving Credit Lenders shall
be reduced pro rata in accordance with their respective Revolving Credit
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Revolving Credit Commitments of
the Revolving Credit Lenders as so terminated or reduced. Promptly after
receiving any notice from the Borrowers delivered pursuant to this §2.4, the
Agent will notify the Revolving Credit Lenders of the substance thereof. Any
reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans and Letters of Credit. Upon the
effective date of any such reduction or termination, the Borrowers shall pay to
the Agent for the respective accounts of the Revolving Credit Lenders the full
amount of any facility fee under §2.3 then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated.
     §2.5 Swing Loan Commitment.
          (a) Subject to the terms and conditions set forth in this Agreement,
Swing Loan Lender agrees to lend to the Borrowers (the “Swing Loans”), and the
Borrowers may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrowers to the Swing Loan Lender given
in accordance with this §2.5, such sums as are requested by the Borrowers for
the purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing;
(ii) no Revolving

28



--------------------------------------------------------------------------------



 



Credit Lender shall be a Defaulting Lender (provided Swing Loan Lender may, in
its sole discretion, be entitled to waive this condition); (iii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the Total Commitment; and (iv) the outstanding principal amount
of the Revolving Credit Loans and Swing Loans (after giving effect to all
amounts requested), plus Letter of Credit Liabilities shall not at any time
exceed the lesser of (A) the Total Commitment or (B) the Borrowing Base
Availability. Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrowers that all of the conditions set
forth in §10 and §11 have been satisfied on the date of such funding. The Swing
Loan Lender may assume that the conditions in §10 and §11 have been satisfied
unless Swing Loan Lender has received written notice from a Revolving Credit
Lender that such conditions have not been satisfied. Each Swing Loan shall be
due and payable within five (5) Business Days of the date such Swing Loan was
provided and Borrowers hereby agree (to the extent not repaid as contemplated by
§2.5(d) below) to repay each Swing Loan on or before the date that is five
(5) Business Days from the date such Swing Loan was provided.
          (b) The Swing Loans shall be evidenced by a separate promissory note
of the Borrowers in substantially the form of Exhibit B hereto (the “Swing
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below.
          (c) Borrowers shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 1:00
p.m. (Eastern time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.7(i) and (ii). Each such Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans. The proceeds of the
Swing Loan will be disbursed by wire by the Swing Loan Lender to the Borrowers
no later than 3:00 p.m. (Eastern time).
          (d) The Swing Loan Lender shall, within two (2) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1 in an amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Loan outstanding on the
date such notice is given. In the event that the Borrowers do not notify the
Agent in writing otherwise on or before noon (Eastern time) of the second (2nd)
Business Day after the Drawdown Date with respect to such Swing Loan, Agent
shall notify the Revolving Credit Lenders that such Revolving Credit Loan shall
be a Revolving Credit LIBOR Rate Loan with an Interest Period of one (1) month,
provided that the making of such Revolving Credit LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
Revolving Credit LIBOR Rate Loan would be in contravention of this Agreement,
then such notice shall indicate that such loan shall be a

29



--------------------------------------------------------------------------------



 



Revolving Credit Base Rate Loan. Borrowers hereby irrevocably authorize and
direct the Swing Loan Lender to so act on its behalf, and agrees that any amount
advanced to the Agent for the benefit of the Swing Loan Lender pursuant to this
§2.5(d) shall be considered a Revolving Credit Loan pursuant to §2.1. Unless any
of the events described in paragraph (h), (i) or (j) of §12.1 shall have
occurred (in which event the procedures of §2.5(e) shall apply), each Revolving
Credit Lender shall make the proceeds of its Revolving Credit Loan available to
the Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s
Head Office prior to 12:00 noon (Eastern time) in funds immediately available no
later than the third (3rd) Business Day after the date such notice is given just
as if the Revolving Credit Lenders were funding directly to the Borrowers, so
that thereafter such Obligations shall be evidenced by the Revolving Credit
Notes. The proceeds of such Revolving Credit Loan shall be immediately applied
to repay the Swing Loans.
          (e) If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d) (including due to a Defaulting Lender’s failure
to fund), each Revolving Credit Lender will, on the date such Revolving Credit
Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Revolving
Credit Commitment Percentage of such Swing Loan (or portion thereof). Each
Revolving Credit Lender will immediately transfer to the Swing Loan Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Swing Loan Lender will deliver to such Revolving Credit Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.
          (f) Whenever at any time after the Swing Loan Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Swing Loan, the Swing Loan Lender receives any payment on account
thereof, the Swing Loan Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.
          (g) Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.5(d) or to purchase participation interests
pursuant to §2.5(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrowers may have against the Swing Loan Lender, the Borrowers or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by the Borrowers or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and Swing Loan Lender as against such Revolving Credit Lender as a
Revolving Credit Loan which was not funded by the non-purchasing Revolving
Credit Lender as contemplated by §2.8 and §12.5, and shall have such rights and
remedies against such Revolving Credit Lender as are set forth in

30



--------------------------------------------------------------------------------



 



§§2.8, 12.5 and 14.5. Each Swing Loan, once so sold or converted, shall cease to
be a Swing Loan for the purposes of this Agreement, but shall be a Revolving
Credit Loan made by each Revolving Credit Lender under its Revolving Credit
Commitment.
     §2.6 Interest on Loans.
          (a) Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Applicable Margin for Revolving Credit Base Rate Loans.
          (b) Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
          (c) The Borrowers promise to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.
          (d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.
     §2.7 Requests for Revolving Credit Loans. Except with respect to the
initial Revolving Credit Loan on the Closing Date, the Borrowers shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit D hereto (or telephonic notice confirmed in writing in the form of
Exhibit D hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed
Drawdown Date with respect to Revolving Credit Base Rate Loans and two
(2) Business Days prior to the proposed Drawdown Date with respect to Revolving
Credit LIBOR Rate Loans. Each such notice shall specify with respect to the
requested Revolving Credit Loan the proposed principal amount of such Revolving
Credit Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Promptly upon
receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrowers from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $1,000,000 or an integral multiple of $100,000 in excess thereof; or (b) for
a Revolving Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000
or an integral multiple of $250,000 in excess thereof; provided, however, that
there shall be no more than ten (10) Revolving Credit LIBOR Rate Loans
outstanding at any one time.

31



--------------------------------------------------------------------------------



 



     §2.8 Funds for Loans.
          (a) Not later than 3:00 p.m. (Eastern time) on the proposed Drawdown
Date of any Revolving Credit Loans, each of the Revolving Credit Lenders will
make available to the Agent, at the Agent’s Head Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans which may be disbursed pursuant to §2.1 or §2.2. Upon
receipt from each such Revolving Credit Lender of such amount, and upon receipt
of the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrowers the aggregate amount of such Revolving Credit Loans
made available to the Agent by the Revolving Credit Lenders by crediting such
amount to the account of the Borrowers maintained at the Agent’s Head Office.
The failure or refusal of any Revolving Credit Lender to make available to the
Agent at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Agent the amount of such other Lender’s Commitment Percentage of any
requested Loans, including any additional Revolving Credit Loans that may be
requested subject to the terms and conditions hereof to provide funds to replace
those not advanced by the Lender so failing or refusing. In the event of any
such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority secured position as against the Lender or Lenders so
failing or refusing to make available to the Borrowers the amount of its or
their Commitment Percentage for such Loans as provided in §12.5.
          (b) Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to Agent
such Lender’s Commitment Percentage of a proposed Loan, Agent may in its
discretion assume that such Lender has made such Loan available to Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrowers, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrowers, and the Borrowers
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrowers, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrowers to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from the Borrowers at the applicable rate for such Loan or
(ii) from a Lender at the Federal Funds Effective Rate.
     §2.9 Use of Proceeds. The Borrowers will use the proceeds of the Loans and
the Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) repay existing construction loans, fund future redevelopment
and/or development projects, tenant improvements within Net Rentable Area and
property and equipment acquisitions; (c) to make Distributions permitted by this
Agreement; and (d) for general working capital purposes (including to finance
direct and indirect investments in real estate used or intended to be used as a
data center).

32



--------------------------------------------------------------------------------



 



     §2.10 Letters of Credit.
          (a) Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Closing Date through the day that is
thirty (30) Business Days prior to the Revolving Credit Maturity Date, the
Issuing Lender shall issue such Letters of Credit as the Borrowers may request
upon the delivery of a written request in the form of Exhibit E hereto (a
“Letter of Credit Request”) to the Issuing Lender, provided that (i) no Default
or Event of Default shall have occurred and be continuing, (ii) upon issuance of
such Letter of Credit, the Letter of Credit Liabilities shall not exceed
Thirty-Five Million Dollars ($35,000,000) but shall be automatically increased
on a pro rata basis with increases in the Total Commitment, (iii) in no event
shall the sum of (A) the Revolving Credit Loans Outstanding, (B) the Swing Loans
Outstanding and (C) the amount of Letter of Credit Liabilities (after giving
effect to all Letters of Credit requested) exceed the Total Commitment, (iv) in
no event shall the outstanding principal amount of the Revolving Credit Loans,
Swing Loans and Letters of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the Total Commitment or the Borrowing Base
Availability or cause a violation of the covenant set forth in §9.1, (v) the
conditions set forth in §§10 and 11 shall have been satisfied, (vi) no Revolving
Credit Lender is a Defaulting Lender (provided Issuing Lender may, in its sole
discretion, be entitled to waive this condition), unless the Issuing Lender has
entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit Liabilities as to which the Issuing Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion, and
(vii) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit. The
Issuing Lender may assume that the conditions in §10 and §11 have been satisfied
unless it receives written notice from a Revolving Credit Lender that such
conditions have not been satisfied. Each Letter of Credit Request shall be
executed by an Authorized Officer of Borrowers. The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of Borrowers. The Issuing Lender shall have no duty to verify
the authenticity of any signature appearing on a Letter of Credit Request. The
Borrowers assume all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and the Majority Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause reasonably
acceptable to Agent and Issuing Lender (but in any event the term shall not
extend beyond the Revolving Credit Maturity Date). The amount available to be
drawn under any Letter of Credit shall reduce on a dollar-for-dollar basis the
amount available to be drawn under the Total Commitment as a Revolving Credit
Loan.
          (b) Each Letter of Credit Request shall be submitted to the Issuing
Lender at least three (3) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by an Authorized Officer or the chief financial or chief
accounting officer of Parent Borrower that the Borrowers are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit. The Borrowers shall further deliver to
the Issuing Lender such additional applications (which application as of the

33



--------------------------------------------------------------------------------



 



date hereof is in the form of Exhibit I attached hereto) and documents as the
Issuing Lender may require, in conformity with the then standard practices of
its letter of credit department applicable to all or substantially all similarly
situated borrowers, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.
          (c) The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before three (3) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
          (d) Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from Issuing
Lender in an amount equal to its respective Commitment Percentage of the amount
of such Letter of Credit. No Revolving Credit Lender’s obligation to participate
in a Letter of Credit shall be affected by any other Revolving Credit Lender’s
failure to perform as required herein with respect to such Letter of Credit or
any other Letter of Credit.
          (e) Upon the issuance of each Letter of Credit, the Borrowers shall
pay to the Issuing Lender (i) for its own account, a Letter of Credit fronting
fee calculated at the rate set forth in the Agreement Regarding Fees, and
(ii) for the accounts of the Revolving Credit Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to Revolving Credit LIBOR
Rate Loans on the amount available to be drawn under such Letter of Credit. Such
fees shall be payable in quarterly installments in arrears with respect to each
Letter of Credit on the fifth day of each calendar quarter following the date of
issuance and continuing on each quarter or portion thereof thereafter, as
applicable, or on any earlier date on which the Commitments shall terminate and
on the expiration or return of any Letter of Credit. In addition, the Borrowers
shall pay to Issuing Lender for its own account within ten (10) Business Days of
demand of Issuing Lender the standard issuance, documentation and service
charges applicable to all or substantially all similarly situated borrowers for
Letters of Credit issued from time to time by Issuing Lender.
          (f) In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Borrowers shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement (Borrowers being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). Borrowers further hereby irrevocably authorize and direct
Agent to notify the Revolving Credit Lenders of Borrowers’ intent to convert
such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month on the third (3rd) Business Day following
the funding by the

34



--------------------------------------------------------------------------------



 



Revolving Credit Lenders of their advance under this §2.10(f), provided that the
making of such Revolving Credit LIBOR Rate Loan shall not be a contravention of
any provision of this Agreement. If and to the extent any Revolving Credit
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Revolving Credit Lender agrees to pay such amount to the
Agent forthwith on demand, together with interest thereon, for each day from the
date on which such draw was funded until the date on which such amount is paid
to the Agent, at the Federal Funds Effective Rate until three (3) days after the
date on which the Agent gives notice of such draw and at the Federal Funds
Effective Rate plus one percent (1.0%) for each day thereafter. Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, amounts due with
respect to its participations in Letters of Credit and any other amounts due to
it hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such Revolving Credit Lender was required to fund pursuant to this §2.10(f)
until such amount has been funded (as a result of such assignment or otherwise).
In the event of any such failure or refusal, the Revolving Credit Lenders not so
failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5. The failure of any Revolving Credit Lender to make
funds available to the Agent in such amount shall not relieve any other
Revolving Credit Lender of its obligation hereunder to make funds available to
the Agent pursuant to this §2.10(f).
          (g) If after the issuance of a Letter of Credit pursuant to §2.10(c)
by the Issuing Lender, but prior to the funding of any portion thereof by a
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.10(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit. Each Revolving Credit Lender will immediately transfer
to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.
          (h) Whenever at any time after the Issuing Lender has received from
any Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
          (i) The issuance of any supplement, modification, amendment, renewal
or extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
          (j) Borrowers assume all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any

35



--------------------------------------------------------------------------------



 



Letter of Credit or any document submitted by any party in connection with the
issuance of any Letter of Credit, even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign any Letter of Credit or the rights or benefits thereunder or proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of any beneficiary of any Letter of Credit to comply
fully with the conditions required in order to demand payment under a Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document or draft required by or from a
beneficiary in order to make a disbursement under a Letter of Credit or the
proceeds thereof; (vii) for the misapplication by the beneficiary of any Letter
of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of Agent or
any Lender. None of the foregoing will affect, impair or prevent the vesting of
any of the rights or powers granted to Agent, Issuing Lender or the Lenders
hereunder. In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Agent, Issuing
Lender or the other Lenders in good faith will be binding on Borrowers and will
not put Agent, Issuing Lender or the other Lenders under any resulting liability
to Borrowers; provided nothing contained herein shall relieve Issuing Lender for
liability to Borrowers arising as a result of the gross negligence or willful
misconduct of Issuing Lender as determined by a court of competent jurisdiction
after the exhaustion of all applicable appeal periods.
     §2.11 Increase in Total Commitment.
          (a) Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrowers shall have the option at any time and from time to time before the
date that is thirty (30) days prior to the Revolving Credit Maturity Date (or
the extended maturity date if Borrowers exercise their extension option pursuant
to §2.12) to request an increase in the Total Commitment to not more than
$200,000,000 by giving written notice to the Agent (an “Increase Notice”; and
the amount of such requested increase is the “Commitment Increase”), provided
that any such individual increase must be in a minimum amount of $25,000,000.
Upon receipt of any Increase Notice, the Agent shall consult with Arrangers and
shall notify the Borrowers of the amount of facility fees to be paid to any
Revolving Credit Lenders who provide an additional Revolving Credit Commitment
in connection with such increase in the Total Commitment (which shall be in
addition to the fees to be paid to Agent or Arrangers pursuant to the Agreement
Regarding Fees). If the Borrowers agree to pay the facility fees so determined,
then the Agent shall send a notice to all Revolving Credit Lenders (the
“Additional Commitment Request Notice”) informing them of the Borrowers’ request
to increase the Total Commitment and of the facility fees to be paid with
respect thereto. Each Revolving Credit Lender who desires to provide an
additional Revolving Credit Commitment upon such terms shall provide Agent with
a written commitment letter specifying the amount of the additional Revolving
Credit Commitment by which it is willing to provide prior to such deadline as
may be specified in the Additional Commitment Request Notice. If the requested
increase is oversubscribed then the Agent and the Arrangers shall allocate the
Commitment Increase among the Revolving Credit Lenders who provide such
commitment letters on such basis mutually acceptable to each of the Borrowers,
Agent and

36



--------------------------------------------------------------------------------



 



Arrangers. If the additional Revolving Credit Commitments so provided are not
sufficient to provide the full amount of the Commitment Increase requested by
the Borrowers, then the Agent, Arrangers or Borrowers may, but shall not be
obligated to, invite one or more banks or lending institutions (which banks or
lending institutions shall be reasonably acceptable to Agent, Arrangers and
Parent Borrower) to become a Revolving Credit Lender and provide an additional
Revolving Credit Commitment. The Agent shall provide all Revolving Credit
Lenders with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment to be provided by each Revolving Credit Lender and
the revised Revolving Credit Commitment Percentages which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Commitment Increase Date”). In no event shall any Revolving Credit Lender be
obligated to provide an additional Revolving Credit Commitment.
          (b) On any Commitment Increase Date the outstanding principal balance
of the Revolving Credit Loans shall be reallocated among the Revolving Credit
Lenders such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage (as in effect after the applicable Commitment Increase Date) of the
outstanding principal amount of all Revolving Credit Loans. The participation
interests of the Revolving Credit Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted. On any Commitment Increase Date those Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is increasing shall
advance the funds to the Agent and the funds so advanced shall be distributed
among the Revolving Credit Lenders whose Revolving Credit Commitment Percentage
is decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Revolving
Credit Base Rate Loans until converted to Revolving Credit LIBOR Rate Loans
which are allocated among all Revolving Credit Lenders based on their Revolving
Credit Commitment Percentages.
          (c) Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11 the Agent may unilaterally revise Schedule 1.1 and the
Borrowers shall, if requested by such Lender, execute and deliver to the Agent
new Revolving Credit Notes for each Revolving Credit Lender whose Revolving
Credit Commitment has changed so that the principal amount of such Revolving
Credit Lender’s Revolving Credit Note shall equal its Revolving Credit
Commitment. The Agent shall deliver such replacement Revolving Credit Notes to
the respective Revolving Credit Lenders in exchange for the Revolving Credit
Notes replaced thereby which shall be surrendered by such Revolving Credit
Lenders. Such new Revolving Credit Notes shall provide that they are
replacements for the surrendered Revolving Credit Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes.
          (d) Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Revolving Credit Lenders to increase the Total
Commitment pursuant to this §2.11 shall be conditioned upon satisfaction or
waiver of the following conditions precedent which must be satisfied or waived
prior to the effectiveness of any increase of the Total Commitment:

37



--------------------------------------------------------------------------------



 



               (i) Payment of Activation Fee. The Borrowers shall pay (A) to the
Agent those fees described in and contemplated by the Agreement Regarding Fees
with respect to the applicable Commitment Increase, and (B) to the Arrangers
such facility fees as the Revolving Credit Lenders who are providing an
additional Revolving Credit Commitment may require to increase the aggregate
Revolving Credit Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arrangers shall pay to the Revolving
Credit Lenders acquiring the increased Revolving Credit Commitment certain fees
pursuant to their separate agreement; and
               (ii) No Default. On the date any Increase Notice is given and on
the date such increase becomes effective, both immediately before and after the
Total Commitment is increased, there shall exist no Default or Event of Default;
and
               (iii) Representations True. The representations and warranties
made by the Borrowers in the Loan Documents or otherwise made by or on behalf of
the Borrowers in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase Notice and on the
date the Total Commitment is increased, both immediately before and after the
Total Commitment is increased; and
               (iv) Additional Documents and Expenses. The Borrowers shall
execute and deliver to Agent and the Revolving Credit Lenders such additional
documents (including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Borrowers shall pay the cost of any mortgagee’s
title insurance policy or any endorsement or update thereto or any updated UCC
searches, all recording costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are demanded in connection with such increase.
     §2.12 Extension of Revolving Credit Maturity Date. The Borrowers shall have
the one-time right and option to extend the Revolving Credit Maturity Date to
March 28, 2014, upon satisfaction or waiver of the following conditions
precedent, which must be satisfied prior to the effectiveness of any extension
of the Revolving Credit Maturity Date:
          (a) Extension Request. The Borrowers shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is ninety (90) days and not later than the date which is thirty (30) days
prior to the Revolving Credit Maturity Date (as determined without regard to
such extension). Any such Extension Request shall be irrevocable and binding on
the Borrowers.
          (b) Payment of Extension Fee. The Borrowers shall pay to the Agent for
the pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
twenty five (25) basis points on the Total Commitment in effect on the Revolving
Credit Maturity Date (as determined without

38



--------------------------------------------------------------------------------



 



regard to such extension), which fee shall, when paid, be fully earned and
non-refundable under any circumstances.
          (c) No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.
          (d) Representations and Warranties. The representations and warranties
made by the Borrowers in the Loan Documents or otherwise made by or on behalf of
the Borrowers in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Extension Request is given and
on the Revolving Credit Maturity Date (as determined without regard to such
extension) other than for changes in the ordinary course of business permitted
by this Agreement that have not had a Material Adverse Effect.
          (e) Updated Appraisals. Agent at its option, or at the direction of
the Required Lenders, shall have obtained at Borrowers’ expense updates to
existing Appraisals and determined the current Appraised Values of the Mortgaged
Properties.
§3. REPAYMENT OF THE LOANS.
     §3.1 Stated Maturity. The Borrowers promise to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities outstanding on such date, together with any and all
accrued and unpaid interest thereon.
     §3.2 Mandatory Prepayments. If at any time (including, without limitation,
as a result of the application of §2.13) the sum of the aggregate outstanding
principal amount of the Revolving Credit Loans, the Swing Loans and the Letter
of Credit Liabilities exceeds (a) the Total Commitment or (b) the sum of the
Borrowing Base Availability, then the Borrowers shall, within ten (10) Business
Days after receipt of notice from Agent of such occurrence pay the amount of
such excess to the Agent for the respective accounts of the Revolving Credit
Lenders, as applicable, for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender. In the event there shall have occurred a casualty with respect to any
Mortgaged Property and the Borrowers are required to repay the Loans pursuant to
§7.7 or a Taking and the Borrowers are required to repay the Loans pursuant to a
Mortgage or §7.7, the Borrowers shall prepay the Loans concurrently with the
date of receipt by such Borrower or the Agent of any Insurance Proceeds or
Condemnation Proceeds in respect of such casualty or Taking, as applicable, or
as soon thereafter as is reasonably practicable, in the amount required pursuant
to the relevant provisions of §7.7 or such Mortgage.
     §3.3 Optional Prepayments.
          (a) Each Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Revolving Credit LIBOR Rate Loans
pursuant to this §3.3 is made on a date that

39



--------------------------------------------------------------------------------



 



is not the last day of the Interest Period relating thereto, such prepayment
shall be accompanied by the payment of any amounts due pursuant to §4.8.
          (b) The Borrowers shall give the Agent, no later than 10:00 a.m.
(Eastern time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that (i) any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent)
and (ii) any such notice may be conditioned upon the consummation of a
transaction. Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.
     §3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000 or an integral multiple of $100,000
in excess thereof, shall be accompanied by the payment of accrued interest on
the principal prepaid to the date of payment. Each partial payment under §3.2
and §3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then, in the absence of instruction by the Borrowers, to the principal of
Revolving Credit Loans (and with respect to each category of Loans, first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans).
     §3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2.
§4. CERTAIN GENERAL PROVISIONS.
     §4.1 Conversion Options.
          (a) The Borrowers may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan unless the Borrowers pay Breakage
Costs as required under this Agreement; (ii) with respect to any such conversion
of a Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give the Agent at
least three (3) LIBOR Business Days’ prior written notice of such election and
the Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000 or an integral
multiple of $250,000 in excess thereof and, after giving effect to the making of
such Loan, there shall be no more than ten (10) Revolving Credit LIBOR Rate
Loans outstanding at any one time; and (iii) no Loan may be converted into a
LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Revolving Credit Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Revolving Credit Base Rate Loan in a principal amount of less
than $1,000,000 or an integral multiple of $100,000 or a Revolving Credit LIBOR
Rate Loan in a principal amount of less than $1,000,000 or an integral multiple
of $250,000. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office

40



--------------------------------------------------------------------------------



 



or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrowers.
          (b) Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrowers with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.
          (c) In the event that the Borrowers do not notify the Agent of their
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Revolving Credit Maturity Date, in
which case such Loan shall be automatically converted to a Base Rate Loan at the
end of the applicable Interest Period.
     §4.2 Fees. The Borrowers agree to pay to KeyBank and the Arrangers for
their own account certain fees for services rendered or to be rendered in
connection with the Loans as provided pursuant to a fee letter dated
September 28, 2010 between the Borrowers, KeyBank and the Arrangers (the
“Agreement Regarding Fees”).
     §4.3 [Intentionally Omitted.]
     §4.4 Funds for Payments.
          (a) All payments of principal, interest, facility fees, Letter of
Credit fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 3:00 p.m. (Eastern time) on the day when due (or such later time
as is acceptable to the Agent in the event of a payment in full of all Loans and
a termination of Commitments hereunder), in each case in lawful money of the
United States in immediately available funds. To the extent not already paid
pursuant to the preceding sentence, the Agent is hereby authorized to charge the
accounts of the Borrowers with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents. Subject to the foregoing, all payments made to Agent on behalf of the
Lenders, and actually received by Agent, shall be deemed received by the Lenders
on the date actually received by Agent.
          (b) All payments by the Borrowers hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any Taxes now or hereafter imposed or levied by the
United States of America or any political subdivision thereof or taxing or other
authority therein or any jurisdiction from or through which a payment is made by
the Borrowers, excluding any income Taxes, franchise

41



--------------------------------------------------------------------------------



 



Taxes imposed in lieu of income Taxes and any Taxes imposed by a jurisdiction as
a result of any connection between a Lender and such jurisdiction other than any
connection arising solely from executing, delivering, performing its obligations
under, or enforcing any Loan Document (“Non-Excluded Taxes”), unless the
Borrowers are compelled by law to make such deduction or withholding. If any
such obligation is imposed upon the Borrowers with respect to any amount payable
by the Borrowers hereunder or under any of the other Loan Documents, the
Borrowers will pay to the Agent, for the account of the Lenders (including the
Swing Loan Lender) or (as the case may be) the Agent, on the date on which such
amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Agent to receive the same net amount which the Lenders or the Agent would have
received on such due date had no such obligation been imposed upon the
Borrowers; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of §4.4(c) or such Lender’s failure to comply with Sections 1471
through 1474 of the Code or any regulations promulgated thereunder (the “FATCA”)
to establish an exemption from withholding thereunder; (ii) that are branch
profits taxes imposed by the United States or any similar taxes imposed by any
other jurisdiction under the laws of which a Lender is organized or in which its
applicable lending office is located; or (iii) in the case of a Non-U.S. Lender,
that are imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment) to receive
additional amounts from the Borrowers with respect to such Non-Excluded Taxes
pursuant to this §4.4(b). The Borrowers will deliver promptly to the Agent
certificates or other valid vouchers for all Taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
any other Loan Document. In the event a Lender receives a refund or credit of
any Non-Excluded Taxes paid by the Borrowers pursuant to this section, such
Lender will pay to the Borrowers the amount of such refund or credit (and any
interest received with respect thereto) promptly upon receipt thereof; provided
that if at any time thereafter such Lender is required to return such refund or
credit, the Borrowers shall promptly repay to such Lender the amount of such
refund or credit, net of any reasonable incremental additional costs.
          (c) Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. federal income tax purposes
(a “Non-U.S. Lender”) , to the extent such Lender is lawfully able to do so,
shall provide the Borrowers on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrowers, with (x) two
(2) original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and any other such duly executed form(s) or
statement(s) (including whether such Lender has complied with the FATCA) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable

42



--------------------------------------------------------------------------------



 



under any of the Loan Documents, or (y) if such Lender is not a “bank” or other
Person described in Section 881(c)(3) of the Code, a Certificate Regarding
Non-Bank Status together with two (2) original copies of Internal Revenue
Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrowers to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents.
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall provide the Borrowers on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two (2) original copies of Internal Revenue Service
From W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this section hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly provide the Borrowers two (2) new original copies of Internal
Revenue Service Form W-9, W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor form), or a Certificate Regarding Non-Bank Status and two (2) original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by the Borrowers to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Loan Documents, or notify the Borrowers of its inability to deliver any such
forms, certificates or other evidence.
          (d) The obligations of the Borrowers to the Lenders under this
Agreement (and of the Revolving Credit Lenders to make payments to the Issuing
Lender with respect to Letters of Credit and to the Swing Loan Lender with
respect to Swing Loans) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrowers or any of their Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between Borrowers or any of their Subsidiaries or Affiliates and

43



--------------------------------------------------------------------------------



 



any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Lender to conform to the terms of a Letter of Credit (if, in Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing,
provided that such other circumstances or happenings shall not have been the
result of gross negligence or willful misconduct on the part of the Issuing
Lender or the Swing Loan Lender, as applicable as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.
     §4.5 Computations. All computations of interest on the Loans (other than
Base Rate Loans at the prime rate, which shall be based on a 365/366-day year as
the case may be) and of other fees to the extent applicable shall be based on a
360-day year and paid for the actual number of days elapsed. Except as otherwise
provided in the definition of the term “Interest Period” with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The Outstanding Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount absent manifest error.
     §4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrowers and the Lenders absent manifest error)
to the Borrowers and the Lenders. In such event (a) any Loan Request with
respect to a LIBOR Rate Loan shall be automatically withdrawn and shall be
deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrowers and the Lenders.
     §4.7 Illegality. Notwithstanding any other provisions herein, if after the
date hereof any law, regulation, treaty or directive shall be enacted or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authority having jurisdiction

44



--------------------------------------------------------------------------------



 



over a Lender or its LIBOR Lending Office shall assert that it is unlawful, for
any Lender to make or maintain LIBOR Rate Loans, such Lender shall forthwith
give notice of such circumstances to the Agent and the Borrowers and thereupon
(a) the commitment of the Lenders to make LIBOR Rate Loans shall forthwith be
suspended and (b) the LIBOR Rate Loans then outstanding shall be converted
automatically to Base Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law. Notwithstanding the foregoing, before giving such notice, the
applicable Lender shall designate a different lending office if such designation
will void the need for giving such notice and will not, in the reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrowers hereunder.
     §4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrowers will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrowers understand,
agree and acknowledge the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrowers have
accepted LIBOR as a reasonable and fair basis for calculating such rate and any
Breakage Costs. Borrowers further agree to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.
     §4.9 Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if after the date hereof any applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
charged with the administration or the interpretation thereof and directives and
instructions at any time or from time to time hereafter made upon or otherwise
issued to any Lender or the Agent by any central bank or other fiscal, monetary
or other authority (whether or not having the force of law), shall:
          (a) subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than taxes based upon or measured by the gross
receipts, income or profits of such Lender or the Agent or its franchise tax),
or
          (b) materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or
          (c) impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by Borrowers

45



--------------------------------------------------------------------------------



 



hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or
          (d) impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:
               (i) to increase the cost to any Lender of making, funding,
issuing, renewing, extending or maintaining any of the Loans, the Letters of
Credit or such Lender’s Commitment, or
               (ii) to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans or the Letters of Credit, or
               (iii) to require any Lender or the Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrowers hereunder, then, and in each such case, the Borrowers
will (and as to clauses (a) and (b) above, subject to the provisions of Section
§4.4), within thirty (30) days of demand made by such Lender or (as the case may
be) the Agent at any time and from time to time and as often as the occasion
therefor may arise, pay to such Lender or the Agent such additional amounts as
such Lender or the Agent shall determine in good faith to be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum. For the avoidance of doubt, the provisions of
this §4.9 shall not apply with respect to Taxes, which shall be governed by
§4.4(b) and §4.4(c).
     §4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule or regulation regarding capital
requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any governmental authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any directive of any such entity regarding capital
adequacy, has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrowers thereof. The Borrowers agree
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

46



--------------------------------------------------------------------------------



 



     §4.11 Breakage Costs. Borrowers shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent.
     §4.12 Default Interest; Late Charge. Following the occurrence and during
the continuance of any Event of Default, and regardless of whether or not the
Agent or the Lenders shall have accelerated the maturity of the Loans, all Loans
shall bear interest payable on demand at a rate per annum equal to three percent
(3.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment), and the fee payable with respect to Letters of Credit shall be
increased to a rate equal to three percent (3.0%) above the Letter of Credit fee
that would otherwise be applicable to such time, or if any of such amounts shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law. In addition, the Borrowers shall pay a late charge equal to three percent
(3.0%) of any amount of interest and/or principal payable on the Loans or any
other amounts payable hereunder or under the other Loan Documents, which is not
paid by the Borrowers within ten (10) days of the date when due.
     §4.13 Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrowers, shall be presumptively correct in the absence of manifest error.
     §4.14 Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrowers, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrowers. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrowers, the Lenders and the Agent.
     §4.15 Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a result
of the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10, then, such Lender, as applicable, shall use

47



--------------------------------------------------------------------------------



 



reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by Borrowers under the foregoing
provisions, provided that such action would not be otherwise materially
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrowers agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender (a) has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.9 or §4.10 and following the
request of Borrowers has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”) or (b) has failed to make
available to Agent its pro rata share of any Loan or participation in a Letter
of Credit or Swing Loan and such failure has not been cured (a “Non-Funding
Lender”), then, within thirty (30) days after such notice or request for payment
or compensation or failure to fund, as applicable, Borrowers shall have the
right as to such Affected Lender or Non-Funding Lender, as applicable, to be
exercised by delivery of written notice delivered to the Agent and the Affected
Lender or Non-Funding Lender, as applicable, to elect to cause the Affected
Lender or Non-Funding Lender, as applicable, to transfer its Commitment. The
Agent shall promptly notify the remaining Lenders that each of such Lenders
shall have the right, but not the obligation, to acquire a portion of the
Commitment, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender or Non-Funding Lender, as applicable (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). In the event that the Lenders do not
elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitment, then the Agent shall endeavor to obtain a new Lender to acquire such
remaining Commitment. Upon any such purchase of the Commitment of the Affected
Lender or Non-Funding Lender, as applicable, the Affected Lender’s or
Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest. The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by Borrowers to the
Affected Lender or Non-Funding Lender, as applicable, including principal,
prepayment premium or fee, and all accrued and unpaid interest or fees.
     §5. COLLATERAL SECURITY.
     §5.1 Collateral. The Obligations shall be secured by a perfected first
priority lien and security interest to be held by the Agent for the benefit of
the Lenders on the Collateral, pursuant to the terms of the Security Documents.
     §5.2 Appraisals; Adjusted Value.
          (a) Upon Borrowers’ request, which request may not be made more often
than one (1) time annually, Agent shall obtain current Appraisals of each of the
Mortgaged Properties. Additionally, in the event that Borrowers elect to extend
the Revolving Credit Maturity Date as

48



--------------------------------------------------------------------------------



 



provided in §2.12 or at Agent’s option, or at the direction of the Required
Lenders, to be exercised not more frequently than annually, or to the extent
requested by Borrowers, the Agent may obtain current Appraisals of each of the
Mortgaged Properties. In any such case, such Appraisals will be ordered by Agent
in order to determine the current Appraised Value of the Mortgaged Properties
and other Real Estate, as applicable, and the Borrowers shall pay to Agent
within thirty (30) days of demand all reasonable out-of-pocket costs of such
Appraisals.
          (b) Notwithstanding the provisions of §5.2(a), the Agent may, for the
purpose of determining the current Appraised Value of the Mortgaged Properties
and other Real Estate, as applicable, obtain new Appraisals or an update to
existing Appraisals with respect to such property, or any of them, as the Agent
shall determine (i) at any time that the regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall explicitly require more
frequent Appraisals, or (ii) at any time during the continuance of an Event of
Default, or (iii) with the consent of the Required Lenders, if the Agent
reasonably believes that there has been a material change with respect to any
such property including, without limitation, a material change in the market in
which any such property is located which may affect the value of such property.
The reasonable out-of-pocket expense of such Appraisals and/or updates performed
pursuant to this §5.2(b) shall be borne by the Borrowers and payable to Agent
within thirty (30) days of demand; provided the Borrowers shall not be obligated
to pay for an Appraisal of a property obtained pursuant to this §5.2(b) more
often than once annually. Upon receipt, Agent shall provide a copy of the
Appraisal to Borrower.
          (c) The Borrowers acknowledge that the Agent has the right to approve
any Appraisal performed pursuant to this Agreement. The Borrowers further agree
that the Lenders and Agent do not make any representations or warranties with
respect to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrowers’ idea of
the value of such property.
     §5.3 Addition of Mortgaged Properties.
          (a) After the Closing Date, Parent Borrower shall have the right,
subject to the consent of the Agent and the Required Lenders (which consent
shall not be unreasonably withheld) and the satisfaction by Parent Borrower of
the conditions set forth in this §5.3, to add Potential Collateral to the
Collateral. Parent Borrower from time to time after the Closing Date may also
request that certain Real Estate of one or more Subsidiary Borrowers
(collectively, the “Subsidiary Borrower Collateral”) be included as a Mortgaged
Property for the purpose of increasing the Borrowing Base Availability. In the
event Parent Borrower desires to add additional Potential Collateral or
Subsidiary Borrower Collateral as aforesaid, Parent Borrower shall provide
written notice to the Agent of such request (which the Agent shall promptly
furnish to the Lenders), together with all documentation and other information
required to permit the Agent to determine whether such Real Estate is Eligible
Real Estate. Thereafter, the Agent shall have ten (10) Business Days from the
date of the receipt of such documentation and other information to advise Parent
Borrower whether the Required Lenders consent to the acceptance

49



--------------------------------------------------------------------------------



 



of such Subsidiary Borrower Collateral or Potential Collateral. If a Lender
shall fail to respond to Agent within such ten (10) Business Day period, such
Lender shall be deemed to have approved such proposed Subsidiary Borrower
Collateral or Potential Collateral. Notwithstanding the foregoing, no Subsidiary
Borrower Collateral or Potential Collateral shall be included as Collateral
unless and until the following conditions precedent shall have been satisfied:
               (i) such Subsidiary Borrower Collateral or Potential Collateral
shall be Eligible Real Estate;
               (ii) the owner of any Subsidiary Borrower Collateral (and any
indirect owner of such Subsidiary Borrower) shall have executed a Joinder
Agreement and satisfied the conditions of §5.5;
               (iii) Parent Borrower or the owner of the Subsidiary Borrower
Collateral or Potential Collateral, as applicable, shall have executed and
delivered to the Agent all Eligible Real Estate Qualification Documents (which
may include an assignment of interests with respect to any direct or indirect
interests in the owner of such Subsidiary Borrower Collateral), all of which
instruments, documents or agreements shall be in form and substance reasonably
satisfactory to the Agent;
               (iv) after giving effect to the inclusion of such Subsidiary
Borrower Collateral or Potential Collateral, each of the representations and
warranties made by or on behalf of the Borrowers or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the replacement or addition
of Mortgaged Properties, with the same effect as if made at and as of that time
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date), and no Default or Event of Default shall have
occurred and be continuing, and the Agent shall have received a certificate of
Parent Borrower to such effect; and
               (v) the Agent shall have consented to, and Agent shall have
received the prior written consent of the Required Lenders to, the inclusion of
such Real Estate as a Mortgaged Property.
     Notwithstanding the foregoing, in the event such Subsidiary Borrower
Collateral or Potential Collateral does not qualify as Eligible Real Estate, so
long as the conditions set forth in clauses (ii), (iii) and (iv) of this §5.3
have been satisfied, such Subsidiary Borrower Collateral or Potential Collateral
shall be included as Collateral so long as the Agent shall have received the
prior written consent of each of the Lenders to the inclusion of such Real
Estate as a Mortgaged Property.
          (b) Parent Borrower may, at its option, obtain preliminary approval of
the Required Lenders of Subsidiary Borrower Collateral or Potential Collateral
by delivering to the

50



--------------------------------------------------------------------------------



 



Agent and each of the Lenders the following with respect to such Subsidiary
Borrower Collateral or Potential Collateral:
               (i) a physical description of the Real Estate;
               (ii) current rent rolls, historic operating statements and
operating and capital budgets (if available to Parent Borrower), and projected
operating and near-term capital expenditure budgets for such Real Estate
reasonably satisfactory to the Required Lenders;
               (iii) a current environmental report, a current engineering
report and similar information reasonably satisfactory to the Required Lenders;
and
               (iv) a certification to the knowledge of Parent Borrower that
such Real Estate will satisfy (or is anticipated to satisfy upon the acceptance
of such Real Estate as Collateral) each of the other conditions to the
acceptance of Real Estate as Collateral. The Required Lenders shall have ten
(10) Business Days following receipt of all of the foregoing items to grant or
deny preliminary approval for such proposed Subsidiary Borrower Collateral or
Potential Collateral. If a Lender shall fail to respond within such ten
(10) Business Day period, such Lender shall be deemed to have approved such
proposed Subsidiary Borrower Collateral or Potential Collateral. Agent shall
notify Parent Borrower if and when the Required Lenders have granted such
preliminary approval. In the event that the Required Lenders grant such
preliminary approval, Parent Borrower may satisfy the remaining requirements to
the acceptance of such Collateral as provided in §5.3(a). Such Real Estate shall
not be included in the calculation of the Borrowing Base Availability until the
requirements of §5.3(a) are satisfied.
     §5.4 Release of Mortgaged Property. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.4), upon
reasonable approval by the Agent if the Removal Conditions are satisfied, and
otherwise upon reasonable approval by the Required Lenders, the Agent shall
release a Mortgaged Property from the lien or security title of the Security
Documents encumbering the same in connection with a sale, other disposition or
refinance upon the request of Parent Borrower subject to and upon the following
terms and conditions:
          (a) Parent Borrower shall deliver to the Agent written notice of its
desire to obtain such release no later than ten (10) days prior to the date on
which such release is to be effected;
          (b) Parent Borrower shall submit to the Agent with such request a
Compliance Certificate prepared using the financial statements of Parent
Borrower most recently provided or required to be provided to the Agent under
§6.4 or §7.4 adjusted in the best good faith estimate of Parent Borrower to give
effect to the proposed release and demonstrating that no Default or Event of
Default with respect to the covenants referred to therein shall exist after
giving effect to such release;
          (c) all release documents to be executed by the Agent shall be in form
and substance reasonably satisfactory to the Agent;

51



--------------------------------------------------------------------------------



 



          (d) Parent Borrower shall pay all reasonable costs and expenses of the
Agent in connection with such release, including without limitation, reasonable
attorney’s fees;
          (e) Parent Borrower shall pay to the Agent for the account of the
Lenders a release price, which payment shall be applied to reduce the
outstanding principal balance of the Loans as provided in §3.4, in an amount
equal to the amount necessary, if any, to reduce the outstanding principal
balance of the Loans so that no violation of the covenant set forth in §9.1
shall occur; and
          (f) without limiting or affecting any other provision hereof, any
release of a Mortgaged Property will not cause the Borrowers to be in violation
of the covenants set forth in §9.6.
Notwithstanding the foregoing, it shall require the consent of all the Lenders
to approve any requested release of the Mortgaged Property located at 2901
Coronado Drive, Santa Clara, California.
     §5.5 Additional Subsidiary Borrowers. In the event that Parent Borrower
shall request that certain Real Estate of a Subsidiary of Parent Borrower be
included as a Mortgaged Property as contemplated by §5.3 and such Real Estate is
approved for inclusion as a Mortgaged Property in accordance with the terms
hereof, Parent Borrower shall cause each such Subsidiary (and any entity having
an interest in such Subsidiary of Parent Borrower) to execute and deliver to
Agent a Joinder Agreement, and such Subsidiary (and any such entity) shall
become a Subsidiary Borrower hereunder. Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Borrower hereunder and to execute such Security Documents as
Agent may require. Parent Borrower shall further cause all representations,
covenants and agreements in the Loan Documents with respect to Borrowers to be
true and correct with respect to each such Subsidiary. In connection with the
delivery of such Joinder Agreement, Parent Borrower shall deliver to the Agent
such organizational agreements, resolutions, consents, opinions and other
documents and instruments as the Agent may reasonably require.
     §5.6 Release of Certain Subsidiary Borrowers. In the event that all
Mortgaged Properties owned by a Subsidiary Borrower shall have been released as
Collateral for the Obligations in accordance with the terms of this Agreement,
then such Subsidiary Borrower shall be released by Agent from liability under
this Agreement.
     §5.7 Release of Collateral. Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or Letters of Credit to Borrowers, then the Agent shall be entitled to
release the Collateral from the lien and security interest of the Security
Documents and to release the Borrowers.
§6. REPRESENTATIONS AND WARRANTIES.
     The Borrowers represent and warrant to the Agent and the Lenders as
follows, each as of the Closing Date hereof, and as of the date of a request for
a funding of any Loan hereunder; provided however, to the extent such
representation and warranty is not true or accurate as of the

52



--------------------------------------------------------------------------------



 



date of a request for funding of any Loan hereunder, such shall not have, or be
deemed to have, any Material Adverse Effect.
     §6.1 Corporate Authority, Etc.
          (a) Incorporation; Good Standing. Parent Borrower is a Delaware
limited partnership duly organized pursuant to its articles of organization or
formation filed with the Delaware Secretary of State, and is validly existing
and in good standing under the laws of Delaware. Parent Borrower (i) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated, and (ii) is in good standing and is duly
authorized to do business in the jurisdictions where the Mortgaged Properties
owned or leased by it are located and in each other jurisdiction where a failure
to be so qualified in such other jurisdiction could have a Material Adverse
Effect.
          (b) Subsidiaries. Each of the Subsidiary Borrowers and each of the
Subsidiaries of the Borrowers (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a
Mortgaged Property owned or leased by it is located (to the extent required by
applicable law) and in each other jurisdiction where a failure to be so
qualified could have a Material Adverse Effect.
          (c) Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrowers is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of Borrowers, (ii) have been duly authorized by all necessary
proceedings on the part of Borrowers, (iii) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which any Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to any Borrower, except as would not
reasonably be expected to result in a Material Adverse Effect, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any Borrower or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of any
Borrower other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to Agent or except as would not reasonably be expected to result in a
Material Adverse Effect.
          (d) Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Borrowers is a party are valid and
legally binding obligations of Borrowers enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

53



--------------------------------------------------------------------------------



 



     §6.2 Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which any Borrower is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto, in each case, except as would not
reasonably be expected to result in a Material Adverse Effect.
     §6.3 Title to Mortgaged Properties. Except as indicated on Schedule 6.3
hereto or other adjustments that are not material in amount, Subsidiary
Borrowers own or lease the Mortgaged Property subject to no rights of others,
including any mortgages, leases pursuant to which Subsidiary Borrowers or any of
their Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.
     §6.4 Financial Statements. REIT has furnished to Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the
calendar year then ended certified by an Authorized Officer or the chief
financial or accounting officer of REIT, (b) as of the Closing Date, an
unaudited statement of Net Operating Income for each of the Mortgaged Properties
for the period ending August 31, 2010 certified by the chief financial or
accounting officer of Parent Borrower as fairly presenting the Net Operating
Income for such parcels for such periods, and (c) certain other financial
information relating to the Borrowers and the Real Estate (including, without
limitation, the Mortgaged Properties). Such balance sheet and statements have
been prepared in accordance with generally accepted accounting principles and
fairly present the consolidated financial condition of the REIT and its
Subsidiaries as of such dates and the consolidated results of the operations of
the REIT and its Subsidiaries for such periods. Agent and Lenders hereby
acknowledge and agree that the REIT’s S-11 will be utilized for purposes of
preparation of the Compliance Certificate as of the Closing Date.
     §6.5 No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition, or
business of the Borrowers, and their respective Subsidiaries taken as a whole as
shown on or reflected in the consolidated balance sheet of the REIT as of the
Balance Sheet Date, or its consolidated statement of income or cash flows for
the calendar year then ended, other than changes that have not and could not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no materially
adverse change in the financial condition, prospects, operations or business
activities of any of the Mortgaged Properties from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had any materially adverse
effect either individually or in the aggregate on the business operation or
financial condition of such Mortgaged Property.
     §6.6 Franchises, Patents, Copyrights, Etc. The Borrowers and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others.

54



--------------------------------------------------------------------------------



 



     §6.7 Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending against any Borrower or
any of their respective Subsidiaries before any court, tribunal, arbitrator,
mediator or administrative agency or board which question the validity of this
Agreement or any of the other Loan Documents, any action taken or to be taken
pursuant hereto or thereto or any lien, security title or security interest
created or intended to be created pursuant hereto or thereto, or which could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.7, there are no judgments, final orders or awards outstanding against
or affecting any Borrower, any of their respective Subsidiaries or any Mortgaged
Property individually or in the aggregate in excess of $1,000,000.
     §6.8 No Material Adverse Contracts, Etc. None of the Borrowers or any of
their respective Subsidiaries is subject to any charter, corporate or other
legal restriction, or any judgment, decree, order, rule or regulation that has
or is expected in the future to have a Material Adverse Effect. None of the
Borrowers or any of their respective Subsidiaries is a party to any contract or
agreement that has or could reasonably be expected to have a Material Adverse
Effect.
     §6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrowers or
any of their respective Subsidiaries is in violation of any provision of its
charter or other organizational documents, bylaws, or any agreement or
instrument to which it is subject or by which it or any of its properties is
bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or could reasonably be
expected to have a Material Adverse Effect.
     §6.10 Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrowers and their respective Subsidiaries
(a) has made or filed all federal and state income and all other Tax returns,
reports and declarations required by any jurisdiction to which it is subject or
has obtained an extension for filing, (b) has paid prior to delinquency all
Taxes and other governmental assessments and charges shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and by appropriate proceedings or for which any of the Borrowers or
their respective Subsidiaries, as applicable has set aside on its books
provisions reasonably adequate for the payment of such Taxes, and (c) has made
provisions reasonably adequate for the payment of all accrued Taxes not yet due
and payable. Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no unpaid Taxes claimed by the taxing authority of any
jurisdiction to be due by the Borrowers of their respective Subsidiaries, the
officers or partners of such Person know of no basis for any such claim, and
there are no audits pending or to the knowledge of Borrowers threatened with
respect to any Tax returns filed by Borrowers or their respective Subsidiaries.
The taxpayer identification number for Parent Borrower is 90-0587133.
     §6.11 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     §6.12 Investment Company Act. None of the Borrowers or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal

55



--------------------------------------------------------------------------------



 



underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.
     §6.13 Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, to the best of the Borrowers’ knowledge, there is no
financing statement (but excluding any financing statements that may be filed
against any Borrower without the consent or agreement of such Persons), security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any applicable filing records, registry, or other public office,
that purports to cover, affect or give notice of any present or possible future
lien on, or security interest or security title in, any property of any Borrower
or rights thereunder.
     §6.14 Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrowers or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrowers, any other Person other than
Permitted Liens described in §8.2(i)(A), (v) and (vi).
     §6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of any Borrower is, nor shall any such Person become, a party to any
transaction with any Borrower (other than for services as partners, managers,
members, employees, officers and directors), including any agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to the Borrowers than those that would be obtained in a
comparable arms-length transaction.
     §6.16 Employee Benefit Plans. Except as would not reasonably be expected to
have a Material Adverse Effect, each Borrower and each ERISA Affiliate has
fulfilled its obligation, if any, under the minimum funding standards of ERISA
and the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan. Except as
would not reasonably be expected to have a Material Adverse Effect, neither any
Borrower nor any ERISA Affiliate has (a) sought a waiver of the minimum funding
standard under §412 of the Code in respect of any Multiemployer Plan or
Guaranteed Pension Plan or (b) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. Neither
any Borrower nor any ERISA Affiliate has failed to make any contribution or
payment to any Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Multiemployer Plan or Guaranteed Pension Plan, which has
resulted or would reasonably be expected to result in the imposition of a Lien.
To the knowledge of the Borrower, none of the Mortgaged Properties constitutes a
“plan asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.

56



--------------------------------------------------------------------------------



 



     §6.17 Disclosure. All of the representations and warranties made by or on
behalf of the Borrowers in this Agreement and the other Loan Documents or any
document or instrument delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects. All information contained in this Agreement, the other Loan Documents
or otherwise furnished to or made available to the Agent or the Lenders by or on
behalf of any Borrower is and will be true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading when taken as a whole. The written information, reports and other
papers and data with respect to the Borrowers, any Subsidiary or the Mortgaged
Properties (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, correct in all material
respects, or has been subsequently supplemented by other written information,
reports or other papers or data, to the extent necessary to give in all material
respects a true and accurate knowledge of the subject matter in all material
respects; provided that such representation shall not apply to (a) the accuracy
of any appraisal, title commitment, survey, or engineering and environmental
reports prepared by third parties or legal conclusions or analysis provided by
the Borrowers’ counsel (although the Borrowers have no reason to believe that
the Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrowers (except to the extent the related assumptions were when
made manifestly unreasonable).
     §6.18 Trade Name; Place of Business. No Borrower uses any trade name and
conducts business under any name other than its actual name set forth in the
Loan Documents or “CoreSite(s)”. The principal place of business of the
Borrowers is 1050 17th Street, Suite 800, Denver, Colorado 80265.
     §6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.
     §6.20 Environmental Compliance. Except as set forth on Schedules 6.20(d) or
as specifically set forth in the written environmental site assessment reports
of the Environmental Engineer provided to the Agent on or before the date
hereof, or in the case of Mortgaged Property acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, makes the following representations and warranties:
          (a) None of the Borrowers, their respective Subsidiaries, nor to the
knowledge and belief of Borrowers, any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation could reasonably be expected to have a
Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



          (b) None of the Borrowers nor any of their respective Subsidiaries has
received notice from any third party including, without limitation, any federal,
state or local governmental authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted, or has demanded that any Borrower or any of their respective
Subsidiaries conduct, a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which in the case of
clauses (i) through (iii) above could reasonably be expected to have a Material
Adverse Effect.
          (c) To the knowledge of the Borrowers, (i) no portion of the Real
Estate is used for the handling, processing, storage or disposal of Hazardous
Substances except in compliance with applicable Environmental Laws, and no
underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate except those which are
being operated and maintained in compliance with Environmental Laws; (ii) in the
course of any activities conducted by the Borrowers, their respective
Subsidiaries or, the tenants and operators of their properties, no Hazardous
Substances have been generated or are being used on the Real Estate except in
the ordinary course of Borrowers’ or its tenants’ and operators’ business and in
compliance with applicable Environmental Laws; (iii) there has been no past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than in reasonable
quantities to the extent necessary in the ordinary course of operation of
Borrowers’, its tenants’ or operators’ business and, in any event, in compliance
with all Environmental Laws) (a “Release”) or threatened Release of Hazardous
Substances on, upon, into or from the Mortgaged Properties, which Release would
have a material adverse effect on the value of such Real Estate or could
reasonably be expected to have a Material Adverse Effect; (iv) there have been
no Releases on, upon, from or into any real property in the vicinity of any of
the Real Estate which, through soil or groundwater contamination, may have come
to be located on, and which could be reasonably anticipated to have a Material
Adverse Effect; and (v) any Hazardous Substances that have been generated on any
of the Real Estate have been transported off-site in accordance with all
applicable Environmental Laws and in a manner that could not reasonably be
expected to have a Material Adverse Effect.
          (d) Except as set forth on Schedule 6.20(d) or for such matters that
shall be complied with as of the Closing Date, by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages or to the effectiveness of any other transactions contemplated hereby,
none of the Borrowers, their respective Subsidiaries nor the Real Estate will
become subject to any applicable Environmental Law requiring the performance of
environmental site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement pursuant to applicable Environmental Laws.

58



--------------------------------------------------------------------------------



 



          (e) There are no existing or closed sanitary or solid waste landfills,
or hazardous waste treatment, storage or disposal facilities on or, to
Borrowers’ actual knowledge, affecting the Real Estate except where such
existence could not reasonably be expected to have a Material Adverse Effect.
          (f) The Borrowers have not received any written notice from any party
that any use, operation, or condition of the Borrower’s business on any Real
Estate has caused any adverse condition on any other property that could
reasonably be expected to result in a claim under applicable Environmental Law
that would have a Material Adverse Effect, nor does Borrower have actual
knowledge of any existing facts or circumstances that could reasonably be
expected to form the basis for such a claim.
     §6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth,
as of the date hereof and after giving effect to the reorganization previously
disclosed to the Agent, all of the Subsidiaries of Parent Borrower, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein. Schedule 6.21(b) sets forth, as
of the date hereof, all of the Unconsolidated Subsidiaries of Parent Borrower
and its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Subsidiaries, Parent Borrower’s or its Subsidiary’s ownership
interest therein and the other owners of the applicable Unconsolidated
Subsidiary. No Person owns any legal, equitable or beneficial interest in any of
the Persons set forth on Schedules 6.21(a) and 6.21(b) except as set forth on
such Schedules.
     §6.22 Leases. The Borrowers have delivered to the Agent true and complete
copies of the Leases and any amendments thereto relating to each Mortgaged
Property required to be delivered as a part of the Eligible Real Estate
Qualification Documents as of the date hereof. An accurate and complete Rent
Roll in all material respects as of the date of inclusion of each Mortgaged
Property in the Collateral with respect to all Leases of any portion of the
Mortgaged Property has been provided to the Agent. The Leases previously
delivered to Agent as described in the preceding sentence constitute as of the
date thereof the sole agreements relating to leasing or licensing of space at
such Mortgaged Property and in the Building relating thereto. No tenant under
any Lease is entitled to any free rent, partial rent, rebate of rent payments,
credit, offset or deduction in rent, including, without limitation, lease
support payments or lease buy-outs, except as reflected in such Leases or such
Rent Roll. Except as set forth in Schedule 6.22, the Leases reflected therein
are, as of the date of inclusion of the applicable Mortgaged Property in the
Collateral, in full force and effect in accordance with their respective terms,
without any payment default or any other material default thereunder, nor are
there any defenses, counterclaims, offsets, concessions or rebates available to
any tenant thereunder, and except as reflected in Schedule 6.22, no Borrower has
given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the best of the knowledge and belief of the Borrowers, there is no basis
for any such claim or notice of default by any tenant which would result in a
Material Adverse Effect. Borrower knows of no condition which with the giving of
notice or the passage of time or both would constitute a default on the part of
any tenant with respect to the material terms under a Lease or of the respective
Borrower as landlord under the Lease. No security deposit or advance rental or
fee payment has been made by any lessee or licensor under the Leases except as
may be specifically designated in the copies of the Leases furnished to the
Agent. No property other than

59



--------------------------------------------------------------------------------



 



the Mortgaged Property which is the subject of the applicable Lease is necessary
to comply with the requirements (including, without limitation, parking
requirements) contained in such Lease.
     §6.23 Property. Except as set forth in Schedule 6.23 or as set forth in the
written engineer reports provided to Agent on or before the date hereof, all of
the Mortgaged Properties, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space. All of the other Real Estate of the
Borrowers and their respective Subsidiaries is structurally sound, in good
condition and working order, subject to ordinary wear and tear, except for such
portion of such Real Estate which is not occupied by any tenant and where such
defects have not had and could not reasonably be expected to have a Material
Adverse Effect. Each of the Mortgaged Properties, and the use and operation
thereof, is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands, tidelands,
and Environmental Laws except in cases that would not reasonably cause a
Material Adverse Effect. All water, sewer, electric, gas, telephone and other
utilities necessary for the use and operation of the Mortgaged Property are
installed to the property lines of the Mortgaged Property through dedicated
public rights of way or through perpetual private easements with respect to
which the applicable Mortgage creates a valid and enforceable first lien subject
to Permitted Liens and, except in the case of drainage facilities, are connected
to the Building located thereon with valid permits and are adequate to service
the Building in compliance with applicable law. The streets abutting the
Mortgaged Property are dedicated and accepted public roads, to which the
Mortgaged Property has direct access or are perpetual private ways (with direct
access to public roads) to which the Mortgaged Property has direct access and
with respect to which the applicable Mortgage creates a valid and enforceable
first lien. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Mortgaged Properties which are payable by
any Borrower (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement). Each
Mortgaged Property is separately assessed for purposes of real estate tax
assessment and payment. There are no unpaid or outstanding real estate or other
taxes or assessments on or against any other property of the Borrowers or any of
their respective Subsidiaries which are payable by any of such Persons in any
material amount (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement). There
are no pending, or to the knowledge of Borrowers threatened or contemplated,
eminent domain proceedings against any of the Mortgaged Properties. None of the
Mortgaged Properties is now damaged in any material respects as a result of any
fire, explosion, accident, flood or other casualty. None of the Borrowers has
received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to any of the Mortgaged Properties or
canceling or threatening to cancel any policy of insurance, and each of the
Mortgaged Properties complies with the material requirements of all of the
Borrowers’ insurance carriers. Except as listed on Schedule 6.23, the Borrowers
have no Management Agreements for any of the Mortgaged Properties. No person or
entity has any right or option to acquire any Mortgaged Property or any Building
thereon or any portion thereof or interest therein, except for certain tenants
pursuant to the terms of their Leases with Subsidiary Borrowers.

60



--------------------------------------------------------------------------------



 



     §6.24 Brokers. None of the Borrowers nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.
     §6.25 Other Debt. None of the Borrowers is in default of the payment of any
Indebtedness or the performance of any material obligation under any related
agreement, mortgage, deed of trust, security agreement, financing agreement or
indenture to which any of them is a party involving Indebtedness individually or
in the aggregate in excess of $25,000,000. None of the Borrowers is a party to
or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Borrower. Schedule 6.25 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon the Borrowers or their respective properties and entered
into by the Borrowers as of the date of this Agreement with respect to any
Indebtedness of the Borrowers, and the Borrowers have provided the Agent with
true, correct and complete copies thereof.
     §6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, no Borrower is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, each Borrower is able to pay its debts as they become due,
and each Borrower has sufficient capital to carry on its business.
     §6.27 No Bankruptcy Filing. No Borrower is contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of its assets or property, and the Borrowers have no knowledge
of any Person contemplating the filing of any such petition against it.
     §6.28 No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by any Borrower with or as
a result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.
     §6.29 Transaction in Best Interests of Borrowers; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Borrower. The direct and indirect benefits to inure to
the Borrowers pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
§548 of the Bankruptcy Code) and “valuable consideration,” “fair value,” and
“fair consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrowers
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Borrower to be a co-borrower of the Loan, the
Borrowers would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrowers to have available financing to conduct and
expand their business.

61



--------------------------------------------------------------------------------



 



     §6.30 OFAC. None of the Borrowers is (or will be) a person with whom any
Lender is restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrowers hereby agree to provide to the Lenders any
additional information that a Lender deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.
     §7. AFFIRMATIVE COVENANTS.
     The Borrowers covenant and agree that, so long as any Loan, Note or Letter
of Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
     §7.1 Punctual Payment. The Borrowers will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.
     §7.2 Maintenance of Office. The Borrowers will maintain their respective
chief executive office at 1050 17th Street, Suite 800, Denver, Colorado 80265,
or at such other place in the United States of America as the Borrowers shall
designate upon prompt written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrowers in respect of the
Loan Documents may be given or made.
     §7.3 Records and Accounts. The Borrowers will keep, and cause each of their
respective Subsidiaries to keep true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP (in
each case, in all material respects). Neither any Borrower nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent,
not to be unreasonably withheld, (x) make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that REIT’s fiscal year is a calendar year.
     §7.4 Financial Statements, Certificates and Information. Borrowers will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:
          (a) within five (5) days of the filing of REIT’s Form 10-K with the
SEC, if applicable, but in any event not later than one hundred twenty
(120) days after the end of each calendar year, the audited Consolidated balance
sheet of the REIT and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in capital and cash flows for
such year, setting forth in comparative form the figures for the previous fiscal
year and all such statements to be in reasonable detail, prepared in accordance
with GAAP, together with a certification by an Authorized Officer or the chief
financial officer or accounting officer of the REIT that the information
contained in such financial statements fairly presents in all material respects
the financial position of the REIT and its Subsidiaries, and accompanied by an

62



--------------------------------------------------------------------------------



 



auditor’s report prepared without qualification as to the scope of the audit by
a member firm of KPMG International Cooperative or another nationally recognized
accounting firm reasonably approved by Agent;
          (b) within five (5) days of the filing of REIT’s Form 10-Q with the
SEC, if applicable, but in any event not later than sixty (60) days after the
end of each calendar quarter of each year, copies of the unaudited consolidated
balance sheet of the REIT and its Subsidiaries, as at the end of such quarter,
and the related unaudited consolidated statements of income and cash flows for
the portion of the REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by an Authorized
Officer or the chief financial officer or accounting officer of REIT that the
information contained in such financial statements fairly presents in all
material respects the financial position of the REIT and its Subsidiaries on the
date thereof (subject to year-end adjustments);
          (c) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by an Authorized Officer or the chief financial officer
or chief accounting officer of REIT in the form of Exhibit G hereto (or in such
other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §9 setting forth reconciliations to
reflect changes in GAAP since the Balance Sheet Date, with the Compliance
Certificate for the quarter ending September 30, 2010 being prepared by the REIT
on a good faith estimated basis. REIT shall submit with the Compliance
Certificate a Borrowing Base Certificate in the form of Exhibit F attached
hereto pursuant to which the REIT shall calculate the amount of the Borrowing
Base Availability as of the end of the immediately preceding calendar quarter.
All income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by copies of the
statements of Net Operating Income for such calendar quarter for each of the
Mortgaged Properties, prepared on a basis consistent with the statements
furnished to the Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
an Authorized Officer or the chief financial officer or chief accounting officer
of REIT that the information contained in such statement fairly presents in all
material respects Net Operating Income of the Mortgaged Properties for such
periods;
          (d) simultaneously with the delivery of the financial statements
referred to in clause (a) above, the statement of all contingent liabilities
involving amounts of $10,000,000 or more of the Borrowers and their Subsidiaries
which are not reflected in such financial statements or referred to in the notes
thereto (including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);
          (e) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, (i) a Rent Roll for each of the
Mortgaged Properties and a summary thereof in form reasonably satisfactory to
Agent as of the end of each calendar quarter (including the fourth calendar
quarter in each year), together with a listing of each tenant that has taken
occupancy of such Mortgaged Property during each calendar quarter (including the
fourth calendar quarter in each year), and (ii) a copy of each material Lease or
material amendment to

63



--------------------------------------------------------------------------------



 



any material Lease entered into with respect to a Mortgaged Property during such
calendar quarter (including the fourth calendar quarter in each year);
          (f) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, to the extent not included in
public filings by or on behalf of REIT, and upon request by Agent, a statement
(i) listing the material Real Estate owned by the Borrowers and their
Subsidiaries (or in which the Borrowers or their Subsidiaries owns an interest)
and stating the location thereof, the date acquired and the acquisition cost,
(ii) listing the Indebtedness of the Borrowers and their Subsidiaries (excluding
Indebtedness of the type described in §8.1(b)-(e)), which statement shall
include, without limitation, a statement of the original principal amount of
such Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is recourse or
non-recourse, and (iii) listing the properties of the Borrowers and their
Subsidiaries which are Development Properties and providing a brief summary of
the status of such development;
          (g) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature, reports or proxy statements sent to the
owners of Parent Borrower or REIT;
          (h) to the extent requested by Agent, copies of all annual federal
income tax returns and amendments thereto of the Borrowers;
          (i) promptly upon the filing hereof, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements and reports which Parent Borrower or REIT shall file with the
SEC;
          (j) to the extent requested by Agent, evidence reasonably satisfactory
to Agent of the timely payment of all real estate taxes for the Mortgaged
Properties;
          (k) not later than January 31 of each year, a budget and business plan
for the Borrowers and their Subsidiaries for such calendar year; and
          (l) from time to time such other financial data and information in the
possession of the Borrowers or their respective Subsidiaries (including without
limitation auditors’ management letters, status of litigation or investigations
against the Borrowers and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting the Borrowers) as the Agent may
reasonably request.
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrowers shall deliver paper copies thereof to Agent and
the Lenders. Borrowers authorize Agent and Arrangers to disseminate any such
materials through the use of Intralinks, SyndTrak or any other electronic
information

64



--------------------------------------------------------------------------------



 



dissemination system, and the Borrowers release Agent and the Lenders from any
liability in connection therewith.
     §7.5 Notices.
          (a) Defaults. The Borrowers will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable
specificity. If any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting an Event of Default)
under this Agreement or under any note, evidence of indebtedness, indenture or
other obligation to which or with respect to which any Borrower or any of their
respective Subsidiaries is a party or obligor, whether as principal or surety,
and such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would either cause a Default or have a Material Adverse Effect, the Borrowers
shall forthwith give written notice thereof to the Agent and each of the
Lenders, describing the notice or action and the nature of the claimed default.
          (b) Environmental Events. The Borrowers will give notice to the Agent
within ten (10) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
any Borrower or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in the case
of either clauses (i) – (iii) above could reasonably be expected to have a
Material Adverse Effect, or materially adversely affect the Agent’s liens or
security title on the Collateral pursuant to the Security Documents.
          (c) Notification of Claims Against Collateral. The Borrowers will give
notice to the Agent in writing within five (5) Business Days of becoming aware
of any material setoff, claims (including, with respect to the Mortgaged
Property, environmental claims), withholdings or other defenses to which any of
the Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, to the extent the same would result in a Material
Adverse Effect.
          (d) Notice of Litigation and Judgments. The Borrowers will give notice
to the Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing affecting any Borrower or any of
their respective Subsidiaries or to which any Borrower or any of their
respective Subsidiaries is or is to become a party involving an uninsured claim
against any Borrower or any of their respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect and stating the nature
and status of such litigation or proceedings. The Borrowers will give notice to
the Agent, in writing, in form and detail reasonably satisfactory to the Agent
and each of the Lenders, within ten (10) days of any judgment not covered by
insurance, whether final or otherwise, against any Borrower or any of their
respective Subsidiaries in an amount in excess of $1,000,000.

65



--------------------------------------------------------------------------------



 



          (e) ERISA. The Borrowers will give notice to the Agent within ten
(10) Business Days after the Borrowers or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan,
or knows that the plan administrator of any such plan has given or is required
to give notice of any such reportable event; (ii) received a notice from the
trustee of a Multiemployer Plan of complete or partial withdrawal liability
under Title IV of ERISA; or (iii) receives any notice from the PBGC under Title
IV or ERISA of an intent to terminate or appoint a trustee to administer any
such plan, in each case if such event or occurrence would reasonably be expected
to have a Material Adverse Effect.
          (f) Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.
     §7.6 Existence; Maintenance of Properties.
          (a) The Borrowers will preserve and keep in full force and effect
their legal existence in the jurisdiction of its incorporation or formation. The
Borrowers will preserve and keep in full force all of their rights and
franchises, the preservation of which is necessary to the conduct of their
business. Borrowers shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status. Borrowers shall cause the
common stock of REIT to at all times be listed for trading and be traded on the
New York Stock Exchange or another national exchange approved by Agent, unless
otherwise consented to by the Required Lenders. Parent Borrower shall continue
to own directly or indirectly one hundred percent (100%) of the Subsidiary
Borrowers, subject to the terms and provisions hereof.
          (b) Each Borrower (i) will cause all of its properties used or useful
in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order (ordinary wear
and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in all cases in which the failure to do so would cause a
Material Adverse Effect (except for a casualty when proceeds are not made
available by the Agent). Without limitation of the obligations of the Borrowers
under this Agreement with respect to the maintenance of the Mortgaged
Properties, the Borrowers shall promptly and diligently comply with the
recommendations of the Environmental Engineer concerning the maintenance,
operation or upkeep of the Mortgaged Properties contained in the building
inspection and environmental reports delivered to the Agent or otherwise
obtained by Borrowers with respect to the Mortgaged Property in all cases in
which the failure to do so would cause a Material Adverse Effect.
     §7.7 Insurance; Condemnation.
          (a) The Borrowers will, at their expense, procure and maintain for the
benefit of the Borrowers and the Agent, insurance policies issued by such
insurance companies, in such amounts, in such form and substance, and with such
coverages, endorsements, deductibles and expiration dates as are reasonably
acceptable to the Agent, taking into consideration the property

66



--------------------------------------------------------------------------------



 



size, use, and location that a commercially prudent lender would require,
providing the following types of insurance covering each Mortgaged Property:
               (i) “All Risks” property insurance (including broad form
earthquake (if the Mortgaged Property is in a high earthquake hazard area as
reasonably determined by Agent), coverage from loss or damage arising from acts
of terrorism, and comprehensive boiler and machinery coverages) on each Building
and the contents therein owned by the Borrowers in an amount not less than one
hundred percent (100%) of the full replacement cost of each Building and the
contents from causes of loss other than flood and earthquake with a sublimit for
earthquake of $35,000,000 in the aggregate annually therein of the Borrowers or
such other amount as the Agent may approve, with deductibles not to exceed
$25,000 for causes of loss other than flood and earthquake in any one
occurrence, 24-hour waiting period for business interruption and a deductible
for earthquake of five percent (5%) of the total insured value with a minimum
deductible of $100,000 per occurrence and per location, with a replacement cost
coverage endorsement and an agreed amount endorsement (with a 5% of the total
insured value deductible for wind damage for the property located at 2115
Northwest 22nd Street, Miami, Florida should such property become a Mortgaged
Property hereunder). Full replacement cost as used herein means the cost of
replacing the Building (exclusive of the cost of excavations, foundations and
footings below the lowest basement floor) and the contents therein owned by the
Borrowers without deduction for physical depreciation thereof;
               (ii) During the course of construction or repair of any Building,
the insurance required by clause (i) above shall be written on a builders risk,
completed value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Mortgaged Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;
               (iii) Flood insurance if at any time any Building is located in
any federally designated “special hazard area” (including any area having
special flood, mudslide and/or flood-related erosion hazards, and shown on a
Flood Hazard Boundary Map or a Flood Insurance Rate Map published by the Federal
Emergency Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V,
M or E) and the broad form flood coverage required by clause (i) above is not
available, in an amount of $50,000,000 in the aggregate annually with a minimum
deductible of $100,000 per occurrence and per location (such minimum deductible
to be $500,000 for the Mortgaged Property located at 1656 McCarthy Boulevard,
Milpitas, California, and, if such properties shall become a Mortgaged Property
hereunder, the properties lcated at 32 Avenue of the Americas, New York, New
York and 2155 Northwest 22nd Street, Miami, Florida), or the maximum amount if
available under the National Flood Insurance Program;
               (iv) Rent loss insurance in an amount sufficient to recover at
least the total estimated gross receipts from all sources of income, including
without limitation, rental income, for the Mortgaged Property for a twelve
(12) month period;

67



--------------------------------------------------------------------------------



 



               (v) Commercial general liability insurance against claims for
personal injury (to include, without limitation, bodily injury and personal and
advertising injury) and property damage liability, all on an occurrence basis,
if commercially available, with such coverages as the Agent may reasonably
request (including, without limitation, contractual liability coverage,
completed operations coverage for a period of two (2) years following completion
of construction of any improvements on the Mortgaged Property, and coverages
equivalent to an ISO broad form endorsement), with a general aggregate limit of
not less than $2,000,000, a completed operations aggregate limit of not less
than $2,000,000, and a combined single “per occurrence” limit of not less than
$1,000,000 for bodily injury, property damage and medical payments;
               (vi) During the course of construction or repair of any
improvements on the Mortgaged Property, owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the insurance required by clause (v) above;
               (vii) Employer’s liability insurance with respect to the
Borrowers’ employees (or if the Borrowers have no employees, with respect to the
employees of the managers under the Management Agreements);
               (viii) Umbrella liability insurance with limits of not less than
$10,000,000 to be in excess of the limits of the insurance required by clauses
(v), (vi) and (vii) above, with coverage at least as broad as the primary
coverages of the insurance required by clauses (v), (vi) and (vii) above, with
any excess liability insurance to be at least as broad as the coverages of the
lead umbrella policy. All such policies shall be endorsed to provide defense
coverage obligations; and
               (ix) Workers’ compensation insurance for all employees of the
Borrowers or their Subsidiaries engaged on or with respect to the Mortgaged
Property with limits as required by applicable law (or if Borrowers have no
employees, for all employees of the managers under the Management Agreements).
     The Borrowers shall pay all premiums on insurance policies. The insurance
policies with respect to all Mortgaged Property provided for in clauses (v),
(vi) and (viii) shall name the Agent and each Lender as an additional insured
and shall contain a cross liability/severability endorsement. The insurance
policies provided for in clauses (i), (ii), (iii) and (iv) above as to each
Mortgaged Property shall name the Agent as mortgagee and loss payee, shall be
first payable in case of loss to the Agent, and shall contain mortgage clauses
and lender’s loss payable endorsements in form and substance acceptable to the
Agent. The Borrowers shall deliver duplicate originals or certified copies of
all such policies to the Agent, and the Borrowers shall promptly furnish to the
Agent all renewal notices and evidence that all premiums or portions thereof
then due and payable have been paid. At least thirty (30) days prior to the
expiration date of the policies, the Borrowers shall deliver to the Agent
evidence of continued coverage, including a certificate of insurance, as may be
satisfactory to the Agent; provided, however, if Borrowers are continuing
insurance renewal negotiations at such date, then Borrowers shall inform Agent
in writing of the status of such insurance renewal negotiations and any
anticipated or potential material changes in coverages, deductibles or limits at
least thirty (30) days prior to

68



--------------------------------------------------------------------------------



 



the expiration date of such policies, and shall in any event provide evidence of
extension, renewal or replacement prior to the expiration date of the current
policies.
          (b) All policies of insurance required by this Agreement shall contain
clauses or endorsements to the effect that (i) no act or omission of the
Borrowers or anyone acting for the Borrowers (including, without limitation, any
representations made in the procurement of such insurance), which might
otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Mortgaged Property for purposes more hazardous than
permitted by the terms of the policy, and no foreclosure or any other change in
title to the Mortgaged Property or any part thereof, shall affect the validity
or enforceability of such insurance insofar as the Agent is concerned, (ii) the
insurer waives any right of set off, counterclaim, subrogation, or any deduction
in respect of any liability of the Borrowers and the Agent, (iii) such insurance
is primary and without right of contribution from any other insurance which may
be available, (iv) such policies shall not be modified, canceled or terminated
prior to the scheduled expiration date thereof without the insurer thereunder
giving at least thirty (30) days prior written notice except in cases of
non-payment of premium, ten (10) days prior written notice, to the Agent by
certified or registered mail, and (v) that the Agent or the Lenders shall not be
liable for any premiums thereon or subject to any assessments thereunder, and
shall in all events be in amounts sufficient to avoid any coinsurance liability.
          (c) The insurance required by this Agreement may be effected through a
blanket policy or policies covering additional locations and property of the
Borrowers and other Persons not included in the Mortgaged Property, provided
that such blanket policy or policies comply with all of the terms and provisions
of this §7.7 and contain endorsements or clauses assuring that any claim
recovery will not be less than that which a separate policy would provide,
including a loss payable endorsement favoring the Agent. The policy will be
endorsed with a per location aggregate that applies to the commercial general
liability insurance.
          (d) All policies of insurance required by this Agreement shall be
issued by companies licensed to do business in the State where the policy is
issued and also in the States where the Mortgaged Property is located and having
a rating in Best’s Key Rating Guide of at least “A” and a financial size
category of at least “X.”
          (e) No Borrower shall carry separate insurance, concurrent in kind or
form or contributing in the event of loss, with any insurance required under
this Agreement unless such insurance complies with the terms and provisions of
this §7.7.
          (f) In the event of any loss or damage to the Mortgaged Property in
excess of $1,000,000, the Borrowers shall give prompt written notice to the
insurance carrier and the Agent. Subject to the provisions of (g) below, each
Borrower hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Required
Lenders in their sole discretion, as its attorney in fact, to make proof of such
loss, to adjust and compromise any claim under insurance policies, to appear in
and prosecute any action arising from such insurance policies, to collect and
receive Insurance Proceeds and Condemnation Proceeds, and to deduct therefrom
the Agent’s reasonable expenses incurred in the collection of such Insurance
Proceeds; provided, however, that so long as no Event of Default has occurred
and is continuing and so long as the applicable Borrower shall in good faith

69



--------------------------------------------------------------------------------



 



diligently pursue such claim, the applicable Borrower may make proof of loss and
appear in any proceedings or negotiations with respect to the adjustment of such
claim, except that the applicable Borrower may not settle, adjust or compromise
any such claim without the prior written consent of the Agent, which consent
shall not be unreasonably withheld or delayed; provided, further, that the
applicable Borrower may make proof of loss and adjust and compromise any claim
under casualty insurance policies which is in an amount less than $1,000,000 so
long as no Event of Default has occurred and is continuing and so long as the
applicable Borrower shall in good faith diligently pursue such claim. Subject to
the provisions of (g) below, the Borrowers further authorize the Agent, at the
Agent’s option, to (i) apply the balance of such Insurance Proceeds and
Condemnation Proceeds to the payment of the Obligations whether or not then due,
or (ii) if the Agent shall require the reconstruction or repair of the Mortgaged
Property, to hold the balance of such proceeds as trustee to be used to pay
taxes, charges, sewer use fees, water rates and assessments which may be imposed
on the Mortgaged Property which are then due and payable and the Obligations as
they become due during the course of reconstruction or repair of the Mortgaged
Property and to pay, in accordance with such terms and conditions as the Agent
or other lenders of construction projects may prescribe, for the costs of
reconstruction or repair of the Mortgaged Property, and upon completion of such
reconstruction or repair to pay the excess to Borrower.
          (g) Notwithstanding the foregoing or anything to the contrary
contained in the Mortgages, the Agent shall make net Insurance Proceeds and
Condemnation Proceeds available to the Borrowers to reconstruct and repair the
Mortgaged Property, in accordance with such terms and conditions as the Agent
may prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed fifty percent (50%) of the replacement cost of the damaged
Building (as reasonably estimated by the Agent), (ii) no Default or Event of
Default shall have occurred and be continuing, (iii) the Borrowers shall have
provided to the Agent additional security reasonably satisfactory to Agent in an
amount equal to the amount reasonably estimated by the Agent to be the amount in
excess of such proceeds which will be required to complete such repair or
restoration, (iv) for restorations in excess of $2,000,000, the Agent shall have
approved the plans and specifications, construction budget, construction
contracts, and construction schedule for such repair or restoration (provided
that the Agent shall not disapprove such plans and specifications if the
Building is to be restored to substantially its condition immediately prior to
such damage), (v) the Borrowers shall have delivered to the Agent written
agreements binding upon not less than seventy-five percent (75%) of the tenants
or other parties having present or future rights to possession of any portion of
the affected Mortgaged Property or having any right to require repair,
restoration or completion of the Mortgaged Property or any portion thereof
(determined by reference to those tenants in the aggregate occupying or having
rights to occupy not less than seventy-five percent (75%) of the Net Rentable
Area of the Building so damaged), agreeing upon a date for delivery of
possession of the Mortgaged Property or their respective portions thereof, to
permit time which is sufficient in the judgment of the Agent for such repair or
restoration and approving the plans and specifications for such repair or
restoration, or other evidence satisfactory to the Agent that none of such
tenants or other parties may terminate their Leases as a result of such casualty
or as a result of having a right to approve the plans and specifications for
such repair or restoration, (vi) the Agent shall reasonably determine that such
repair or reconstruction can be completed prior to the Revolving Credit Maturity
Date, (vii) the Agent shall receive evidence reasonably satisfactory to it that
any such restoration, repair or

70



--------------------------------------------------------------------------------



 



rebuilding complies in all respects with any and all applicable state, federal
and local laws, ordinances and regulations, including without limitation, zoning
laws, ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been or will be issued in a manner so as not to
materially impede the progress of restoration, (viii) the Agent shall receive
evidence reasonably satisfactory to it that the insurer under such policies of
fire or other casualty insurance does not assert any defense to payment under
such policies against any Borrower or the Agent, and (ix) with respect to any
Taking, Agent shall determine that following such repair or restoration there
shall be no more than the lesser of (i) a twenty-five percent (25%) reduction in
occupancy or rental income from the Mortgaged Property so affected by such
specific condemnation or taking (excluding any proceeds from rental loss
insurance or proceeds from such award allocable to rent) or (ii) a fifteen
percent (15%) reduction in occupancy or in rental income from all of the
Mortgaged Properties (excluding any proceeds from rental loss insurance or
proceeds of such award allocable to rent), after giving effect to the current
condemnation or taking and any previous condemnations or takings which may have
occurred. Any excess Insurance Proceeds shall be paid to the Borrowers, or if an
Event of Default has occurred and is continuing, such proceeds shall be applied
to the payment of the Obligations, unless in either case by the terms of the
applicable insurance policy the excess proceeds are required to be returned to
such insurer. Any excess Condemnation Proceeds shall be applied to the payment
of the Obligations. In no event shall the provisions of this section be
construed to extend the Revolving Credit Maturity Date or to limit in any way
any right or remedy of the Agent upon the occurrence of an Event of Default
hereunder. If the Mortgaged Property is sold then the new owners shall be
required to secure and maintain their own insurance as listed above or if the
Mortgaged Property is acquired by the Agent, then the Agent shall be required to
procure its own insurance as listed above. There shall be no assignment of the
policy to either the new owners or Agent.
     §7.8 Taxes. The Borrowers will, and will cause their respective
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon them or upon the
Mortgaged Properties or the other Real Estate, sales and activities, or any part
thereof, or upon the income or profits therefrom that if unpaid might by law
become a lien or charge upon any of its property or other Liens affecting any of
the Collateral or other property of Borrowers, or, with respect to their
respective Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, provided that any such tax, assessment, charge or levy or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings which shall suspend the collection
thereof with respect to such property, neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture or loss
by reason of such proceeding and such Borrower or any such Subsidiary shall have
set aside on its books adequate reserves in accordance with GAAP; and provided,
further, that forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor, such Borrower or any such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or levy.
     §7.9 Inspection of Properties and Books. The Borrowers will, and will cause
their respective Subsidiaries to, permit the Agent and the Lenders, at the
Borrowers’ expense and upon reasonable prior notice, to visit and inspect any of
the properties of the Borrowers or any of

71



--------------------------------------------------------------------------------



 



their respective Subsidiaries (subject to the rights of tenants under their
Leases, and Agent and Lender agree to use commercially reasonable efforts not to
interfere with such rights) during normal business hours, to examine the books
of account of the Borrowers and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrowers and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrowers shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of the Borrowers and their respective Subsidiaries.
     §7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrowers
will, and will cause each of their respective Subsidiaries to, comply in all
respects with (i) all applicable laws and regulations now or hereafter in effect
wherever its business is conducted, including all Environmental Laws, (ii) the
provisions of its corporate charter, partnership agreement, limited liability
company agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect. If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrowers or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrowers or such
Subsidiary will immediately take or cause to be taken all reasonable steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof. Borrowers shall develop
and implement such programs, policies and procedures as are necessary to comply
with the Patriot Act and shall promptly advise Agent in writing in the event
that Borrowers shall determine that any investors in Borrowers are in violation
of such act.
     §7.11 Further Assurances. The Borrowers will and will cause each of their
respective Subsidiaries to, cooperate with the Agent and the Lenders and execute
such further instruments and documents as the Lenders or the Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.
     §7.12 Management. The Borrowers shall not enter into any Management
Agreement with a third party manager for the Mortgaged Property without the
prior written consent of the Agent (which shall not be unreasonably withheld),
and after such approval, no such Management Agreement shall be modified in any
material respect or terminated without Agent’s prior written approval, such
approval not to be unreasonably withheld. Agent may condition any approval of a
new manager upon the execution and delivery to Agent of collateral assignment of
such Management Agreement to Agent and a subordination of the manager’s rights
thereunder to the rights of the Agent and the Lenders under the Loan Documents.
The Management Agreements

72



--------------------------------------------------------------------------------



 



described on Schedule 6.23 hereto relating to the initial Mortgaged Properties
are approved by Agent.
     §7.13 Leases of the Property. The Borrowers will give notice to the Agent
of any proposed new Lease at any Mortgaged Property for the lease of space
therein and shall provide to the Agent a copy of the proposed Lease and any and
all agreements or documents related thereto, current financial information for
the proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request. No Borrower will lease all or
any portion of a Mortgaged Property or amend, supplement or otherwise modify,
terminate or cancel, or accept the surrender of, or consent to the assignment or
subletting of, or grant any concessions to or waive the performance of any
obligations of any tenant, lessee or licensee under, any now existing or future
Lease at any Mortgaged Property without the prior written consent of the Agent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
without the prior written approval of Agent, the Borrower may enter into a new
Lease for a Mortgaged Property involving less than 1.0 mega watts of critical
power and the Borrower may amend, supplement or otherwise modify, terminate or
cancel, or accept the surrender of, or consent to the assignment or subletting
of, or grant any concessions to or waive the performance of any obligations of
any tenant, lessee or licensee under any now existing or future Lease at a
Mortgaged Property involving less than 500 kilo watts of critical power,
provided that such Lease is consistent with sound leasing and management
practices for similar properties, and provided, further, that without the prior
written approval of Agent, Borrower may (i) enter into expansions of any Lease
by up to an additional 500 kilo watts of critical power, (ii) expand or contract
power, “so-called” cross connects, “so-called” remote hands, “so-called”
interconnection services, and other similar services offered in the ordinary
course of business with respect to any now existing or future Lease, and/or
(iii) provide abatements or credits to any tenant, lessee or licensee in the
ordinary course of business under any now existing or future Lease. In addition,
any concessions or waivers of performance already contained in Leases in place
as of the Closing Date are hereby approved by Agent. If a Borrower submits to
Agent a written request for approval with respect to a proposed Lease and/or any
such action with respect to a Lease and Agent fails to approve or disapprove any
such proposed Lease and/or any such action within seven (7) days after Agent
receives from such Borrower such request together with a copy of the final
version of such proposed Lease, as applicable, then Borrower may provide to the
Agent a second written request for approval with respect to a proposed Lease
which includes the following in all capital, bolded, block letters on the first
page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) DAYS OF RECEIPT.
FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
and if the foregoing legend is included by the Borrower in its communication,
the Agent shall be deemed to have approved or consented to such proposed Lease
and/or such action if the Agent fails to object to such proposed Lease and/or
such action within five (5) days (without counting the day of receipt) of
Agent’s receipt of such second notice.
     Agent agrees, upon request, to enter into a non-disturbance agreement in
form and substance reasonably acceptable to the Agent and any such tenant and/or
licensee.

73



--------------------------------------------------------------------------------



 



     §7.14 Business Operations. The Borrowers and their respective Subsidiaries
shall operate their respective businesses in substantially the same manner and
in substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents. Borrowers will not, and will not permit any Subsidiary to,
directly or indirectly, engage in any line of business other than the ownership,
operation and development of Data Center Properties or businesses incidental
thereto.
     §7.15 Registered Servicemark. Without prior written notice to the Agent,
none of the Mortgaged Properties shall be owned or operated by the Borrowers
under any registered or protected trademark, tradename, servicemark or logo. In
no event any of the Mortgaged Properties shall be owned or operated under any
registered or protected tradename, trademark, servicemark or logo (other than
the “CoreSite(s)” name and the “CoreSite(s)” logo).
     §7.16 Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of Parent
Borrower or REIT in any real estate assets now owned or leased or acquired or
leased after the date hereof shall be owned or leased directly by Parent
Borrower or a Wholly Owned Subsidiary of Parent Borrower; provided, however that
Parent Borrower shall be permitted to own or lease interests in Real Estate
through non-Wholly Owned Subsidiaries and Unconsolidated Affiliates as permitted
by §8.3.
     §7.17 [Intentionally Omitted].
     §7.18 Ownership Restrictions. REIT will at all times own not less than
thirty three percent (33%) of the economic, voting and beneficial interest in
Parent Borrower and shall be the sole general partner of Parent Borrower.
     §7.19 Plan Assets. The Borrowers will do, or cause to be done, all things
necessary to ensure that none of the Mortgaged Properties will be deemed to be
Plan Assets at any time.
     §7.20 [Intentionally Omitted.]
     §7.21 [Intentionally Omitted.]
     §7.22 REIT Covenants. Borrowers shall cause REIT to comply with the
following covenants:
          (a) REIT will have as its sole business purpose owning ownership
interests of Parent Borrower, performing duties as the general partner of Parent
Borrower and making equity investments in such operating partnership, and shall
not engage in any business or activities other than those described in this
§7.22(a);
          (b) REIT shall promptly contribute or otherwise downstream to Parent
Borrower any net assets received by REIT from third parties (including, without
limitation, the proceeds from any Equity Offering);
          (c) REIT will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Parent
Borrower, or any dilution of its

74



--------------------------------------------------------------------------------



 



interest in Parent Borrower; provided, however, that the interests of the REIT
in Parent Borrower may be diluted as a direct result of the acquisition by
Parent Borrower or its Subsidiaries of additional Real Estate, either by
acquiring title to such Real Estate directly in the name of Parent Borrower or
any such Subsidiary or by acquiring direct or indirect ownership interests in a
partnership, corporation or limited liability company that owns directly such
Real Estate (subject in all respects to compliance by Parent Borrower and its
Subsidiaries with the terms of this Agreement), the sales price of which is paid
in whole or in part by the issuance of additional interests in Parent Borrower
so long as the REIT at all times complies with §7.18 hereof; and provided,
further, that this paragraph shall not apply to any Employee Benefit Plan of
REIT or any unit redemptions of Parent Borrower by The Carlyle Group; and
          (d) the REIT shall not dissolve, liquidate or otherwise wind-up its
business, affairs or assets.
§8. NEGATIVE COVENANTS.
     The Borrowers covenant and agree that, so long as any Loan, Note or Letter
of Credit is outstanding or any of the Lenders has any obligation to make any
Loans or issue any Letter of Credit:
     §8.1 Restrictions on Indebtedness. The Borrowers will not create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:
          (a) Indebtedness to the Lenders arising under any of the Loan
Documents;
          (b) current liabilities of the Borrowers incurred in the ordinary
course of business but not incurred through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
          (c) Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;
          (d) Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;
          (e) endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
          (f) Indebtedness of the Parent Borrower in connection with completion
and similar guaranties in an aggregate amount at any one time not in excess of
the greater of (i) $175,000,000 or (ii) fifteen percent (15%) of the Gross Asset
Value; and
          (g) Other Indebtedness of the Parent Borrower, the REIT or any of
their Subsidiaries (other than any Subsidiary Borrower), provided that none of
such Persons shall incur any of the Indebtedness described in this §8.1(g)
unless it shall have provided to the Agent

75



--------------------------------------------------------------------------------



 



prior written notice of the proposed incurrence of such Indebtedness, a
statement that the borrowing will not cause a Default or Event of Default and a
Compliance Certificate demonstrating that the Borrowers will be in compliance
with its covenants referred to therein after giving effect to the incurrence of
such Indebtedness.
     Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Mortgaged
Properties or any interest therein or any direct or indirect ownership interest
in any Subsidiary Borrower as collateral, a borrowing base, asset pool or any
similar form of credit support for such Indebtedness (provided that the
foregoing shall not preclude Subsidiaries of the Borrowers (other than a
Subsidiary Borrower) to incur Indebtedness subject to the terms of this §8.1 or
recourse to the general credit of Parent Borrower) and (ii) none of the
Subsidiary Borrowers, Parent Borrower nor REIT shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a)-(g) above.
     §8.2 Restrictions on Liens, Etc. The Borrowers will not (a) create or incur
or suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, negative pledge, charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) transfer any of their property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (c) suffer to exist for a period of more than thirty
(30) days after the same shall have been incurred any Indebtedness or claim or
demand against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (d) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (e) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrowers may
create or incur or suffer to be created or incurred or to exist:
               (i) (A) Liens not yet due or payable on properties to secure
taxes, assessments and other governmental charges (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or claims for labor, material or supplies incurred in the ordinary course
of business in respect of obligations not then delinquent or not otherwise
required to be paid or discharged under the terms of this Agreement or any of
the other Loan Documents and (B) Liens on assets other than (I) the Collateral
and (II) any direct or indirect interest of Parent Borrower or any Subsidiary of
Borrower in any other Borrower in respect of judgments permitted by §8.1(d);
               (ii) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;

76



--------------------------------------------------------------------------------



 



               (iii) Liens consisting of (A) mortgage liens on Real Estate
(including the rents, issues and profits therefrom), other than Real Estate that
constitutes a Mortgaged Property or any interest therein (including the rents,
issues and profits therefrom), securing Indebtedness which is permitted by
§8.1(g) or (B) liens consisting of pledges of security interests in the
ownership interests of any Subsidiary which is not a Borrower or the direct or
indirect owner of an interest in a Borrower securing Indebtedness which is
permitted by §8.1(g);
               (iv) encumbrances on a Mortgaged Property consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which a Borrower is a party, purchase money
security interests and other liens or encumbrances, which do not individually or
in the aggregate have a Material Adverse Effect;
               (v) Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations; and
               (vi) Liens and encumbrances on a Mortgaged Property expressly
permitted under the terms of the Mortgage relating thereto.
     Notwithstanding anything in this Agreement to the contrary, (x) no
Subsidiary Borrower shall create or incur or suffer to be created or incurred or
to exist any Lien other than Liens contemplated in §§8.2(i), (v) and (vi) and
(y) REIT shall not create or suffer to be created or incurred or to exist any
Lien other than Liens contemplated in §8.2(i)(A).
     §8.3 Restrictions on Investments. Neither the Parent Borrower nor any
Subsidiary Borrower will make or permit to exist or to remain outstanding any
Investment except Investments in:
          (a) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by Parent
Borrower or Subsidiary Borrower;
          (b) marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
          (c) demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
          (d) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard &

77



--------------------------------------------------------------------------------



 



Poor’s Corporation at not less than “P 1” if then rated by Moody’s Investors
Service, Inc., and not less than “A 1”, if then rated by Standard & Poor’s
Corporation;
          (e) mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “Aa” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation, such
investment, when aggregated with the Investments set forth in §8.3(k), not to
exceed five percent (5%) of Gross Asset Value;
          (f) repurchase agreements having a term not greater than ninety
(90) days and fully secured by securities described in the foregoing subsection
(a), (b) or (e) with banks described in the foregoing subsection (c) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;
          (g) shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections
(a) through (f) and have total assets in excess of $50,000,000;
          (h) the acquisition of fee interests or long-term ground lease
interests by Parent Borrower or Subsidiary Borrower in (i) Real Estate which is
utilized for income-producing Data Center Properties located in the continental
United States or the District of Columbia and businesses and investments
incidental thereto, and (ii) subject to the restrictions set forth in this §8.3,
the acquisition of Land Assets to be developed for the foregoing purposes and
Development Properties to be used for the purposes set forth in §8.3(h)(i);
          (i) Investments by Parent Borrower in wholly-owned Subsidiaries of
Parent Borrower;
          (j) Investments in Land Assets, provided that the aggregate Investment
therein shall not exceed the greater of (i) five percent (5%) of Gross Asset
Value or (ii) $45,000,000;
          (k) Investments in mortgages or notes receivable not to exceed five
percent (5%) of Gross Asset Value;
          (l) Investments in Development Projects, provided that the aggregate
Investment therein shall not exceed the greater of (i) $175,000,000 or
(ii) fifteen percent (15%) of the Gross Asset Value;
          (m) Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates, provided that the aggregate Investment therein shall not exceed ten
percent (10%) of Gross Asset Value; and
          (n) Investments (i) in equipment which will be incorporated into the
development of Data Center Properties, (ii) with utility companies to bring
critical power to Data

78



--------------------------------------------------------------------------------



 



Center Properties, and (iii) with fiber optic companies to bring fiber optics to
Data Center Properties.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Parent Borrower and Subsidiary Borrowers in the Investments
described in §8.3(j)-(m) exceed thirty percent (30%) of Gross Asset Value at any
time.
     For the purposes of this §8.3, the Investment of Parent Borrower or
Subsidiary Borrowers in any non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates will equal (without duplication) the sum of (i) such Person’s pro
rata share of their Unconsolidated Affiliate’s Investment in Land Assets; plus
(ii) such Person’s pro rata share of any other Investments valued at the GAAP
book value.
     §8.4 Merger, Consolidation. Borrowers will not become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of Parent Borrower (other than any Subsidiary that is a
Subsidiary Borrower) with and into Parent Borrower (it being understood and
agreed that in any such event Parent Borrower will be the surviving Person) and
(ii) the merger or consolidation of two or more Subsidiaries of Parent Borrower;
provided that no such merger or consolidation shall involve any Subsidiary that
is a Subsidiary Borrower.
     §8.5 Sale and Leaseback. The Borrowers will not enter into any arrangement,
directly or indirectly, whereby any Borrower shall sell or transfer any Real
Estate owned by it in order that then or thereafter such Borrower shall lease
back such Real Estate without the prior written consent of Agent, such consent
not to be unreasonably withheld.
     §8.6 Compliance with Environmental Laws. None of the Borrowers will do any
of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of Borrower’s or its tenants’ business and in material compliance with
all applicable Environmental Laws, (b) cause or permit to be located on any of
the Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in
material compliance with Environmental Laws, (d) conduct any activity at any
Real Estate or use any Real Estate in any manner that could reasonably be
expected to cause a Release of Hazardous Substances on, upon or into the Real
Estate or any surrounding properties or any threatened Release of Hazardous
Substances which might give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in material compliance with all
Environmental Laws), except, any such use, generation, conduct or other activity
described in clauses (a) to (e) of this §8.6 could not reasonably be expected to
have a Material Adverse Effect.

79



--------------------------------------------------------------------------------



 



     The Borrowers shall:
               (i) in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take all
reasonable action as required by such Laws (including, without limitation, the
conducting of engineering tests at the sole expense of the Borrowers) to confirm
that no Hazardous Substances are or ever were Released or disposed of on the
Mortgaged Properties in violation of applicable Environmental Laws; and
               (ii) if any Release or disposal of Hazardous Substances which
Borrowers may be legally obligated to contain, correct or otherwise remediate or
which may otherwise expose such Borrowers to liability shall occur or shall have
occurred on any Mortgaged Property (including without limitation any such
Release or disposal occurring prior to the acquisition or leasing of such
Mortgaged Property by the Borrowers), the relevant Borrower shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Mortgaged Property in material
compliance with all applicable Environmental Laws; provided, that each of the
Borrowers shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage such event to the reasonable satisfaction of the Agent or has taken and
is diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings. The Agent may, at its own
cost and expense, engage its own Environmental Engineer to review the
environmental assessments and the compliance with the covenants contained
herein.
     At any time after an Event of Default shall have occurred hereunder and is
continuing, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Mortgaged Properties prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Mortgaged Property in a quantity or condition that is required to be contained,
corrected or otherwise remediated by the owner or operator of the Mortgaged
Property pursuant to applicable Environmental Laws and (ii) whether the use and
operation of any such Mortgaged Property complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances may have
occurred at or from any Mortgaged Property which the owner or operator of such
property would be obligated to contain, correct or otherwise remediate pursuant
to applicable Environmental Laws or which otherwise may expose such Person to
liability under Environmental Laws, or that any of the Mortgaged Property is not
in compliance with Environmental Laws to the extent required by the Loan
Documents, Borrowers shall promptly upon the request of Agent obtain and deliver
to Agent such environmental assessments of such Mortgaged Property prepared by
an Environmental Engineer as may be reasonably necessary or advisable for the
purpose of evaluating or confirming (i) whether any Hazardous Substances are
present in the soil or water at or adjacent to such Mortgaged Property and
(ii) whether the use and operation of such Mortgaged Property complies with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual

80



--------------------------------------------------------------------------------



 



inspections of such Mortgaged Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
reasonably necessary or appropriate for a complete determination of the
compliance of such Mortgaged Property and the use and operation thereof with all
applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of the Borrowers.
     §8.7 Distributions.
          (a) Parent Borrower shall not pay any Distribution to the partners,
members or other owners of Parent Borrower, and REIT shall not pay any
Distribution to its shareholders, if such Distribution is in excess of the
amount which (i) when added to the amount of all other Distributions paid in the
same calendar quarter and (A) the preceding calendar quarters from the date of
this Agreement or (B) the preceding three (3) calendar quarters (whichever is
less), would exceed ninety-five percent (95%) of such Person’s Funds from
Operations for such period; provided that (x) the limitations contained in this
§8.7(a) shall not preclude the Parent Borrower from making Distributions each
year to its owners, pro rata in accordance with percentage interests, such that
the amount received by REIT is sufficient to cover (i) the liability of REIT for
Taxes plus (ii) an amount equal to the greater of: (1) the amount estimated by
REIT in good faith after reasonable diligence to be necessary to permit REIT to
distribute to its shareholders with respect to any calendar year (whether made
during such year or after the end thereof) 100% of the “real estate investment
trust taxable income” of REIT within the meaning of Section 857(b)(2) of the
Code, determined without regard to deductions for dividends paid and the
exclusions set forth in Sections 857(b)(2)(C), (D), (E) and (F) of the Code but
including therein all net capital gains and net recognized built-in gains within
the meaning of Treasury Regulations Section 1.337(d)-6 (whether or not such
gains might otherwise be excluded or excludable therefrom); or (2) the amount
that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain the REIT Status of REIT (if REIT exists) or to
enable REIT to avoid the incurrence of any tax for any calendar year that could
be avoided by reason of a distribution by REIT to its shareholders, with such
distributions to be made as and when determined by REIT, whether during or after
the end of the relevant calendar year; and (y) REIT shall be allowed to pay
Distributions of the amount received pursuant to this §8.7(a) to its
shareholders.
          (b) In the event that an Event of Default shall have occurred and be
continuing, (i) Parent Borrower shall make no Distributions, and REIT shall not
pay any Distribution to its shareholders, other than, if REIT exists and has
elected REIT Status, Distributions pro rata in accordance with percentage
interests to the owners of Parent Borrower such that REIT receives an amount
that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain the REIT Status of REIT under the Code for any
calendar year, or to enable REIT to avoid the payment of any tax for any
calendar year that could be avoided by reason of a distribution by REIT to its
shareholders, with such distributions to be made as and when determined by REIT,
whether during or after the end of the relevant tax year and REIT shall be
allowed to make Distributions of such amounts to its shareholders.
          (c) Notwithstanding the foregoing, at any time when an Event of
Default under §12.1(a), (b), (h), (i) or (j) shall have occurred or the maturity
of the Obligations has been

81



--------------------------------------------------------------------------------



 



accelerated, Parent Borrower shall not, and shall not permit REIT to, make any
Distributions whatsoever, directly or indirectly.
     §8.8 Asset Sales. Except for the transactions described on Schedule 7.24 or
Schedule 8.8 hereto, the Borrowers will not sell, transfer or otherwise dispose
of any material asset other than pursuant to a bona fide arm’s length
transaction. No Borrower shall sell, transfer or otherwise dispose of any Real
Estate in one transaction or a series of transactions during any four
(4) consecutive fiscal quarters in excess of an amount equal to thirty-five
percent (35%) of Gross Asset Value, except as the result of a condemnation or
casualty and except for the granting of Permitted Liens, as applicable, without
the prior written consent of Agent and the Required Lenders.
     §8.9 [Intentionally Omitted.]
     §8.10 Restriction on Prepayment of Indebtedness. Borrower will not
(a) prepay, redeem, defease, purchase or otherwise retire the principal amount,
in whole or in part, of any Indebtedness other than the Obligations after the
occurrence of any Event of Default; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1;
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness; and
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date of such Indebtedness after the occurrence of an
Event of Default.
     §8.11 Zoning and Contract Changes and Compliance. No Borrower shall
initiate or consent to any zoning reclassification of any of its Mortgaged
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any Mortgaged Property in any manner that could result in such
use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation. No Borrower shall initiate any
change in any laws, requirements of governmental authorities or obligations
created by private contracts and Leases which now or hereafter may materially
adversely affect the ownership, occupancy, use or operation of any Mortgaged
Property.
     §8.12 Derivatives Contracts. No Borrower shall contract, create, incur,
assume or suffer to exist any Derivatives Contracts except for Derivative
Contracts made in the ordinary course of business and not prohibited pursuant to
§8.1 which are not secured by any portion of the collateral granted to the Agent
under any of the Loan Documents.
     §8.13 Transactions with Affiliates. No Borrower shall permit to exist or
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (but not
including any Subsidiary of Parent Borrower), except (i) transactions in
connection with the Management Agreements, (ii) transactions set forth on
Schedule 6.15 attached hereto and Schedule 7.24 hereto and (iii) transactions
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.

82



--------------------------------------------------------------------------------



 



     §8.14 Management Fees. Borrowers shall not pay, and shall not permit to be
paid, any management fees or other payments under any Management Agreement for
any Mortgaged Property to any manager that is an Affiliate of any Borrower in
the event that a Default or Event of Default shall have occurred and be
continuing.
§9. FINANCIAL COVENANTS.
     The Borrowers covenant and agree that, so long as any Loan, Note or Letter
of Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit, in the event that the Borrower shall not be in
compliance with any of the following covenants, Borrowers shall, within thirty
(30) days after knowledge thereof (except as to Section 9.1, which shall be
governed by the cure period set forth in §3.2) , prepay the Loans in an amount
that is necessary or take such other action as may be necessary to comply with
the financial covenants set forth below:
     §9.1 Borrowing Base. The outstanding principal balance of the Loans and the
Letter of Credit Liabilities shall not be greater than the Borrowing Base Value.
     §9.2 Consolidated Total Indebtedness to Gross Asset Value. Consolidated
Total Indebtedness shall not exceed fifty five percent (55%) of Parent
Borrower’s Gross Asset Value (such ratio to be permitted to be greater than
fifty five percent (55%) but not in excess of sixty percent (60%) during two
consecutive quarterly testing periods hereunder).
     §9.3 Recourse Indebtedness to Gross Asset Value. Recourse Indebtedness
(excluding the Loans and the Letter of Credit Liabilities) shall not exceed
thirty percent (30%) of Parent Borrower’s Gross Asset Value
     §9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The ratio
of Adjusted Consolidated EBITDA determined for the most recently ended calendar
quarter to Consolidated Fixed Charges for the most recently ended calendar
quarter annualized, shall not be less than 1.75 to 1.0.
     §9.5 Minimum Consolidated Tangible Net Worth. Parent Borrower’s
Consolidated Tangible Net Worth shall not be less than the sum of (i)
$468,750,000, plus (ii) eighty percent (80%) of the sum of (A) any additional
Net Offering Proceeds after the Closing Date, plus (B) the value of interests in
Parent Borrower or interests in REIT issued upon the contribution of assets to
Parent Borrower or its Subsidiaries after the Closing Date (with such value
determined at the time of contribution).
     §9.6 Unhedged Variable Rate Debt. Unhedged Variable Rate Debt of Borrowers
and their respective Subsidiaries shall not exceed thirty percent (30%) of Gross
Asset Value.
     §9.7 Borrowing Base. In addition, at all times, the Borrowing Base
Availability shall be determined from at least three (3) Mortgaged Properties
having a Gross Asset Value of not less than $150,000,000; provided however, this
minimum $150,000,000 Gross Asset Value amount shall be reduced on a pro rata
basis with the termination of any portion of the aggregate Commitment.

83



--------------------------------------------------------------------------------



 



§10. CLOSING CONDITIONS.
     The obligation of the Lenders to make the Loans or issue Letters of Credit
shall be subject to the satisfaction of the following conditions precedent:
     §10.1 Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.
     §10.2 Certified Copies of Organizational Documents. The Agent shall have
received from each Borrower a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Mortgaged Properties are located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Borrower, as applicable, and its qualification
to do business, as applicable, as in effect on such date of certification.
     §10.3 Resolutions. All action on the part of each Borrower, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.
     §10.4 Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Borrower an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
each Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrowers and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests, Letter of Credit Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrowers under the Loan
Documents.
     §10.5 Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrowers in form and substance reasonably satisfactory to the
Agent.
     §10.6 Payment of Fees. The Borrowers shall have paid to the Agent the fees
payable pursuant to §4.2.
     §10.7 Insurance. The Agent shall have received certificates evidencing that
the Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.
     §10.8 Performance; No Default. Borrowers shall have performed and complied
with all terms and conditions herein required to be performed or complied with
by it on or prior to the Closing Date, and on the Closing Date there shall exist
no Default or Event of Default.

84



--------------------------------------------------------------------------------



 



     §10.9 Representations and Warranties. The representations and warranties
made by the Borrowers in the Loan Documents or otherwise made by or on behalf of
the Borrowers and their respective Subsidiaries in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the Closing
Date.
     §10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.
     §10.11 Eligible Real Estate Qualification Documents. The Eligible Real
Estate Qualification Documents for each Mortgaged Property included in the
Collateral as of the Closing Date shall have been delivered to the Agent at the
Borrowers’ expense and shall be in form and substance satisfactory to the Agent.
     §10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating pro forma
compliance with each of the covenants calculated therein based upon the REIT’s
S-11 financial statements. Further, such Compliance Certificate shall include
within the calculation of Net Operating Income any Mortgaged Properties which
have been owned for less than a calendar quarter, and shall be based upon
financial data and information with respect to Mortgaged Properties as of the
end of the most recent calendar month as to which data and information is
available.
     §10.13 Appraisals. The Agent shall have received Appraisals of each of the
Mortgaged Properties and other Real Estate of Parent Borrower and its
Subsidiaries (other than the Development Properties) in form and substance
satisfactory to the Agent and the Lenders, and the Agent shall have determined
an Appraised Value for such Mortgaged Properties and other Real Estate.
     §10.14 Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
     §10.15 Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
     §10.16 IPO. The REIT shall have closed the initial public offering of its
equity interests and received (a) total proceeds of no less than Two Hundred
Fifty Million Dollars ($250,000,000), and (b) proceeds after payments made to
limited partners of the Parent Borrower but prior to any offering and closing
expenses of the initial public offering of no less than One Hundred Eighty
Million Dollars ($180,000,000).
§11. CONDITIONS TO ALL BORROWINGS.

85



--------------------------------------------------------------------------------



 



     The obligations of the Lenders to make any Loan or issue any Letter of
Credit, whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:
     §11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to be issued.
     §11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrowers or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing.
     §11.3 Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.
     §11.4 Title Confirmation. At such times as Agent shall determine in its
discretion prior to each funding, to the extent available under applicable law,
a letter from the Title Insurance Company indicating no change in the state of
title and containing no survey exceptions not approved by the Agent, and such
other evidence and assurances as the Agent may reasonably require, at no
additional cost to Borrower except for incidental costs in connection therewith
(which evidence may include, without limitation, an affidavit from the Borrowers
stating that there have been no changes in title from the date of the last
effective date of the Title Policy) together with, if reasonably required by the
Agent, an endorsement to the Title Policy with respect to any particular
Mortgaged Property to the extent the Agent reasonably determines that such
endorsement is necessary to ensure that the Title Policy provides an adequate
amount of coverage for the Borrowing Base Value of the subject Mortgaged
Property.
     §11.5 Future Advances Tax Payment. In addition to the requirements of §15
hereof, as a condition precedent to any Lender’s obligations to make any Loans
available to the Borrowers hereunder, the Borrowers will obtain a letter from
the Title Insurance Company or local counsel stating that any mortgage,
recording, intangible, documentary stamp or other similar taxes and charges
which the Agent reasonably determines to be payable as a result of such Loan to
any state or any county or municipality thereof in which any of the Mortgaged
Properties are located, have been paid.
§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

86



--------------------------------------------------------------------------------



 



     §12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
          (a) the Borrowers shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;
          (b) the Borrowers shall fail to pay any interest on the Loans within
five (5) days of the date that the same shall become due and payable, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder (other than any voluntary prepayment) or under any of
the other Loan Documents within ten (10) days after notice from Agent, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment;
          (c) the Borrowers shall fail to comply with the covenant contained in
§9.1 and such failure shall continue uncured after written notice thereof shall
have been given to the Borrowers by the Agent as provided in §3.2;
          (d) any of the Borrowers or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained in §9.2, §9.3,
§9.4, §9.5, §9.6 or §9.7 and such failure shall continue for the thirty (30) day
cure period provided in the preamble to Article 9 after written notice thereof
shall have been given to the Borrowers by Agent as provided in the preamble to
Article 9;
          (e) any of the Borrowers shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
which they are required to perform (other than those specified in the other
subclauses of this §12 (including, without limitation, §12.2 below) or in the
other Loan Documents), and such failure shall continue for thirty (30) days
after Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety
(90) days of Borrower’s receipt of Agent’s original notice, then Borrower shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of ninety (90) days from Borrower’s receipt of Lender’s
original notice;
          (f) any material representation or warranty made by or on behalf of
the Borrowers or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;
          (g) any of the Borrowers shall fail to pay when due (including,
without limitation, at maturity), or within any applicable period of notice and
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or

87



--------------------------------------------------------------------------------



 



other Indebtedness, or shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness and the holder or holders thereof or of any obligations issued
thereunder have accelerated the maturity thereof; provided that the events
described in §12.1(g) shall not constitute an Event of Default unless such
failure to perform, together with other failures to perform as described in
§12.1(g), involve singly or in the aggregate obligations for borrowed money or
credit received or other Indebtedness totaling in excess of $25,000,000;
          (h) any of the Borrowers or REIT, (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;
          (i) a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrowers or
REIT or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within ninety (90) days following the filing or commencement
thereof;
          (j) a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrowers or REIT or adjudicating any such
Person, bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;
          (k) there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days one or more uninsured or unbonded final
judgments against Parent Borrower or any Subsidiary Borrower that, either
individually or in the aggregate, exceed $25,000,000;
          (l) any of the Loan Documents shall be canceled, terminated, revoked
or rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any of
the Borrowers, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

88



--------------------------------------------------------------------------------



 



          (m) any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of the Borrowers shall occur or any sale,
transfer or other disposition of the assets of any of the Borrowers shall occur
other than as permitted under the terms of this Agreement or the other Loan
Documents;
          (n) with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and such event reasonably would be expected to result
in liability of any of the Borrowers to pay money to the PBGC or such Guaranteed
Pension Plan in an aggregate amount exceeding $25,000,000 and one of the
following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;
          (o) any Change of Control shall occur;
          (p) an Event of Default under any of the other Loan Documents shall
occur;
then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrowers declare all
amounts owing with respect to this Agreement, the Notes, the Letters of Credit
and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent. Upon demand by
Agent or the Majority Lenders in their absolute and sole discretion after the
occurrence and during the continuance of an Event of Default, and regardless of
whether the conditions precedent in this Agreement for a Revolving Credit Loan
have been satisfied, the Revolving Credit Lenders will cause a Revolving Credit
Loan to be made in the undrawn amount of all Letters of Credit. The proceeds of
any such Revolving Credit Loan will be pledged to and held by Agent as security
for any amounts that become payable under the Letters of Credit and all other
Obligations. In the alternative, if demanded by Agent in its absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, Borrowers will deposit with and pledge to Agent cash in an amount equal
to the amount of all undrawn Letters of Credit. Such amounts will be pledged to
and held by Agent for the benefit of the Lenders as security for any amounts
that become payable under the Letters of Credit and all other Obligations. Upon
any draws under Letters of Credit, at Agent’s sole discretion, Agent may apply
any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
Lenders have no further obligation to make Revolving Credit Loans or issue
Letters of Credit or if such excess no longer exists, such proceeds deposited by
Borrowers will be released to Borrowers.
     §12.2 Certain Cure Periods; Limitation of Cure Periods.

89



--------------------------------------------------------------------------------



 



          (a) Notwithstanding anything contained in §12.1 to the contrary,
(i) no Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrowers cure such Default within
five (5) Business Days after the date such payment is due, provided that no such
cure period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(e) in the event that, if such Default consists of the
failure to provide insurance as required by §7.7, the Borrowers cure such
Default within fifteen (15) days following receipt of written notice of such
Default or with respect to the occurrence of any other failure described in
§12.1(e) in the event such failure shall continue for thirty (30) days after
Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30) day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety
(90) days of Borrower’s receipt of Agent’s original notice, then Borrower shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of ninety (90) days from Borrower’s receipt of Agent’s
original notice, provided that the provisions of this clause (ii) shall not
pertain to any default consisting of a failure to comply with §8.1, §8.2, §8.3,
§8.4, §8.7, §8.8, or §8.14, or to any Default excluded from any provision of
cure of defaults contained in any other of the Loan Documents.
          (b) In the event that there shall occur any Default that affects only
certain Mortgaged Property or the owner(s) thereof (if such owner is a
Subsidiary Borrower), then the Borrowers may elect to cure such Default (so long
as no other Default or Event of Default would arise as a result) by electing to
have Agent remove such Mortgaged Property from the calculation of Borrowing Base
Availability and by reducing the outstanding Loans by the amount of the
Borrowing Base Availability attributable to such Mortgaged Property, in which
event such removal and reduction shall be completed within thirty (30) days
after receipt of notice of such Default from the Agent or the Required Lenders.
     §12.3 Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrowers. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Majority Lenders shall, by notice to the Borrowers terminate the
obligation to make Revolving Credit Loans and issue Letters of Credit to the
Borrowers. No termination under this §12.3 shall relieve the Borrowers of their
obligations to the Lenders arising under this Agreement or the other Loan
Documents.
     §12.4 Remedies. To the extent permitted by applicable law, in case any one
or more Events of Default shall have occurred and be continuing, and whether or
not the Lenders shall have accelerated the maturity of the Loans pursuant to
§12.1, the Agent on behalf of the Lenders may, and upon the consent of the
Required Lenders shall, proceed to protect and enforce their rights and remedies
under this Agreement, the Notes and/or any of the other Loan Documents by suit
in equity, action at law or other appropriate proceeding, including to the full
extent permitted by applicable law the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents, the
obtaining of the ex parte appointment of a receiver, and, if any amount shall
have become due, by declaration or otherwise, the enforcement of the payment
thereof. No remedy herein conferred upon the Agent or the holder of any Note is

90



--------------------------------------------------------------------------------



 



intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law. Notwithstanding the provisions of this Agreement providing that the
Loans may be evidenced by multiple Notes in favor of the Lenders, the Lenders
acknowledge and agree that only the Agent may exercise any remedies arising by
reason of a Default or Event of Default. If any Borrower fails to perform any
agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by Borrowers upon demand and shall
constitute a part of the Obligations and shall if not paid within thirty
(30) days after demand bear interest at the rate for overdue amounts as set
forth in this Agreement. In the event that all or any portion of the Obligations
is collected by or through an attorney-at-law, the Borrowers shall pay all costs
of collection including, but not limited to, reasonable attorney’s fees.
     §12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Borrowers, such monies shall be distributed for application as
follows:
          (a) First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent in accordance with the terms of the Loan Documents to
protect or preserve the Collateral or in connection with the collection of such
monies by the Agent, for the exercise, protection or enforcement by the Agent of
all or any of the rights, remedies, powers and privileges of the Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;
          (b) Second, to all other Obligations (including any Letter of Credit
Liabilities and any interest, expenses or other obligations incurred after the
commencement of a bankruptcy) in such order or preference as the Required
Lenders shall determine; provided, that (i) Swing Loans shall be repaid first,
(ii) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2; (iii) in the event that
any Lender shall have wrongfully failed or refused to make an advance under
§2.5(d), §2.7 or §2.10(f) and such failure or refusal shall be continuing,
advances made by other Lenders during the pendency of such failure or refusal
shall be entitled to be repaid as to principal and accrued interest in priority
to the other Obligations described in this subsection (b); and
          (c) Third, the excess, if any, shall be returned to the Borrowers or
to such other Persons as are entitled thereto.

91



--------------------------------------------------------------------------------



 



§13. SETOFF.
     Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender or any Affiliate
thereof to the Borrowers and any securities or other property of the Borrowers
in the possession of such Lender or any Affiliate may, without notice to any
Borrower (any such notice being expressly waived by Borrowers) but with the
prior written approval of Agent, be applied to or set off against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Borrowers to such Lender. Each of the Lenders agrees with each other Lender that
if such Lender shall receive from a Borrower, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender (but excluding the Swing Loan
Note) any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.
§14. THE AGENT.
     §14.1 Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrowers and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
     §14.2 Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrowers.

92



--------------------------------------------------------------------------------



 



     §14.3 No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent has received notice
from a Lender or the Borrowers referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.
     §14.4 No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrowers or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrowers or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrowers or any
of their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrowers or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.
     §14.5 Payments.

93



--------------------------------------------------------------------------------



 



          (a) A payment by the Borrowers to the Agent hereunder or under any of
the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.
          (b) If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
     §14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
     §14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrowers as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
     §14.8 Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
     §14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrowers. The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct. Any such
resignation or removal may at Agent’s option also constitute Agent’s resignation
as Issuing Lender and Swing Loan Lender. Upon any such resignation, or removal,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any

94



--------------------------------------------------------------------------------



 



bank whose senior debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P and which has a net
worth of not less than $500,000,000; provided that any such replacement Agent
shall have a Commitment Percentage of not less than ten percent (10%). Unless a
Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrowers. If no successor Agent shall have been
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation or the Required Lender’s
removal of the Agent, then the retiring or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be any Lender or any financial
institution whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000. Upon the acceptance of any
appointment as Agent and, if applicable, Issuing Lender and Swing Loan Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring or removed
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as Agent and, if
applicable, Issuing Lender and Swing Loan Lender. After any retiring Agent’s
resignation or removal, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent, Issuing Lender
and Swing Loan Lender. If the resigning or removed Agent shall also resign as
the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning or removed Agent shall execute such assignments of
and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning or removed Agent.
     §14.10 Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrowers or out of the
Collateral within such period with

95



--------------------------------------------------------------------------------



 



respect to the Mortgaged Properties. The Required Lenders may direct the Agent
in writing as to the method and the extent of any such exercise, the Lenders
hereby agreeing to indemnify and hold the Agent harmless in accordance with
their respective Commitment Percentages from all liabilities incurred in respect
of all actions taken or omitted in accordance with such directions, except to
the extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful in any applicable jurisdiction or commercially unreasonable under the
UCC as enacted in any applicable jurisdiction.
     §14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against any Borrower with respect to the Obligations, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders. Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement. Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty
(30) days after receipt of written notice from the Lenders requesting that Agent
file such proof of claim.
     §14.12 Request for Agent Action. Agent and the Lenders acknowledge that in
the ordinary course of business of the Borrowers, (a) Borrowers will enter into
leases or rental agreements covering Mortgaged Properties that may require the
execution of a Subordination, Attornment and Non-Disturbance Agreement in favor
of the tenant thereunder, (b) a Mortgaged Property may be subject to a Taking,
(c) a Borrower may desire to enter into easements or other agreements affecting
the Mortgaged Properties, or take other actions or enter into other agreements
in the ordinary course of business which similarly require the consent, approval
or agreement of the Agent. In connection with the foregoing, the Lenders hereby
expressly authorize the Agent to (w) execute and deliver to the Borrowers
Subordination, Attornment and Non-Disturbance Agreements with any tenant under a
Lease upon such terms as Agent in its good faith judgment determines are
appropriate (Agent in the exercise of its good faith judgment may agree to allow
some or all of the casualty, condemnation, restoration or other provisions of
the applicable Lease to control over the applicable provisions of the Loan
Documents), (x) execute releases of liens in connection with any Taking,
(y) execute consents or subordinations in form and substance satisfactory to
Agent in connection with any easements or agreements affecting the Mortgaged
Property, or (z) execute consents, approvals, or other agreements in form and
substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of Borrowers’ business.
     §14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the

96



--------------------------------------------------------------------------------



 



Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     §14.14 Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the request for action together with all reasonably requested information
related thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five
(5) Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.
     §14.15 Borrowers Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrowers, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrowers.
     §14.16 Defaulting Lenders.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:
          (i) That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in §27.
          (ii) Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent by that Defaulting Lender pursuant to §13), shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Lender or Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or Swing
Loan Lender, to be held as cash collateral for

97



--------------------------------------------------------------------------------



 



future funding obligations of that Defaulting Lender of any participation in any
Swing Loan or Letter of Credit; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or Swing Loan Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lender or Swing
Loan Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists or non-defaulting Lenders have been paid in
full all amounts then due, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Liabilities in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Liabilities were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
          (iii) That Defaulting Lender (x) shall not be entitled to receive any
facility unused fee pursuant to §2.3 for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §2.10(e).
          (iv) During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Loans
pursuant to §2.5 and/or 2.10, the “Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding of the Loans of and Letter of Credit Liabilities held by that
Lender.
          (v) During any period that a Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender, and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee

98



--------------------------------------------------------------------------------



 



subject to and in accordance with the provisions of §18.1. No party hereto shall
have any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitment via an
assignment subject to and in accordance with the provisions of §18.1. No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient with any
applicable amounts held pursuant to the immediately preceding subsection (f),
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent, the Issuing Lender
or any Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) such Defaulting Lender’s full pro rata share of all Loans
and participations in Letters of Credit and Swing Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under any Legal Requirement
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
          (b) Defaulting Lender Cure. If the Borrower, the Agent, Swing Loan
Lender and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
§15. EXPENSES.
     The Borrowers agree to pay, to the extent incurred by Agent (a) the
reasonable costs of producing and reproducing this Agreement, the other Loan
Documents and the other agreements and instruments mentioned herein, (b) any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, (c) all title insurance premiums, engineer’s
fees, environmental reviews and the reasonable fees, expenses and disbursements
of the counsel to the Agent and any local counsel to the Agent incurred in
connection with the preparation, administration, or interpretation of the Loan
Documents and

99



--------------------------------------------------------------------------------



 



other instruments mentioned herein, and amendments, modifications, approvals,
consents or waivers hereto or hereunder, (d) all other reasonable out of pocket
fees, expenses and disbursements (other than Taxes unless such payment is
otherwise required purusuant to the terms of this Agreement) of the Agent
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Mortgaged Properties or other Collateral, the review
of leases and Subordination, Attornment and Non-Disturbance Agreements, the
making of each advance hereunder, the issuance of Letters of Credit, and the
third party out-of-pocket costs and expenses incurred in connection with the
syndication of the Commitments pursuant to §18 hereof, and (e) without
duplication, all out-of-pocket expenses (including reasonable attorneys’ fees
and costs, and the fees and costs of appraisers, engineers, investment bankers
or other experts retained by any Lender or the Agent) incurred by any Lender or
the Agent in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrowers or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with the
Borrowers (provided that any attorneys fees and costs pursuant to this clause
(f) shall be limited to those incurred by the Agent and one other counsel with
respect to the Lenders as a group), (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (h) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (i) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.
§16. INDEMNIFICATION.
     The Borrowers, jointly and severally, agree to indemnify and hold harmless
the Agent, the Lenders and the Arrangers and each director, officer, employee,
agent and Affiliate thereof and Person who controls the Agent or any Lender or
the Arrangers against any and all claims, actions and suits, whether groundless
or otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to any claim,
action, suit or litigation arising out of this Agreement or any of the other
Loan Documents or the transactions contemplated hereby and thereby including,
without limitation, (a) any and all claims for brokerage, leasing, finders or
similar fees which may be made relating to the Mortgaged Properties or the Loans
by parties claiming by or through Borrower, (b) any condition of the Mortgaged
Properties or any other Real Estate, (c) any actual or proposed use by the
Borrowers of the proceeds of any of the Loans or Letters of Credit, (d) any
actual or alleged infringement of any patent, copyright, trademark, service mark
or similar right of the Borrowers, (e) the Borrowers entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Mortgaged Properties or any other
Real Estate, (g) with respect to the Borrowers and their respective properties
and assets, subject to any limitations set forth in the Indemnity Agreements,
the violation of any Environmental

100



--------------------------------------------------------------------------------



 



Law, the Release or threatened Release of any Hazardous Substances or any
action, suit, proceeding or investigation brought or threatened with respect to
any Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) to the
extent used by Borrower, any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrowers shall not be obligated under
this §16 or otherwise to indemnify any Person for liabilities arising from
(i) such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods or (ii) for any matter arising solely after the date of taking of title
to or possession of all or any portion of the Property by Agent or any other
nominee thereof. In litigation, or the preparation therefor, the Lenders and the
Agent shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, the Borrowers agree to pay promptly the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrowers under this §16 are unenforceable for any reason,
the Borrowers hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.
§17. SURVIVAL OF COVENANTS, ETC.
     All covenants, agreements, representations and warranties made herein, in
the Notes, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of the Borrowers or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Letters of Credit remain
outstanding or any Lender has any obligation to make any Loans or issue any
Letters of Credit. The indemnification obligations of the Borrowers provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrowers or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.
§18. ASSIGNMENT AND PARTICIPATION.
     §18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and the Issuing Lender shall have each given its prior written consent to
such assignment, which consent shall not be unreasonably withheld or delayed
(b) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s

101



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement with respect to the Revolving Credit
Commitment in the event an interest in the Revolving Credit Loans is assigned,
(c) the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an Assignment and Acceptance
Agreement in the form of Exhibit H annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any Borrower or REIT, (e) such
assignee shall acquire an interest in the Loans of not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or if less, the remaining
Loans of the assignor), unless waived by the Agent, and so long as no Default or
Event of Default exists hereunder, Parent Borrower, and (f) such assignee shall
be subject to the terms of any intercreditor agreement among the Lenders and the
Agent. Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrowers and REIT.
     §18.2 Register. The Agent shall maintain on behalf of the Borrowers a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of and interest on the Loans
owing to the Lenders from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and the Lenders at
any reasonable time and from time to time upon reasonable prior notice. Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,500.
     §18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrowers, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall

102



--------------------------------------------------------------------------------



 



otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrowers.
     §18.4 Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrowers, (e) such sale is
effected in accordance with all applicable laws, and (f) such participant shall
not be a Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by any of the Borrowers;
provided, however, such Lender may agree with the participant that it will not,
without the consent of the participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Borrower (except as otherwise permitted under §5.4, §5.6 or
§5.7). Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain at one of its offices a register
for the recordation of the names and addresses of its participants, and the
amount and terms of its participations (the “Participant Register”). The entries
in the Participant Register shall be conclusive, and such Lender and the Agent
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.
     §18.5 Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the
Agent may approve to secure obligations of such lenders. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.
     §18.6 No Assignment by Borrowers. The Borrowers shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each of the Lenders.
     §18.7 Disclosure. Borrowers, at no cost or expense, agree to promptly
cooperate with any Lender in connection with any proposed permitted assignment
or participation of all or any portion of its Commitment. The Borrowers agree
that in addition to disclosures made in accordance with standard banking
practices any Lender may disclose information, subject to such proposed
participant entering into a confidentiality agreement providing substantially
the same protection to the Borrowers as this Agreement, obtained by such Lender
pursuant to this Agreement to assignees or participants and potential assignees
or participants hereunder, subject to the provisions of this §18.7. Each Lender
agrees for itself that it shall in accordance with its

103



--------------------------------------------------------------------------------



 



customary procedures hold confidential all non-public information obtained from
Borrowers that has been identified in writing as confidential by any of them,
and shall use reasonable efforts in accordance with its customary procedures to
not disclose such information to any other Person, it being understood and
agreed that, notwithstanding the foregoing, a Lender may make (a) disclosures to
its participants (provided such Persons are advised of the provisions of this
§18.7 and sign a confidentiality agreement reasonably acceptable to Borrower),
(b) disclosures to its directors, officers, employees, Affiliates, accountants,
appraisers, legal counsel and other professional advisors of such Lender
(provided that such Persons who are not employees of such Lender are advised of
the provision of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Borrower), (c) disclosures customarily provided or reasonably
required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Borrower), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Borrowers
of any request by any governmental authority or representative thereof prior to
disclosure (other than any such request in connection with any examination of
such Lender by such government authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Lender
may make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Borrower). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrowers, or is disclosed with the prior
approval of Borrowers. Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.
     §18.8 Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.
§19. NOTICES.
     Each notice, demand, election or request (hereinafter in this §19 referred
to as “Notice”) must be in writing and shall be deemed to have been properly
given or served by personal delivery or by sending same by overnight courier or
by depositing same in the United States Mail, postpaid and registered or
certified, return receipt requested, and addressed as follows:

104



--------------------------------------------------------------------------------



 



If to the Agent or KeyBank:
KeyBank National Association
800 Superior
Cleveland, Ohio 44114-1306
Attn: Real Estate Capital Services
With a copy to:
KeyBank National Association
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attn: Mr. Gregory W. Lane
and
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: Kevin J. Lyons, Esquire
If to the Borrowers:
CoreSite L.P.
1050 17th Street, Suite 800
Denver, CO 80265
Attn: Mr. Robert M. Sistek, Senior Vice President-Capital Markets
Telecopy No.: (877) 425-0813
CoreSite L.P.
1050 17th Street, Suite 800
Denver, CO 80265
Attn: General Counsel
Telecopy No.: (877) 814-3545
With a copy to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: James I. Hisiger, Esquire

105



--------------------------------------------------------------------------------



 



With a copy to:
Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Attn: Jeffrey R. Chenard, Esquire
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrowers, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.
§20. RELATIONSHIP.
     Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrowers or their respective Subsidiaries arising out of
or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Borrowers is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
     THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.
THE BORROWERS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWERS,
THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND (ii) WAIVE ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER
HAVE

106



--------------------------------------------------------------------------------



 



AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. THE BORROWERS, THE AGENT AND THE LENDERS FURTHER
AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWERS BY
MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN ADDITION TO THE COURTS OF
THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY
LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY
COLLATERAL OR ASSETS OF BORROWERS EXIST AND THE BORROWERS CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN SECTION
19 HEREOF.
§22. HEADINGS.
     The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.
§23. COUNTERPARTS.
     This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
§24. ENTIRE AGREEMENT, ETC.
     This Agreement and the Loan Documents is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement and the Loan Documents. All prior or contemporaneous promises,
agreements and understandings, whether oral or written, are deemed to be
superseded by this Agreement and the Loan Documents, and no party is relying on
any promise, agreement or understanding not set forth in this Agreement and the
Loan Documents. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in §27.
§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
     EACH OF THE BORROWERS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH

107



--------------------------------------------------------------------------------



 



BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER
OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.
EACH BORROWER ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25
WITH LEGAL COUNSEL AND THAT EACH BORROWER AGREES TO THE FOREGOING AS ITS FREE,
KNOWING AND VOLUNTARY ACT.
§26. DEALINGS WITH THE BORROWERS.
     The Agent, the Lenders and their affiliates may accept deposits from,
extend credit to, invest in, act as trustee under indentures of, serve as
financial advisor of, and generally engage in any kind of banking, trust or
other business with the Borrowers and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.
§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.
     Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrowers of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Required Lenders. Notwithstanding the foregoing, none of the following
may occur without the written consent of each Lender adversely affected thereby:
(a) a reduction in the rate of interest on the Notes (other than a reduction or
waiver of default interest); (b) an increase in the amount of the Commitments of
the Lenders (except as provided in §2.11 and §18.1); (c) a forgiveness,
reduction or waiver of the principal of any unpaid Loan or any interest thereon
or fee payable under the Loan Documents; (d) a change in the amount of any fee
payable to a Lender hereunder; (e) the postponement of any date fixed for any
payment of principal of or interest on the Loan; (f) an extension of the
Revolving Credit Maturity Date (except as provided in §2.12); (g) a change in
the manner of distribution of any payments to the Lenders or the Agent; (h) the
release of any Borrower or any Collateral except as otherwise provided in §5.4,
§5.6 or §5.7; (i) an amendment of the definition of Majority Lenders, Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrowers other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Majority Lenders or the Required Lenders to require a lesser
number of Lenders to approve such

108



--------------------------------------------------------------------------------



 



action. The provisions of §14 may not be amended without the written consent of
the Agent. There shall be no amendment, modification or waiver of any provision
in the Loan Documents with respect to Swing Loans without the consent of the
Swing Loan Lender, nor any amendment, modification or waiver of any provision in
the Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
§28. SEVERABILITY.
     The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29. TIME OF THE ESSENCE.
     Time is of the essence with respect to each and every covenant, agreement
and obligation of the Borrowers under this Agreement and the other Loan
Documents.
§30. NO UNWRITTEN AGREEMENTS.
     THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§31. REPLACEMENT NOTES.
     Upon receipt of evidence reasonably satisfactory to Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Borrowers or, in the case of any such mutilation, upon surrender
and cancellation of the applicable Note, Borrowers will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all

109



--------------------------------------------------------------------------------



 



references in the Loan Documents to such Note shall be deemed to refer to such
replacement Note.
§32. NO THIRD PARTIES BENEFITED.
     This Agreement and the other Loan Documents are made and entered into for
the sole protection and legal benefit of the Borrowers, the Lenders, the Agent
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
the Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans or issue Letters
of Credit in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by the Agent and the Lenders at any time if in their sole discretion they deem
it desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrowers or any of their Subsidiaries of any
development or the absence therefrom of defects.
§33. PATRIOT ACT.
     Each Lender and the Agent (for itself and not on behalf of any Lender)
hereby notifies Borrowers that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies
Borrowers, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify Borrowers
in accordance with the Patriot Act.
§34. [Intentionally Omitted.]
§35. JOINT AND SEVERAL LIABILITY.
     Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.
§36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS.
     §36.1 Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrowers hereby irrevocably appoint
Parent Borrower as their agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.
     §36.2 Accommodation. It is understood and agreed that the handling of this
credit facility on a joint borrowing basis as set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request. Accordingly,
the Agent and the Lenders are entitled to

110



--------------------------------------------------------------------------------



 



rely, and shall be exonerated from any liability for relying upon, any Loan
Request or Letter of Credit Request or any other request or communication made
by a purported officer of any Borrower without the need for any consent or other
authorization of any other Borrower and upon any information or certificate
provided on behalf of any Borrower by a purported officer of such Borrower, and
any such request or other action shall be fully binding on each Borrower as if
made by it.
     §36.3 Waiver of Automatic or Supplemental Stay. Each of the Borrowers
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Borrowers at any time following the execution and delivery of
this Agreement, none of the Borrowers shall seek a supplemental stay or any
other relief, whether injunctive or otherwise, pursuant to Section 105 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Borrowers or against any property owned by
such other Borrowers.
     §36.4 Waiver of Defenses. To the extent permitted by applicable law, each
of the Borrowers hereby waives and agrees not to assert or take advantage of any
defense based upon:
          (a) Any right to require Agent or the Lenders to proceed against the
other Borrowers or any other Person or to proceed against or exhaust any
security held by Agent or the Lenders at any time or to pursue any other remedy
in Agent’s or any Lender’s power or under any other agreement before proceeding
against a Borrower hereunder or under any other Loan Document;
          (b) The defense of the statute of limitations in any action hereunder
or the payment or performance of any of the Obligations;
          (c) Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;
          (d) Any failure on the part of Agent or any Lender to ascertain the
extent or nature of any Collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;
          (e) Demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind (except for such notices as
are specifically required to be provided to Borrowers pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Borrower, Agent, any Lender, any endorser or creditor of
Borrowers or on the part of any other Person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Agent or any Lender;

111



--------------------------------------------------------------------------------



 



          (f) Any defense based upon an election of remedies by Agent or any
Lender, including any election to proceed by judicial or nonjudicial foreclosure
of any security, whether real property or personal property security, or by deed
in lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Borrower or the rights of a
Borrower to proceed against the other Borrowers for reimbursement, or both;
          (g) Any right or claim of right to cause a marshaling of the assets of
Borrowers;
          (h) Any principle or provision of law, statutory or otherwise, which
is or might be in conflict with the terms and provisions of this Agreement;
          (i) Any duty on the part of Agent or any Lender to disclose to
Borrowers any facts Agent or any Lender may now or hereafter know about
Borrowers or the Collateral, regardless of whether Agent or any Lender has
reason to believe that any such facts materially increase the risk beyond that
which each Borrower intends to assume or has reason to believe that such facts
are unknown to Borrowers or has a reasonable opportunity to communicate such
facts to Borrowers, it being understood and agreed that each Borrower is fully
responsible for being and keeping informed of the financial condition of the
other Borrowers, of the condition of the Mortgaged Property or the Collateral
and of any and all circumstances bearing on the risk that liability may be
incurred by Borrowers hereunder and under the other Loan Documents;
          (j) Any inaccuracy of any representation or other provision contained
in any Loan Document;
          (k) Subject to compliance with the provisions of this Agreement, any
sale or assignment of the Loan Documents, or any interest therein;
          (l) Subject to compliance with the provisions of this Agreement, any
sale or assignment by a Borrower or any other Person of any Collateral, or any
portion thereof or interest therein, not consented to by Agent or any Lender;
          (m) Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;
          (n) Any lack of commercial reasonableness in dealing with the
Collateral;
          (o) Any deficiencies in the Collateral or any deficiency in the
ability of Agent or any Lender to collect or to obtain performance from any
Persons now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;
          (p) An assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
the other Borrowers) or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability

112



--------------------------------------------------------------------------------



 



of Agent or any Lender to enforce any of its rights, whether now or hereafter
required, which Agent or any Lender may have against a Borrower or the
Collateral owned by it;
          (q) Any modifications of the Loan Documents or any obligation of
Borrowers relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;
          (r) Any release of a Borrower or of any other Person from performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law, Agent’s or the Lenders’
voluntary act or otherwise;
          (s) Any action, occurrence, event or matter consented to by Borrowers
under any provision hereof, or otherwise;
          (t) The dissolution or termination of existence of any Borrower;
          (u) Either with or without notice to Borrowers, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;
          (v) Any defense of Borrowers, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations; or
          (w) To the fullest extent permitted by law, any other legal, equitable
or surety defenses whatsoever to which Borrowers might otherwise be entitled, it
being the intention that the obligations of Borrowers hereunder are absolute,
unconditional and irrevocable.
     §36.5 Waiver. Each of the Borrowers waives, to the fullest extent that each
may lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Borrowers
may lawfully so do, such Person waives any and all right to have the assets
comprised in the security intended to be created by the Security Documents
(including, without limitation, those assets owned by the other of the
Borrowers) marshaled upon any foreclosure of the lien created by such Security
Documents. Each of the Borrowers further agrees that the Lenders and Agent shall
be entitled to exercise their respective rights and remedies under the Loan
Documents or at law or in equity in such order as they may elect. Without
limiting the foregoing, each of the Borrowers further agrees that upon the
occurrence of an Event of Default, the Lenders and Agent may exercise any of
such rights and remedies without notice to either of the Borrowers except as
required by law or the Loan Documents and agrees that neither the Lenders nor
Agent shall be required to proceed against the other of the Borrowers or any
other Person or to proceed against or to exhaust any other security held by the
Lenders or Agent at any time or to pursue any other remedy in Lender’s or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

113



--------------------------------------------------------------------------------



 



     §36.6 Subordination. So long as the Loans are outstanding, each of the
Borrowers hereby expressly waives any right of contribution from or indemnity
against the other, whether at law or in equity, arising from any payments made
by such Person pursuant to the terms of this Agreement or the Loan Documents,
and each of the Borrowers acknowledges that it has no right whatsoever to
proceed against the other for reimbursement of any such payments. In connection
with the foregoing, each of the Borrowers expressly waives any and all rights of
subrogation to the Lenders or Agent against the other of the Borrowers, and each
of the Borrowers hereby waives any rights to enforce any remedy which the
Lenders or Agent may have against the other of the Borrowers and any rights to
participate in any Collateral or any other assets of the other Borrowers. In
addition to and without in any way limiting the foregoing, each of the Borrowers
hereby subordinates any and all indebtedness it may now or hereafter owe to such
other Borrowers to all indebtedness of the Borrowers to the Lenders and Agent,
and agrees with the Lenders and Agent that neither of the Borrowers shall claim
any offset or other reduction of such Borrower’s obligations hereunder because
of any such indebtedness and shall not take any action to obtain any of the
Collateral or any other assets of the other Borrowers.
     §36.7 Waiver of Rights Under Anti-Deficiency Rules. Without limiting any
other provision of this §36, each Borrower understands and acknowledges that, if
the Agent forecloses judicially or nonjudicially against any real property
Collateral for the Obligations, such foreclosure could impair or destroy any
right or ability that such Borrower may have to seek reimbursement,
contribution, or indemnification for any amounts paid by such Borrower under
this Agreement. Each Borrower further understands and acknowledges that in the
absence of this waiver such potential impairment or destruction of such
Borrower’s rights, if any, may entitle such Borrower to assert a defense to this
Agreement based on California Code of Civil Procedure §580d as interpreted in
Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among
others, that the Agent or the Lenders should be estopped from pursuing such
Borrower because their election to foreclose may have impaired or destroyed such
subrogation, reimbursement, contribution, or indemnification rights of such
Borrower. By execution of this Agreement, each Borrower intentionally, freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that such Borrower will be liable under this Agreement even though the
Agent has foreclosed judicially or nonjudicially against any real or personal
property Collateral for the Obligations; (ii) agrees that such Borrower will not
assert that defense in any action or proceeding which the Agent or the Lenders
may bring to enforce this Agreement; and (iii) acknowledges and agrees that
until the Obligations have been indefeasibly paid in full, the rights and
defenses waived by such Borrower in this Agreement include any right or defense
that such Borrower may have or be entitled to assert based on or arising out of
California Civil Code §2848.
     §36.8 Further Waivers. Each Borrower intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency judgment or other
judgment which may be obtained against such Borrower under this Agreement to not
more than the amount by which the unpaid Obligations exceeds the fair market
value or fair value of any real or personal property securing the Obligations,
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property. Each
Borrower acknowledges

114



--------------------------------------------------------------------------------



 



and agrees that, as a result of the foregoing waiver, the Agent or the Lenders
may be entitled to recover from such Borrower an amount which, when combined
with the value of any real or personal property foreclosed upon by the Agent (or
the proceeds of the sale of which have been received by the Agent and the
Lenders) and any sums collected by the Agent and the Lenders from any other
Borrower, the other guarantors or other Persons, might exceed the amount of the
Obligations.
§37. ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.
          (a) Without limiting any other provision of §36, each Subsidiary
Borrower acknowledges that it has received, or will receive, significant
financial and other benefits, either directly or indirectly, from the proceeds
of the Loans made by the Lenders to the Borrowers pursuant to this Agreement;
that the benefits received by such Subsidiary Borrower are reasonably equivalent
consideration for such Subsidiary Borrower’s execution of this Agreement and the
other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrowers pursuant to
this Agreement from which the activities of such Subsidiary Borrower will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Borrower secured by such Subsidiary Borrower’s Mortgaged Property from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Mortgaged Property owned by such Subsidiary Borrower were being
financed on a stand-alone basis and not as part of a pool of assets comprising
the security for the Obligations. Each Subsidiary Borrower is executing this
Agreement and the other Loan Documents in consideration of those benefits
received by it and each Subsidiary Borrower desires to enter into an allocation
and constribution agreement with each other Subsidiary Borrower as set forth in
this §37 and agrees to subordinate and subrogate any rights or claims it may
have against other Subsidiary Borrowers as and to the extent set forth in §36.
          (b) In the event any one or more Subsidiary Borrowers (any such
Subsidiary Borrower, a “Funding Borrower”) is deemed to have paid an amount in
excess of the principal amount attributable to it (such principal amount, the
“Allocable Principal Balance”) (any deemed payment in excess of the applicable
Allocable Principal Balance, a “Contribution”) as a result of (a) such Funding
Borrower’s payment of and/or performance on the Obligations and/or (b) Agent’s
and/or any Lender’s realization on the Collateral owned by such Funding Borrower
(whether by foreclosure, deed in lieu of foreclosure, private sale or other
means), then after payment in full of the Loans and the satisfaction of all of
Subsidiary Borrowers’ other obligations under the Loan Documents, such Funding
Borrower shall be entitled to contribution from each benefited Subsidiary
Borrower for the amount of the Contribution so benefited (any such contribution,
a “Reimbursement Contribution”), up to such benefited Subsidiary Borrower’s then
current Allocable Principal Balance. Any Reimbursement Contributions required to
be made hereunder shall, subject to §36, be made within ten (10) days after
demand therefor.
          (c) If a Subsidiary Borrower (a “Defaulting Borrower”) shall have
failed to make a Reimbursement Contribution as hereinabove provided, after the
later to occur of (a) payment of the Loan in full and the satisfaction of all of
all Subsidiary Borrowers’ other obligations to Lenders or (b) the date which is
366 days after the payment in full of the Loans, the Funding Borrower to whom
such Reimbursement Contribution is owed shall be subrogated

115



--------------------------------------------------------------------------------



 



to the rights of Lenders against such Defaulting Borrower, including the right
to receive a portion of such Defaulting Borrower’s Collateral in an amount equal
to the Reimbursement Contribution payment required hereunder that such
Defaulting Borrower failed to make; provided, however, if Agent returns any
payments in connection with a bankruptcy of a Subsidiary Borrower, all other
Subsidiary Borrowers shall jointly and severally pay to Agent and Lenders all
such amounts returned, together with interest at the Default Rate accruing from
and after the date on which such amounts were returned.
          (d) In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Borrowers
pursuant hereto shall be equitably allocated among such Funding Borrowers. In
the event that at any time any Subsidiary Borrower pays an amount hereunder in
excess of the amount calculated pursuant to this paragraph, that Subsidiary
Borrower shall be deemed to be a Funding Borrower to the extent of such excess
and shall be entitled to a Reimbursement Contribution from the other Borrowers
in accordance with the provisions of this §37.
          (e) It is the intent of each Subsidiary Borrower, the Agent and the
Lenders that in any proceeding under the Bankruptcy Code or any similar debtor
relief laws, such Subsidiary Borrower’s maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
obligations of such Subsidiary Borrower hereunder (or any other obligations of
such Subsidiary Borrower to the Agent and the Lenders under the Loan Documents)
to be avoidable or unenforceable against such Subsidiary Borrower in such
proceeding as a result of applicable Laws, including, without limitation,
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to the
Agent and the Lenders under the Loan Documents) shall be determined in any such
proceeding are referred to herein as “Avoidance Provisions”. Accordingly, to the
extent that the obligations of a Subsidiary Borrower hereunder would otherwise
be subject to avoidance under the Avoidance Provisions, the maximum Obligations
for which such Subsidiary Borrower shall be liable hereunder shall be reduced to
the greater of (A) the amount which, as of the time any of the Obligations are
deemed to have been incurred by such Subsidiary Borrower under the Avoidance
Provisions, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to the Agent and
the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions or (B) the amount which, as of the time demand is made
hereunder upon such Subsidiary Borrower for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to the Agent and
the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Borrower hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Borrower
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

116



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to
be executed by its duly authorized representatives as of the date first set
forth above.

            PARENT BORROWER:

CORESITE, L.P., a Delaware limited
partnership, by its general partner, CoreSite Realty
Corporation, a Maryland corporation
      By:   /s/ Thomas M. Ray       Name:   Thomas M. Ray      Title:  
President and CEO     

(SEAL)
[SIGNATURES CONTINUE ON FOLLOWING PAGE]

117



--------------------------------------------------------------------------------



 



            SUBSIDIARY BORROWERS:

CORESITE REAL ESTATE 70 INNERBELT, L.L.C.,
CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C.,
CORESITE REAL ESTATE 2901 CORONADO, L.L.C.,
CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C.,
each a Delaware limited liability company
      By:   /s/ Thomas M. Ray       Name:   Thomas M. Ray      Title:  
President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

118



--------------------------------------------------------------------------------



 



            AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent
      By:   /s/ Gregory W. Lane       Name:   Gregory W. Lane      Title:   Vice
President     

KeyBank National Association
225 Franklin Street
Boston, Massachusetts 02110
Attention: Gregory W. Lane
Telephone:       xxx-xxx-xxxx
Facsimile:         617-385-6293

119



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ John Rowland       Name:   John Rowland      Title:   Managing
Director     

CitiBank, N.A.
388 Greenwich Street, 23rd floor
New York, New York 10013
Attention:          Rita Lai
Telephone:        xxx-xxx-xxxx
Facsimile:         646-688-2077

120



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ James P. Johnson       Name:   James P. Johnson      Title:  
Senior Vice President     

Bank of America, N.A.
315 Montgomery Street, 6th floor
CA5-704-06-37
San Francisco, California 94104-1866
Attention:      James P. Johnson
Telephone:    xxx-xxx-xxxx
Facsimile:     415-913-2356

121



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Dan LePage       Name:   Dan LePage      Title:   Authorized
Signatory     

Royal Bank of Canada
One Liberty Plaza, 3rd Floor
165 Broadway
New York, New York 10006-1404
Attention: GLA Administrator
Telephone:         xxx-xxx-xxxx
Facsimile:          212-428-2372

122



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By:   /s/ Bill O’Daly       Name:   Bill O’Daly      Title:   Director   
          By:   /s/ Kevin Buddhdew       Name:   Kevin Buddhdew      Title:  
Associate     

Credit Suisse AG
Eleven Madison Avenue, 25th Floor
New York, NY 10010
Attention: William O’Daly
Telephone: xxx-xxx-xxxx
Facsimile:  212-743-2254

123



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING CREDIT NOTE

      $                                           , 2010

     FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise
to pay to                                          (“Payee”), or order, in
accordance with the terms of that certain Credit Agreement, dated as of
September 28, 2010, as from time to time in effect, among CoreSite, L.P., the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of                     
($                    ), or such amount as may be advanced by the Payee under
the Credit Agreement as a Revolving Credit Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.
     Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.
     This Note is one of one or more Revolving Credit Notes evidencing
borrowings under and is entitled to the benefits and subject to the provisions
of the Credit Agreement. The principal of this Note may be due and payable in
whole or in part prior to the Revolving Credit Maturity Date and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.
     Notwithstanding anything in this Note to the contrary, all agreements
between the undersigned Maker and the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations of the undersigned Maker and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of

A-1



--------------------------------------------------------------------------------



 



the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
     In case an Event of Default shall occur, the entire principal amount of
this Note may become or be declared due and payable in the manner and with the
effect provided in said Credit Agreement.
     This Note shall be governed by the laws of the State of New York,
including, without limitation, New York General Obligations Law Section 5-1401.
     The undersigned Maker and all guarantors and endorsers, to the extent
permitted by applicable law, hereby waive presentment, demand, notice, protest,
notice of intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has by its duly authorized officer
executed this Note on the day and year first above written.

                  CORESITE, L.P., a Delaware limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

[Signatures Continued On Next Page]

A-3



--------------------------------------------------------------------------------



 



                       
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LOAN NOTE

      $                                           , 2010

     FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise
to pay to                                          (“Payee”), or order, in
accordance with the terms of that certain Credit Agreement, dated as of
September 28, 2010, as from time to time in effect, among CoreSite, L.P., the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of Twenty-Five Million and No/100 Dollars
($25,000,000), or such amount as may be advanced by the Payee under the Credit
Agreement as a Swing Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
     Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time or made by wire transfer in accordance with wiring
instructions provided by the Agent..
     This Note is one of one or more Swing Loan Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
     Notwithstanding anything in this Note to the contrary, all agreements
between the undersigned Maker and the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations of the undersigned Maker and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of

B-1



--------------------------------------------------------------------------------



 



the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
     In case an Event of Default shall occur, the entire principal amount of
this Note may become or be declared due and payable in the manner and with the
effect provided in said Credit Agreement.
     This Note shall be governed by the laws of the State of New York,
including, without limitation, New York General Obligations Law Section 5-1401.
     The undersigned Maker and all guarantors and endorsers, to the extent
permitted by applicable law, hereby waive presentment, demand, notice, protest,
notice of intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.
     IN WITNESS WHEREOF, the undersigned has by its duly authorized officer
executed this Note on the day and year first above written.

                  CORESITE, L.P., a Delaware limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

[Signatures Continued On Next Page]

B-2



--------------------------------------------------------------------------------



 



                       
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                    , 2010, by                                         , a
                                         (“Joining Party”), and delivered to
KeyBank National Association, as Agent, pursuant to §5.5 of the Credit Agreement
dated as of                     , September 28, 2010, as from time to time in
effect (the “Credit Agreement”), among CoreSite, L.P. (the “Parent Borrower”),
the Subsidiary Borrowers, KeyBank National Association, for itself and as Agent,
and the other Lenders from time to time party thereto. Terms used but not
defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.
RECITALS
     A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Borrower under the Credit Agreement, the Notes,
and the Indemnity Agreement.
     B. Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrowers of the credit facilities under the
Credit Agreement.
     NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
     1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Borrower”, a “Borrower” and a “Maker” under the Credit Agreement,
the Notes, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of Borrowers now or hereafter incurred under the Credit
Agreement and the other Loan Documents. Joining Party agrees that Joining Party
is and shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a Subsidiary
Borrower, a Borrower and a “Maker” under the Credit Agreement, the Notes, the
Indemnity Agreement and the other Loan Documents.
     2. Representations and Warranties of Joining Party. Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as applied to Joining Party as a Subsidiary Borrower and a
Borrower on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents of the
Subsidiary Borrowers are true and correct with respect to Joining Party and no
Default or Event of Default shall exist or might exist upon the Effective Date
in the event that Joining Party becomes a Subsidiary Borrower.

C-1



--------------------------------------------------------------------------------



 



     3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Credit Agreement, the Notes, the Indemnity Agreement and the other
Loan Documents heretofore delivered to the Agent and the Lenders shall be a
joint and several obligation of Joining Party to the same extent as if executed
and delivered by Joining Party, and upon request by Agent, will promptly become
a party to the Credit Agreement, the Notes, the Indemnity Agreement and the
other Loan Documents to confirm such obligation.
     4. Further Assurances. Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
     5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
     6. Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     7. The effective date (the “Effective Date”) of this Joinder Agreement is
                    , 20__.
     IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under
seal as of the day and year first above written.

                  “JOINING PARTY”    
 
           
 
          , a          
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      [SEAL]    

          ACKNOWLEDGED:    
 
        KEYBANK NATIONAL ASSOCIATION, as Agent    
 
       
By:
       
 
       
 
       
Its:
       
 
       
 
       
 
  [Printed Name and Title]    

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF REQUEST FOR REVOLVING CREDIT LOAN
KeyBank National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Gregory W. Lane
Ladies and Gentlemen:
     Pursuant to the provisions of §2.7 of the Credit Agreement dated as of
September 28, 2010 (as the same may hereafter be amended, the “Credit
Agreement”), among CoreSite, L.P. (the “Parent Borrower”), the Subsidiary
Borrowers, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:
     1. Revolving Credit Loan. The undersigned Borrower on behalf of all
Borrowers hereby requests a [Revolving Credit Loan under §2.1] [Swing Loan under
§2.5] of the Credit Agreement:
Principal Amount: $                    
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:
by credit to the general account of the Borrowers with the Agent at the Agent’s
Head Office.
     [If the requested Loan is a Swing Loan and the Borrowers desire for such
Loan to be a LIBOR Rate Loan following its conversion as provided in §2.5(d),
specify the Interest Period following conversion:                    ]
     2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9
of the Credit Agreement.
     3. No Default. The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies that the
Borrowers are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Borrowing Base Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Loan requested hereby. No condemnation
proceedings are pending or, to the undersigned knowledge, threatened against any
Mortgaged Property.
     4. Representations True. The undersigned Authorized Officer or chief
financial officer or chief accounting officer of Parent Borrower certifies,
represents and agrees that each of the representations and warranties made by or
on behalf of the Borrowers or their respective Subsidiaries (if applicable),
contained in the Credit Agreement, in the other Loan Documents or

D-1



--------------------------------------------------------------------------------



 



in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true in all material respects as of the date on which it
was made and, is true in all material respects as of the date hereof and shall
also be true at and as of the Drawdown Date for the Loan requested hereby, with
the same effect as if made at and as of such Drawdown Date, except to the extent
of changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).
     5. Other Conditions. The undersigned chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied.
     6. Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
     IN WITNESS WHEREOF, the undersigned has duly executed this request this
_____ day of                     , 2010.

                  CORESITE, L.P., a Delaware limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent
1675 Broadway, Suite 400
Denver, Colorado 80202
Attn: Cheryl Van Klompenberg

Re:   Letter of Credit Request under Credit Agreement dated as of September __,
2010

Ladies and Gentlemen:
     Pursuant to §2.10 of the Credit Agreement dated as of September 28, 2010,
among you, certain other Lenders, CoreSite, L.P. (“Parent Borrower”), and the
Subsidiary Borrowers (the “Credit Agreement”), we hereby request that you issue
a Letter of Credit as follows:

  (i)   Name and address of beneficiary:     (ii)   Face amount: $     (iii)  
Proposed Issuance Date:     (iv)   Proposed Expiration Date:     (v)   Other
terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.     (vi)   Purpose of Letter of Credit:

     This Letter of Credit Request is submitted pursuant to, and shall be
governed by, and subject to satisfaction of, the terms, conditions and
provisions set forth in §2.10 of the Credit Agreement.
     The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies that the Borrowers are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing. Attached hereto is a Borrowing Base
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Letter of Credit requested hereby. No condemnation
proceedings are pending or, to the undersigned knowledge, threatened against any
Mortgaged Property.
     We also understand that if you grant this request this request obligates us
to accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by

E-1



--------------------------------------------------------------------------------



 



§2.10(e). All capitalized terms defined in the Credit Agreement and used herein
without definition shall have the meanings set forth in §1.1 of the Credit
Agreement.
     The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrowers or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true at and as of the proposed issuance date of the
Letter of Credit requested hereby, with the same effect as if made at and as of
the proposed issuance date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).
Very truly yours,

                  CORESITE, L.P., a Delaware limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF BORROWING BASE CERTIFICATE
BORROWING BASE WORKSHEET

         
A.
  Mortgaged Property Appraised Value Test: Aggregate Amount of Appraised Value
of each Mortgaged Property   $                    
 
       
 
  [See attached spreadsheet listing values]    
 
       
B.
  Borrowing Base Value: 60% of Mortgaged Property Aggregate Appraised Value  
$                    
 
       
C.
  Borrowing Base Debt Service Coverage Ratio Test: The maximum principal amount
of the Loans and Letter of Credit Obligations which would not cause the
Borrowing Base Debt Service Coverage Ratio to be less than 1.75 to 1.0  
$                    
 
       
 
  [See Attached Spreadsheet]    
 
       
D.
  Debt Yield Coverage Ratio Test: The maximum principal amount of the Loans and
Letter of Credit Obligations which would not cause the Debt Yield to be less
than 18%    
 
       
 
  [See Attached Spreadsheet]    
 
       
E.
  Borrowing Base Availability: Lesser of B, C or D   $                    

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attn: Gregory Lane
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of September 28, 2010
(as the same may hereafter be amended, the “Credit Agreement”) by and among
CoreSite, L.P. (‘Parent Borrower”), the Subsidiary Borrowers, KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.
     Pursuant to the Credit Agreement, REIT is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
REIT for the fiscal period ended                      (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position in all material respects of
REIT at the date thereof and the results of its operations for the periods
covered thereby.
     This certificate is submitted in compliance with requirements of §2.11(d),
§5.4(b), §7.4(c), §7.5(e), §8.1, §10.12 or §11.3 of the Credit Agreement. If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of REIT as of the Balance Sheet Date adjusted in the best good faith estimate of
REIT to give effect to the making of a Loan, issuance of a Letter of Credit,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of REIT of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned is an Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower.
     The undersigned has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrowers with respect thereto.)
     The undersigned is providing the attached information to demonstrate
compliance as of the date hereof with the covenants described in the attachment
hereto.

G-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of                     , 201_.

                  CORESITE, L.P., a Delaware limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
      (SEAL)    

G-2



--------------------------------------------------------------------------------



 



APPENDIX TO COMPLIANCE CERTIFICATE

G-3



--------------------------------------------------------------------------------



 



WORKSHEET
GROSS ASSET VALUE

         
A.
  Appraised Value of Mortgaged Properties   $                    
 
       
B.
  Capitalized Value of all Stabilized Properties that are not Mortgaged
Properties   $                    
 
       
C.
  Book Value of Development Properties and Construction In Process  
$                    
 
       
D.
  Book Value of Land Asset   $                    
 
       
E.
  Aggregate of Unrestricted Cash and Cash Equivalents   $                    
 
       
F.
  Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates   $                    
 
       
 
  Gross Assets Value equals sum of A plus B plus C plus D plus E plus F  
$                    

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                                         
(“Assignor”), and                                           (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor is a party to that certain Credit Agreement, dated
September 28, 2010, by and among CORESITE, L.P. (“Parent Borrower”), the
Subsidiary Borrowers, the other lenders that are or may become a party thereto,
and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the “Loan
Agreement”); and
     WHEREAS, Assignor desires to transfer to Assignee [Describe assigned
Commitment] under the Loan Agreement and its rights with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10) and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
     1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
     2. Assignment.
     (a) Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Revolving Credit Note in the
amount of $                     representing a $                     Revolving
Credit Commitment, and a corresponding interest in and to all of the other
rights and obligations under the Loan Agreement and the other Loan Documents
relating thereto (the assigned interests being hereinafter referred to as the
“Assigned Interests”), including Assignor’s share of all outstanding Revolving
Credit Loans with respect to the Assigned Interests and the right to receive
interest and principal on and all other fees and amounts with respect to the
Assigned Interests, all from and after the Assignment Date, all as if Assignee
were an original Lender under and signatory to the Loan Agreement having a
Revolving Credit Commitment Percentage equal to the amount of the respective
Assigned Interests.
     (b) Assignee, subject to the terms and conditions hereof, hereby assumes
all obligations of Assignor with respect to the Assigned Interests from and
after the Assignment Date as if Assignee were an original Lender under and
signatory to the Loan Agreement and the “Intercreditor Agreement” (as
hereinafter defined), which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit Loans to the Borrowers with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together

H-1



--------------------------------------------------------------------------------



 



with all other obligations set forth in the Loan Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.
     3. Representations and Requests of Assignor.
     (a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $                    , and
(iii) that it has forwarded to the Agent the Revolving Credit Note held by
Assignor. Assignor makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness or sufficiency of any
Loan Document or any other instrument or document furnished pursuant thereto or
in connection with the Loan, the collectability of the Loans, the continued
solvency of the Borrowers or the continued existence, sufficiency or value of
the Collateral or any assets of the Borrowers which may be realized upon for the
repayment of the Loans, or the performance or observance by the Borrowers of any
of their respective obligations under the Loan Documents to which it is a party
or any other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.
     (b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.
     4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrowers and the value of the assets of the Borrowers,
and taking or not taking action under the Loan Documents and any intercreditor
agreement among the Lenders and the Agent (the “Intercreditor Agreement”); (d)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents and the Intercreditor Agreement; (e) agrees that, by
this Assignment, Assignee has become a party to and will perform in accordance
with their terms all the obligations which by the terms of the Loan Documents
and the Intercreditor Agreement are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from

H-2



--------------------------------------------------------------------------------



 



influence or control by, the Borrowers or REIT, (g) represents and warrants that
Assignee is subject to control, regulation or examination by a state or federal
regulatory agency, and (h) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrowers and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes. Assignee agrees that Borrowers may rely on the representation
contained in Section 4(i).
     5. Payments to Assignor. In consideration of the assignment made pursuant
to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $                     representing the
aggregate principal amount outstanding of the Revolving Credit Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.
     6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Loan Agreement.
     7. Effectiveness.
     (a) The effective date for this Agreement shall be                     
(the “Assignment Date”). Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.
     (b) Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.
     (c) Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
     (d) All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
     8. Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:

             
Notice Address:
                     
 
                     
 
                     
 
                     
 
  Attn:        
 
                Facsimile:    

H-3



--------------------------------------------------------------------------------



 



     
Domestic Lending Office:
  Same as above
 
   
Eurodollar Lending Office:
  Same as above

     9. Payment Instructions. All payments to Assignee under the Loan Agreement
shall be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.
     10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).
     11. Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     12. Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.
     13. Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Loan Agreement and the Intercreditor Agreement.
[signatures on following page]

H-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

            ASSIGNEE:
      By:           Title:                ASSIGNOR:
      By:           Title:             

          RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:    
 
        KEYBANK NATIONAL ASSOCIATION, as Agent    
 
       
By:
       
 
       
 
  Title:    

H-5



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LETTER OF CREDIT APPLICATION
(KEYBANK NATIONAL ASSOCIATION LOGO) [d76558d7655801.gif]
Application and Agreement for Irrevocable Standby Letter of Credit

To:   Standby Letter of Credit Services
4910 Tiedeman, 4th floor
Cleveland, Ohio 44144
Mailcode: OH-01-51-0531

     Fax Number: (216) 813-3719
Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than     (date) by

         
   Swift
  (Advising Bank Swift Address)    
   Courier
  (Contact Name)   (Telephone Number)

     
Beneficiary: (show full name & complete street address)
  Applicant: (show full name & complete street address)
 
   
Expiration Date:
  Dollar Amount $          and currency if other than USD
 
  (Amount in words):
o Automatic Extension Clause          Days Notice:
   
 
   
  Ultimate Expiration Date:
   

              Available by Drafts at sight drawn on you and accompanied by the
following documents:  
o
    1.     Beneficiary’s statement signed by an authorized individual of
(Beneficiary) certifying “The Principal, (Applicant), has not performed or
fulfilled all the undertakings, covenants and conditions in accordance with the
terms of the agreement dated                      between (Applicant) and
(Beneficiary)”.
 
           
o
    2.     Beneficiary’s statement signed by an authorized individual or
(Beneficiary) certifying “We hereby certify that invoices under sales agreement
between (Applicant) and (Beneficiary) have been submitted for payment and said
invoices are past due and payable”.
 
           
o
    3.     Beneficiary’s statement signed by an authorized individual of
(Beneficiary) certifying “We hereby certify that (Applicant) has failed to honor
their contractual agreement dated                      between (Applicant) and
(Beneficiary) and that payment has not been made and is _____ past due.
 
           
o
    4.     Beneficiary’s statement signed by one of its authorized individuals
certifying that                                          (Applicant) was the
successful bidder under the Tender No.                      dated
                     for supply of                      and that
                                         (Applicant) has withdrawn their bid or
failed to enter into contract.
 
           
o
    5.     Beneficiary’s statement signed by an authorized individual reading:
 
          (Please indicate below the wording that is to appear in the statement
to be presented.)
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
o
    6.     No statement or document by the beneficiary other than a draft is
required to be presented under this Letter of Credit.

Partial Drawings: o Permitted                o Not Permitted                
Charges for: Applicant
Special instructions or conditions:

o Issue per attached sample

I-1



--------------------------------------------------------------------------------



 



Applicant shall keep and maintain Demand Deposit Account No. at all times.
KeyBank is authorized to debit the Demand Deposit Account or any successor
account to pay any amounts which become due by Applicant in connection with the
Letter of Credit, including any fees charged to Applicant or the amount of any
draw(s) made under the Letter of Credit by the Beneficiary.
This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

         
 
      Date:                     
 
       
(Customer’s Signature)
  (Customer’s Bank Sign Here –    
_____ Signer’s name
  if other than a Keycorp Affiliate)    

I-2